Exhibit 10.1

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of May 23, 2008, by
and among EMRISE Electronics Corporation, a New Jersey corporation (“Buyer”),
EMRISE Corporation, a Delaware corporation and parent of Buyer (“EMRISE”),
Charles S. Brand, an individual (“Brand”), Advanced Control Components, Inc., a
New Jersey corporation (the “Company”), Thomas P. M. Couse, an individual
(“Couse”), Joanne Couse, an individual (“J. Couse”), Michael Gaffney, an
individual (“Gaffney”), and Custom Components, Inc., a New Jersey corporation
(“Parent”).  Couse and Brand are collectively referred to as “Majority Owners,”
and each individually as a “Majority Owner.”  Couse, Brand, J. Couse and Gaffney
are collectively referred to as “Sellers,” and each individually as a “Seller.” 
Buyer, Sellers, the Company, and Parent are referred to collectively as the
“Parties,” and each individually as a “Party.”

 

R E C I T A L S

 

A.                                   Couse, J. Couse, Gaffney and Parent in the
aggregate own all of the Capital Equity (as hereinafter defined) of the
Company.  Parent owns 80% of the issued and outstanding common stock of the
Company. Couse and J. Couse each own 10% of the issued and outstanding common
stock of the Company (collectively, the “Company Shares”).  Pursuant to that
certain letter from the Company to Gaffney dated July 19, 2004, Gaffney holds an
option (the “Gaffney Option”) to acquire 1% of the issued and outstanding common
stock of the Company.

 

B.                                     Couse and J. Couse desire to sell, and
Buyer desires to purchase, all of the Company Shares, for the consideration and
on the terms set forth in this Agreement.  Gaffney desires to terminate the
Gaffney Option for the consideration and on the terms set forth in this
Agreement.

 

C.                                     Brand owns all of the issued and
outstanding shares of Capital Equity of Parent (the “Parent Shares”).

 

D.                                    Brand desires to sell, and Buyer desires
to purchase, all of the Parent Shares, for the consideration and on the terms
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

ARTICLE I


DEFINITIONS

 

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Article I:

 

“Acceleration Event Amount” shall have the meaning set forth in Section 2.6(i).

 

1

--------------------------------------------------------------------------------


 

“Accounting Firm” shall have the meaning set forth in Section 2.5(a).

 

“Accounts Receivable” shall have the meaning set forth in Section 3.8(b).

 

“Acquisition Proposal” shall have the meaning set forth in Section 5.7.

 

“Adjusted Closing Net Working Capital” shall equal the sum of (a) Closing Net
Working Capital plus (b) the amount by which the actual expenses incurred by the
Company in connection with the audit of the Company’s financial statements
pursuant to Section 5.7 exceed the amount accrued for such audit on the Closing
Balance Sheet, if any.

 

“Advisory Services Agreement” shall have the meaning set forth in
Section 2.4(a)(v).

 

“Affiliate” shall mean with respect to any particular Person any other Person
controlling, controlled by or under common control with such Person.  For
purposes of this Agreement, Majority Owner shall not be deemed an Affiliate of
Buyer, Parent or the Company after the Closing.

 

“Aggregate Basket” shall have the meaning set forth in Section 10.6.

 

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Applicable Contract” shall mean any Contract (a) under which Parent or the
Company has or may acquire any rights, (b) under which Parent or the Company has
or may become subject to any obligation or liability, or (c) by which Parent or
the Company or any of the assets owned or used by it is or may become bound.

 

“Arbitrator” shall have the meaning set forth in Section 11.1(e).

 

“Audited Company Balance Sheet” shall have the meaning set forth in
Section 3.4(a).

 

“Audited Company Financial Statements” shall have the meaning set forth in
Section 3.4(a).

 

“Best Efforts” shall mean the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to ensure that such result
is achieved as expeditiously as possible; provided, however, that an obligation
to use Best Efforts under this Agreement does not require the Person subject to
that obligation to take actions that would result in a materially adverse change
in the benefits to such Person of this Agreement and the Contemplated
Transactions.

 

“Brand” shall have the meaning set forth as defined in the first paragraph of
this Agreement.

 

“Brand Employment Agreement” shall have the meaning set forth in
Section 2.4(a)(iv).

 

2

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which banks in the State of New Jersey are authorized or required to close.

 

“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Capital Gains Increase Payment” shall have the meaning set forth in
Section 2.7.

 

“Capital Gains Tax Rate Increase” shall have the meaning set forth in
Section 2.7.

 

“Capital Equity” shall mean any and all shares, interests, participations or
other equivalents (however designated) of equity of a corporation, and any and
all ownership interests in a Person (other than a corporation), including
membership interests, partnership interests, joint venture interests and
beneficial interests, and any and all warrants, options or other rights to
purchase any of the foregoing.

 

“Cash Consideration” shall have the meaning set forth in Section 2.2(a).

 

“Closing” shall have the meaning set forth in Section 2.3.

 

“Closing Balance Sheet” shall have the meaning set forth in Section 2.5(a).

 

“Closing Date” shall mean the date and time as of which the Closing actually
takes place.

 

“Closing Net Cash” shall equal (a) cash on hand plus (b) the amount of the
Employee Retention Bonuses paid at Closing plus (c) up to $50,000 related to the
cost of equipment purchased by the Company since September 30, 2007 minus
(c) total debt (excluding leases entered into by the Company after September 30,
2007 with an aggregate value of up to $425,000) of the Company as of the Closing
Date determined in accordance with GAAP, applying the same accounting
principles, policies and practices that were used in preparing the Audited
Company Financial Statements.

 

“Closing Net Working Capital” shall equal (a) accounts receivable plus
(b) inventory plus (c) deferred tax asset minus (d) accounts payable minus
(e) accrued expenses (excluding any accrual related to the Employee Retention
Bonuses) minus (f) accrued corporate income tax of the Company as of the Closing
Date determined in accordance with GAAP, applying the same accounting
principles, policies and practices that were used in preparing the Audited
Company Financial Statements.

 

“Collateral Assignment” shall mean the Collateral Assignment of Rights Under
Purchase Agreement by and among Buyer, EMRISE and EMRISE’s senior lender
pursuant to which Buyer and EMRISE are assigning all of their rights and
remedies with respect to this Agreement in the form of Exhibit 1 attached
hereto.

 

“Company” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Company Leases” shall have the meaning set forth in Section 3.6(d).

 

3

--------------------------------------------------------------------------------


 

“Company Leased Real Property” shall have the meaning set forth in
Section 3.6(d).

 

“Company Improvements” shall have the meaning set forth in Section 3.6(h).

 

“Company Real Property Permits” shall have the meaning set forth in
Section 3.6(i).

 

“Company Shares” shall have the meaning set forth in Recital A of this
Agreement.

 

 “Consent” shall mean any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

 

“Consent to Collateral Assignment” shall have the meaning set forth in
Section 2.4(a)(viii).

 

“Contemplated Transactions” shall mean all of the transactions contemplated by
this Agreement, including:

 

(a)                                  the sale of the Company Shares by Couse and
J. Couse to Buyer;

 

(b)                                 the termination of the Gaffney Option by
Gaffney in exchange for the consideration to be paid by Buyer hereunder;

 

(c)                                  the sale of the Parent Shares by Brand to
Buyer;

 

(d)                                 the execution, delivery, and performance of
the Noncompetition Agreements, the Sellers’ Releases, the Brand Employment
Agreement, the Advisory Services Agreement, the Subordinated Contingent Notes,
the Security Agreement, the Guaranty, the Intercreditor Agreement, the
Subordination Agreement, the Collateral Assignment, the Consent to Collateral
Assignment and the Employee Retention Bonus Agreements (collectively, the
“Related Agreements”);

 

(e)                                  the performance by Buyer, Sellers and the
Company of their respective covenants and obligations under this Agreement and
the Related Agreements; and

 

(f)                                    Buyer’s acquisition and ownership of the
Parent Shares and Company Shares.

 

“Contingent Note Threshold” shall have the meaning set forth in
Section 2.6(d)(i).

 

“Contract” shall mean any agreement, contract, obligation, promise, or
undertaking (whether written or oral and whether express or implied) that is
legally binding.

 

“Copyrights” shall have the meaning set forth in Section 3.22(a)(iii).

 

“Couse” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Credit Facility” shall mean the Company’s credit facility with Sun National
Bank.

 

4

--------------------------------------------------------------------------------


 

“Damages” shall have the meaning set forth in Section 10.2.

 

“Deferred Purchase Price” shall have the meaning set forth in Section 2.6(a).

 

“Deferred Purchase Price Payments” shall have the meaning set forth in
Section 2.6(e)(ii).

 

“Disclosure Schedule” shall mean the disclosure schedule delivered by Majority
Owners to Buyer concurrently with the execution and delivery of this Agreement,
as amended pursuant to Section 5.5.

 

“Dispute Notice” shall have the meaning set forth in Section 2.6(b).

 

“Employee Retention Bonus Agreement” shall have the meaning set forth in
Section 7.11.

 

“Employee Retention Bonuses” shall mean the bonuses payable to key employees of
the Company in the amounts and upon the timing set forth in Section 3.20(f) of
the Disclosure Schedule.  The Company shall pay all employer taxes related to
the Employee Retention Bonuses and retain any tax benefit related to the
Employee Retention Bonuses.

 

“EMRISE” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“EMRISE’s Policies and Procedures” shall mean all policies and procedures of
EMRISE and/or Buyer, including but not limited to policies and procedures
relating to corporate governance, internal financial disclosure controls and
procedures, internal audit policies, documentation of contracts and regulatory
and legal compliance.

 

“Encumbrance” shall mean any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or material restriction of any kind, including any material
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

 

“Environment” shall mean soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.

 

“Environmental, Health, and Safety Liabilities” shall mean any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:

 

(a)                                  any environmental, health, or safety
matters or conditions (including, but not limited to, on-site or off-site
contamination, occupational safety and health, and regulation of chemical
substances or products);

 

5

--------------------------------------------------------------------------------


 

(b)                                 fines, penalties, judgments, awards,
settlements, legal or administrative proceedings, damages, losses, claims,
demands and response, investigative, remedial, or inspection costs and expenses
arising under Environmental Law or Occupational Safety and Health Law;

 

(c)                                  financial responsibility under
Environmental Law or Occupational Safety and Health Law for cleanup costs or
corrective action, including any investigation, cleanup, removal, containment,
or other remediation or response actions (“Cleanup”) required by applicable
Environmental Law or Occupational Safety and Health Law (whether or not such
Cleanup has been required or requested by any Governmental Body or any other
Person) and for any natural resource damages; or

 

(d)                                 any other compliance, corrective,
investigative, or remedial measures required under Environmental Law or
Occupational Safety and Health Law.

 

The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended
(“CERCLA”).

 

“Environmental Law” shall mean any Legal Requirement that requires or relates
to:

 

(a)                                  advising appropriate authorities,
employees, Governmental Bodies, and the public of intended or actual Release or
Threat of Release of Hazardous Materials, violations of discharge limits, or
other prohibitions and of the commencements of activities, such as resource
extraction or construction, that could have significant impact on the
Environment;

 

(b)                                 preventing or reducing to acceptable levels
the Release of Hazardous Materials into the Environment;

 

(c)                                  reducing the quantities, preventing the
Release, or minimizing the hazardous characteristics of Hazardous Materials;

 

(d)                                 assuring that products are designed,
formulated, packaged, and used so that they do not present unreasonable risks to
human health or the Environment when used or disposed of;

 

(e)                                  protecting the Environment, natural
resources, species, or ecological resources;

 

(f)                                    reducing to acceptable levels the risks
inherent in the transportation of Hazardous Materials;

 

(g)                                 cleaning up pollutants that have been
Released, preventing the Threat of Release, or paying the costs of such Cleanup
or prevention; or

 

6

--------------------------------------------------------------------------------


 

(h)                                 making responsible parties pay private
parties, or groups of them, for damages done to their health or the Environment,
or permitting self-appointed representatives of the public interest to recover
for injuries done to public assets.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

 

“Facilities” shall mean any real property, leaseholds, or other interests
currently or formerly owned or operated by Parent or the Company and any
buildings, structures, or equipment (including motor vehicles) currently or
formerly owned or operated by Parent or the Company.

 

“Family” shall have the meaning set forth in the definition of Related Person.

 

“Financial Statements” shall mean the Unaudited Company Financial Statements,
the Audited Company Financial Statements and the Unaudited Parent Financial
Statements.

 

“First Deferred Purchase Price Payment” shall have the meaning set forth in
Section 2.6(d)(ii).

 

“First Deferred Purchase Price Payment Threshold” shall have the meaning set
forth in Section 2.6(d)(ii).

 

“First Measurement Period” shall have the meaning set forth in
Section 2.6(d)(i).

 

“First Period Note Amount” shall have the meaning set forth in
Section 2.6(d)(i).

 

“Forecasts” shall have the meaning set forth in Section 2.6(f).

 

 “GAAP” shall mean generally accepted United States accounting principles,
applied on a basis consistent with the basis on which the Financial Statements
were prepared.

 

“Gaffney” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Gaffney Option” shall have the meaning set forth in Recital A of this
Agreement.

 

“Guaranty” shall have the meaning set forth in Section 2.6(i).

 

“Governmental Authorization” shall mean any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

 

“Governmental Body” shall mean any:

 

(a)                                  nation, state, county, city, town, village,
district, or other jurisdiction of any nature;

 

(b)                                 federal, state, local, municipal, foreign,
or other government;

 

7

--------------------------------------------------------------------------------


 

(c)                                  governmental or quasi-governmental
authority of any nature (including any governmental agency, commission, branch,
department, official, or entity and any court or other tribunal);

 

(d)                                 multinational organization or body; or

 

(e)                                  body exercising, or entitled to exercise,
any administrative, executive, judicial, legislative, investigative, police,
regulatory, or taxing authority or power of any nature.

 

“Hazardous Activity” shall mean the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment, disposal, or use
(including any withdrawal or other use of groundwater) of Hazardous Materials
in, on, under, about, or from the Facilities or any part thereof, and any other
act, business, operation, or thing that increases the danger, or risk of danger,
or poses an unreasonable risk of harm to persons, or property or the Environment
on or off the Facilities, or that may affect the value of the Facilities or the
Company, except as in accordance with Environmental Law or as otherwise
authorized pursuant to Federal, State or local law.

 

“Hazardous Materials” shall mean any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, harmful,
hazardous, radioactive, or toxic or a pollutant or a contaminant under or
pursuant to any Environmental Law, including any admixture or solution thereof,
and specifically including petroleum and all derivatives thereof or synthetic
substitutes therefor and asbestos or asbestos-containing materials.

 

“Indemnified Persons” shall have the meaning set forth in Section 10.2.

 

“Intellectual Property Assets” shall have the meaning set forth in
Section 3.22(a).

 

“Intercreditor Agreement” shall have the meaning set forth in
Section 2.4(a)(vii).

 

“Interim Company Balance Sheet” shall have the meaning set forth in
Section 3.4(a).

 

“Interim Company Financial Statements” shall have the meaning set forth in
Section 3.4(a).

 

“Interim Parent Balance Sheet” shall have the meaning set forth in
Section 3.4(b).

 

“Interim Parent Financial Statements” shall have the meaning set forth in
Section 3.4(b).

 

“IRC” shall mean the Internal Revenue Code of 1986, as amended, or any successor
law, and regulations issued by the IRS pursuant to the Internal Revenue Code or
any successor law.

 

“IRS” shall mean the United States Internal Revenue Service or any successor
agency, and, to the extent relevant, the United States Department of the
Treasury.

 

8

--------------------------------------------------------------------------------


 

“ITAR” shall have the meaning set forth in Section 3.29(a).

 

“J. Couse” shall have the meaning set forth in the first paragraph of this
Agreement.

 

 “Knowledge” shall mean an individual will be deemed to have “Knowledge” of a
particular fact or other matter if such individual is actually aware of such
fact or other matter.

 

A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving as a director,
officer, or trustee of such Person (or in any similar capacity) has Knowledge of
such fact or other matter.

 

“Legal Requirement” shall mean any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

 

“Liability” shall mean any liability or obligation (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential and whether due or to become due), including any liability for
Taxes.

 

“Gaffney” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Majority Owners” shall have the meaning set forth in the first paragraph of
this Agreement.

 

“Maximum Deferred Purchase Price Amount” shall have the meaning set forth in
Section 2.2(c).

 

“Marks” shall have the meaning set forth in Section 3.22(a)(i).

 

“Material Interest” shall have the meaning set forth in the definition of
Related Person.

 

“Measurement Period(s)” shall have the meaning set forth in Section 2.6(e)(i).

 

“Net Cash Threshold” shall have the meaning set forth in Section 2.5(c).

 

“Net Working Capital Threshold” shall have the meaning set forth in
Section 2.5(b).

 

“Noncompetition Agreements” shall have the meaning set forth in
Section 2.4(a)(iii).

 

“Notice of Disagreement” shall have the meaning set forth in Section 2.5(a).

 

“Occupational Safety and Health Law” shall mean any Legal Requirement designed
to provide safe and healthful working conditions and to reduce occupational
safety and health hazards, and any program, whether governmental or private
(including those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.

 

9

--------------------------------------------------------------------------------


 

“Operating Income” shall mean, subject to Section 2.6(f), earnings before
interest and taxes of the Company, determined in accordance with GAAP, applying
the same accounting principles, policies and practices that were used in
preparing the Audited Company Financial Statements; provided, however, that
Operating Income shall not include any of the following:

 

i)              any amounts related to the Employee Retention Bonuses;

 

ii)             any amounts related to EMRISE or Buyer overhead or other
corporate expenses of Buyer or EMRISE;

 

iii)            any actual or allocated costs incurred by the Company to comply
with EMRISE’s Policies and Procedures, including but not limited to the cost of
hiring additional employees; or

 

iv)           any expenses incurred by the Company in connection with the
Contemplated Transactions or the amortization of goodwill.

 

“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

 

“Ordinary Course of Business” shall mean an action taken by a Person will be
deemed to have been taken in the “Ordinary Course of Business” only if such
action is consistent with the past customs and practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person.

 

“Organizational Documents” shall mean (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) the operating agreement and the certificate of formation of a
limited liability company; (e) any charter or similar document adopted or filed
in connection with the creation, formation, or organization of a Person; and
(f) any amendment to any of the foregoing.

 

“Owner” shall have the meaning set forth in the definition of Subsidiary.

 

“Parent” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Parent Balance Sheet” shall have the meaning set forth in Section 3.4(b).

 

“Parent Shares” shall have the meaning set forth in Recital C of this Agreement.

 

“Parties” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Patents” shall have the meaning set forth in Section 3.22(a)(ii).

 

“Payment Statement” shall have the meaning set forth in Section 2.6(b).

 

10

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

 

“Plan” shall have the meaning set forth in Section 3.13.

 

“Post-Execution Audited Financial Statements” shall have the meaning set forth
in Section 5.7.

 

“Pre-Closing Straddle Period Taxes” shall have the meaning set forth in the
definition of Pre-Closing Taxes.

 

“Pre-Closing Taxes” shall mean:

 

(I)                                     WITH RESPECT TO TAXES (OTHER THAN THOSE
ADDRESSED IN SECTION 11.2 (TRANSFER TAXES)) IMPOSED UPON PARENT OR THE COMPANY,
OR FOR WHICH PARENT OR THE COMPANY IS LIABLE, WITH RESPECT TO TAXABLE PERIODS
ENDING PRIOR TO OR ON THE CLOSING DATE, ALL TAXES DUE FOR SUCH TAXABLE PERIOD
(REGARDLESS OF WHETHER SUCH TAXES ARE DUE AND PAYABLE AT CLOSING); AND

 

(II)                                  WITH RESPECT TO TAXES (OTHER THAN THOSE
ADDRESSED IN SECTION 11.2 (TRANSFER TAXES)) IMPOSED UPON PARENT OR THE COMPANY,
OR FOR WHICH PARENT OR THE COMPANY IS LIABLE, WITH RESPECT TO TAXABLE PERIODS
BEGINNING BEFORE AND ENDING AFTER THE CLOSING DATE (EACH, A “STRADDLE PERIOD”),
THE PORTION OF ANY SUCH TAXES THAT IS ALLOCABLE TO THE PORTION OF THE STRADDLE
PERIOD ENDING ON THE CLOSING DATE (SUCH TAXES, THE “PRE-CLOSING STRADDLE PERIOD
TAXES”), DETERMINED IN ACCORDANCE WITH THE FOLLOWING:

 

(A)                              IN THE CASE OF TAXES THAT ARE EITHER (X) BASED
UPON OR RELATED TO INCOME, RECEIPTS OR SHAREHOLDERS’ EQUITY OR (Y) IMPOSED IN
CONNECTION WITH ANY SALE, TRANSFER OR ASSIGNMENT OR ANY DEEMED SALE, TRANSFER OR
ASSIGNMENT OF PROPERTY (REAL OR PERSONAL, TANGIBLE OR INTANGIBLE) (REGARDLESS OF
WHETHER SUCH TRANSACTION OCCURS BEFORE OR AFTER THE CLOSING DATE), PRE-CLOSING
PERIOD STRADDLE TAXES SHALL BE DEEMED EQUAL TO THE AMOUNT THAT WOULD BE PAYABLE
IF THE TAX YEAR ENDED ON THE CLOSING DATE.  FOR PURPOSES OF THIS CLAUSE (A), ANY
EXEMPTION, DEDUCTION, CREDIT OR OTHER ITEM THAT IS CALCULATED ON AN ANNUAL BASIS
SHALL BE ALLOCATED TO THE PORTION OF THE STRADDLE PERIOD ENDING ON THE CLOSING
DATE ON A PRO RATA BASIS DETERMINED BY MULTIPLYING THE ENTIRE AMOUNT OF SUCH
ITEM ALLOCATED TO THE STRADDLE PERIOD BY A FRACTION, THE NUMERATOR OF WHICH IS
THE NUMBER OF CALENDAR DAYS IN THE PORTION OF THE STRADDLE PERIOD ENDING ON THE
CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE NUMBER OF CALENDAR DAYS IN THE
ENTIRE STRADDLE PERIOD.

 

(B)                                IN THE CASE OF TAXES (OTHER THAN THOSE
DESCRIBED IN CLAUSE (A) ABOVE) IMPOSED ON A PERIODIC BASIS WITH RESPECT TO THE
COMPANY OR OTHERWISE MEASURED BY THE LEVEL OF ANY ITEM, PRE-CLOSING STRADDLE
PERIOD TAXES SHALL BE DEEMED TO EQUAL (X) THE AGGREGATE AMOUNT OF SUCH TAXES FOR
THE ENTIRE STRADDLE PERIOD (OR, IN THE CASE OF TAXES DETERMINED ON AN ARREARS
BASIS, THE AMOUNT OF SUCH

 

11

--------------------------------------------------------------------------------


 

TAXES FOR THE IMMEDIATELY PRECEDING TAX PERIOD) MULTIPLIED BY (Y) A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF CALENDAR DAYS IN THE PORTION OF THE
STRADDLE PERIOD ENDING ON THE CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE
NUMBER OF CALENDAR DAYS IN THE ENTIRE STRADDLE PERIOD.

 

“Proceeding” shall mean any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

 

“Proprietary Rights Agreement” shall have the meaning set forth in
Section 3.20(c).

 

“Purchase Price” shall have the meaning set forth in Section 2.2.

 

“Related Agreements” shall have the meaning set forth in the definition of
Contemplated Transactions.

 

“Related Person” shall mean with respect to a particular individual:

 

(a)                                  each other member of such individual’s
Family;

 

(b)                                 any Person that is directly or indirectly
controlled by such individual or one or more members of such individual’s
Family;

 

(c)                                  any Person in which such individual or
members of such individual’s Family hold (individually or in the aggregate) a
Material Interest; and

 

(d)                                 any Person with respect to which such
individual or one or more members of such individual’s Family serves as a
director, officer, partner, executor, or trustee (or in a similar capacity).

 

The term “Related Person” shall mean with respect to a specified Person other
than an individual:

 

(I)                                     ANY PERSON THAT DIRECTLY OR INDIRECTLY
CONTROLS, IS DIRECTLY OR INDIRECTLY CONTROLLED BY, OR IS DIRECTLY OR INDIRECTLY
UNDER COMMON CONTROL WITH SUCH SPECIFIED PERSON;

 

(II)                                  ANY PERSON THAT HOLDS A MATERIAL INTEREST
IN SUCH SPECIFIED PERSON;

 

(III)                               EACH PERSON THAT SERVES AS A DIRECTOR,
OFFICER, PARTNER, EXECUTOR, OR TRUSTEE OF SUCH SPECIFIED PERSON (OR IN A SIMILAR
CAPACITY);

 

(IV)                              ANY PERSON IN WHICH SUCH SPECIFIED PERSON
HOLDS A MATERIAL INTEREST;

 

(V)                                 ANY PERSON WITH RESPECT TO WHICH SUCH
SPECIFIED PERSON SERVES AS A GENERAL PARTNER OR A TRUSTEE (OR IN A SIMILAR
CAPACITY); AND

 

12

--------------------------------------------------------------------------------


 

(VI)                              ANY RELATED PERSON OF ANY INDIVIDUAL DESCRIBED
IN CLAUSE (B) OR (C).

 

For purposes of this definition, (a) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, former spouses and in-laws,
(iii) any other natural person who is related to the individual or the
individual’s spouse within the second degree, and (iv) any other natural person
who resides with such individual, and (b) “Material Interest” means direct or
indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of voting securities or other voting interests
representing at least 10% of the outstanding voting power of a Person or equity
securities or other equity interests representing at least 10% of the
outstanding equity securities or equity interests in a Person.

 

“Release” shall mean any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, disposing, dumping, or other releasing of Hazardous
Materials into the Environment, whether intentional or unintentional, except as
in accordance with Environmental Law or as otherwise authorized pursuant to
Federal, State or local law.

 

“Representative” shall mean with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

 

“Resolution Period” shall have the meaning set forth in Section 2.6(b).

 

“Retention Date” shall have the meaning set forth in Section 2.2(d)(ii).

 

“Rights in Mask Works” shall have the meaning set forth in Section 3.22(a)(iv).

 

“Second Deferred Purchase Price Payment” shall have the meaning set forth in
Section 2.6(e)(ii).

 

“Second Deferred Purchase Price Payment Threshold” shall have the meaning set
forth in Section 2.6(e)(ii).

 

“Second Measurement Period” shall have the meaning set forth in
Section 2.6(e)(i).

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

 

“Security Agreement” shall have the meaning set forth in Section 2.6(g).

 

“Seller Fundamental Representations” shall have the meaning set forth in the
first paragraph of Article III.

 

“Sellers” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Sellers’ Releases” shall have the meaning set forth in Section 2.4(a)(ii).

 

13

--------------------------------------------------------------------------------


 

“Straddle Period” shall have the meaning set forth in the definition of
Pre-Closing Taxes.

 

“Subordinated Contingent Notes” shall have the meaning set forth in
Section 2.2(b).

 

“Subordination Agreement” shall have the meaning set forth in
Section 2.4(a)(vi).

 

“Subsidiary” shall mean with respect to any Person (the “Owner”), any
corporation or other Person of which securities or other interests having the
power to elect a majority of that corporation’s or other Person’s board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of that corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred) are held by the Owner or one or more of its Subsidiaries.

 

“Tax” shall mean any tax (including any income tax, excise tax, capital gains
tax, value-added tax, sales tax, property tax, franchise tax, gross receipts
tax, license tax, payroll tax, employment tax, severance tax, stamp tax,
occupation tax, premium tax, windfall profits tax, environmental tax, capital
stock tax, profits, withholding tax, social security tax (or similar),
unemployment, disability, real property, personal property, transfer,
registration, alternative, or add on minimum or estimated tax, assessment,
charge, levy, and all other taxes and similar assessments, customs duties,
charges and fees of any kind whatsoever and any related charge or amount
(including any fine, penalty, interest, or addition to tax), imposed, assessed,
or collected by or under the authority of any Governmental Body or payable
pursuant to any tax-sharing agreement or any other Contract relating to the
sharing or payment of any such tax, levy, assessment, tariff, duty, deficiency,
or fee.

 

 “Tax Return” shall mean any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment,  collection, or payment
of any Tax or in connection with the administration, implementation, or
enforcement of or compliance with any Legal Requirement relating to any Tax.

 

“Termination Date” shall have the meaning set forth in Section 2.6(f).

 

“Threat of Release” shall mean a substantial likelihood of a Release that may
require action in order to prevent or mitigate damage to the Environment that
may result from such Release.

 

“Threatened” shall mean a claim, Proceeding, dispute, action, or other matter
will be deemed to have been “Threatened” if any demand or statement has been
made (orally or in writing) or any notice has been given (orally or in writing),
or if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.

 

14

--------------------------------------------------------------------------------


 

“Trade Secrets” shall have the meaning set forth in Section 3.22(a)(v).

 

“Transaction Costs” shall have the meaning set forth in Section 3.31.

 

“Transfer Taxes” shall have the meaning set forth in Section 11.2.

 

“Unaudited Company Financial Statements” shall have the meaning set forth in
Section 3.4(a).

 

“Unaudited Parent Financial Statements” shall have the meaning set forth in
Section 3.4(b).

 

“Unforecasted Opportunities” shall have the meaning set forth in Section 2.6(f).

 

“WARN Act” shall have the meaning set forth in Section 3.21(b).

 

ARTICLE II


SALE AND TRANSFER OF SHARES; TERMINATION OF GAFFNEY OPTION;
CLOSING

 


2.1                                 SHARES AND GAFFNEY OPTION.


 


(A)                                  PARENT SHARES.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, AT THE CLOSING, BRAND WILL SELL AND TRANSFER THE
PARENT SHARES TO BUYER, AND BUYER WILL PURCHASE THE PARENT SHARES FROM BRAND.


 


(B)                                 COMPANY SHARES.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, AT THE CLOSING, COUSE AND J. COUSE WILL SELL AND
TRANSFER THE COMPANY SHARES TO BUYER, AND BUYER WILL PURCHASE THE COMPANY SHARES
FROM COUSE AND J. COUSE.


 


(C)                                  GAFFNEY OPTION.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, AT THE CLOSING, GAFFNEY HEREBY AGREES THAT THE
GAFFNEY OPTION SHALL BE TERMINATED AND OF NO FURTHER FORCE AND EFFECT IN
EXCHANGE FOR THE CONSIDERATION SET FORTH HEREIN.


 


2.2                                 PURCHASE PRICE.  SUBJECT TO SECTIONS 2.5 AND
2.6, THE AGGREGATE PURCHASE PRICE (THE “PURCHASE PRICE”) FOR THE PARENT SHARES,
THE COMPANY SHARES AND TERMINATION OF THE GAFFNEY OPTION WILL BE PAYABLE AT OR
AFTER THE CLOSING, AS THE CASE MAY BE, AND IN THE MANNER AS FURTHER DESCRIBED
BELOW:


 


(A)                                  CASH AT CLOSING.  AT THE CLOSING, BUYER
WILL PAY TO SELLERS IN ACCORDANCE WITH THE PERCENTAGES SET FORTH BELOW BY WIRE
TRANSFER IN IMMEDIATELY AVAILABLE FUNDS THE AGGREGATE AMOUNT EQUAL TO THE
DIFFERENCE OF $13,000,000 MINUS (I) THE AGGREGATE AMOUNT OF THE EMPLOYEE
RETENTION BONUSES PAID AT CLOSING (THE “CASH CONSIDERATION”):


 

(I)                                     79.2% OF THE CASH CONSIDERATION TO BRAND
IN CONSIDERATION FOR THE PARENT SHARES;

 

15

--------------------------------------------------------------------------------


 

(II)                                  9.9% OF THE CASH CONSIDERATION TO COUSE IN
CONSIDERATION FOR COUSE’S PORTION OF THE COMPANY SHARES;

 

(III)                               9.9% OF THE CASH CONSIDERATION TO J. COUSE
IN CONSIDERATION FOR J. COUSE’S PORTION OF THE COMPANY SHARES; AND

 

(IV)                              1.0% OF THE CASH CONSIDERATION TO GAFFNEY IN
CONSIDERATION FOR TERMINATION OF THE GAFFNEY OPTION.

 


(B)                                 PROMISSORY NOTES.  AT THE CLOSING, BUYER
WILL ISSUE SECURED CONTINGENT SUBORDINATED PROMISSORY NOTES (EACH, A
“SUBORDINATED CONTINGENT NOTE” AND COLLECTIVELY, THE “SUBORDINATED CONTINGENT
NOTES”) IN THE AGGREGATE PRINCIPAL AMOUNT OF UP TO $2,000,000, AS DETERMINED IN
ACCORDANCE WITH SECTION 2.6 BELOW, TO SELLERS AS FOLLOWS:


 

(I)                                     A SUBORDINATED CONTINGENT NOTE IN THE
AMOUNT OF UP TO $1,584,000 TO BRAND IN CONSIDERATION FOR THE PARENT SHARES;

 

(II)                                  A SUBORDINATED CONTINGENT NOTE IN THE
AMOUNT OF UP TO $198,000 TO COUSE IN CONSIDERATION FOR COUSE’S PORTION OF THE
COMPANY SHARES;

 

(III)                               A SUBORDINATED CONTINGENT NOTE IN THE AMOUNT
OF UP TO $198,000 TO J. COUSE IN CONSIDERATION FOR J. COUSE’S PORTION OF THE
COMPANY SHARES; AND

 

(IV)                              A SUBORDINATED CONTINGENT NOTE IN THE AMOUNT
OF UP TO $20,000 TO GAFFNEY IN CONSIDERATION FOR TERMINATION OF THE GAFFNEY
OPTION.

 


(C)                                  DEFERRED PURCHASE PRICE.  AS PART OF THE
PURCHASE PRICE (THE “DEFERRED PURCHASE PRICE”), BUYER SHALL MAKE DEFERRED
PURCHASE PRICE PAYMENTS, AS AND TO THE EXTENT, IF ANY, PROVIDED IN ACCORDANCE
WITH SECTIONS 2.6(D) AND (E), TO SELLERS IN ACCORDANCE WITH THE PERCENTAGES SET
FORTH BELOW IN AN AGGREGATE AMOUNT NOT TO EXCEED AN AMOUNT EQUAL TO THE
DIFFERENCE OF $3,000,000 MINUS THE AGGREGATE AMOUNT OF THE EMPLOYEE RETENTION
BONUSES PAID PURSUANT TO SECTION 2.2(D)(II) WHICH ARE CONTINGENT UPON EARNING
THE DEFERRED PURCHASE PRICE (THE “MAXIMUM DEFERRED PURCHASE PRICE AMOUNT”):


 

(I)                                     UP TO 79.2% OF THE MAXIMUM DEFERRED
PURCHASE PRICE AMOUNT TO BRAND IN CONSIDERATION FOR THE PARENT SHARES;

 

(II)                                  UP TO 9.9% OF THE MAXIMUM DEFERRED
PURCHASE PRICE AMOUNT TO COUSE IN CONSIDERATION FOR COUSE’S PORTION OF THE
COMPANY SHARES;

 

(III)                               UP TO 9.9% OF THE MAXIMUM DEFERRED PURCHASE
PRICE AMOUNT TO J. COUSE IN CONSIDERATION FOR
J. COUSE’S PORTION OF THE COMPANY SHARES; AND

 

(IV)                              UP TO 1.0% OF THE MAXIMUM DEFERRED PURCHASE
PRICE AMOUNT TO GAFFNEY IN CONSIDERATION FOR TERMINATION OF THE GAFFNEY OPTION.

 

16

--------------------------------------------------------------------------------


 


(D)                                 PAYMENT OF EMPLOYEE RETENTION BONUSES.


 

(I)                                     AT THE CLOSING, THE COMPANY SHALL PAY TO
ALL EMPLOYEES OF THE COMPANY SET FORTH IN SECTION 3.20(F) OF THE DISCLOSURE
SCHEDULE WHO HAVE EXECUTED AN EMPLOYEE RETENTION AGREEMENT THE EMPLOYEE
RETENTION BONUSES DUE AT THE CLOSING PURSUANT TO THE EMPLOYEE RETENTION BONUS
AGREEMENTS AND AS SET FORTH IN SECTION 3.20(F) OF THE DISCLOSURE SCHEDULE.

 

(II)                                  NO LATER THAN FIFTEEN (15) BUSINESS DAYS
AFTER THE EARLIEST TO OCCUR OF (A) THE DATE THE PAYMENT STATEMENT FOR THE SECOND
MEASUREMENT PERIOD BECOMES FINAL AND BINDING, (B) THE DATE THE DEFERRED PURCHASE
PRICE IS DUE PURSUANT TO SECTION 2.6(F) AND (C) THE DATE THE DEFERRED PURCHASE
PRICE IS DUE PURSUANT TO SECTION 2.6(I) (THE “RETENTION DATE”), THE COMPANY
SHALL PAY TO ALL EMPLOYEES OF THE COMPANY SET FORTH IN SECTION 3.20(F) OF THE
DISCLOSURE SCHEDULE WHO HAVE EXECUTED AN EMPLOYEE RETENTION AGREEMENT THE
EMPLOYEE RETENTION BONUSES, IF ANY, EARNED ON THE RETENTION DATE PURSUANT TO THE
EMPLOYEE RETENTION BONUS AGREEMENTS AND AS SET FORTH IN SECTION 3.20(F) OF THE
DISCLOSURE SCHEDULE.

 

(III)                               THE COMPANY SHALL PAY ALL EMPLOYER TAXES
RELATED TO THE EMPLOYEE RETENTION BONUSES AND RETAIN ANY TAX BENEFIT RELATED TO
THE EMPLOYEE RETENTION BONUSES.

 


2.3                                 CLOSING.  THE PURCHASE AND SALE (THE
“CLOSING”) PROVIDED FOR IN THIS AGREEMENT WILL TAKE PLACE AT THE OFFICES OF
BUYER’S COUNSEL AT 611 ANTON BOULEVARD, SUITE 1400, COSTA MESA, CALIFORNIA, AT
10:00 A.M. (LOCAL TIME) ON THE DATE FIVE (5) BUSINESS DAYS AFTER THE DATE ON
WHICH ALL CONDITIONS SET FORTH IN ARTICLES VII AND VIII HAVE BEEN SATISFIED OR
WAIVED, OR AT SUCH OTHER TIME AND PLACE AS THE PARTIES MAY AGREE.  AT THE
CLOSING, EXECUTED SIGNATURE PAGES FOR ANY AGREEMENT REQUIRED TO BE DELIVERED BY
A PARTY IN ACCORDANCE WITH SECTION 2.4 CAN BE DELIVERED BY FACSIMILE OR SCANNED
IMAGE; PROVIDED, THAT THE ORIGINAL SIGNATURE PAGES ARE DELIVERED TO ALL
APPLICABLE PARTIES NO LATER THAN TWO (2) BUSINESS DAYS AFTER THE CLOSING. 
SUBJECT TO THE PROVISIONS OF ARTICLE IX, FAILURE TO CONSUMMATE THE PURCHASE AND
SALE PROVIDED FOR IN THIS AGREEMENT ON THE DATE AND TIME AND AT THE PLACE
DETERMINED PURSUANT TO THIS SECTION 2.3 WILL NOT RESULT IN THE TERMINATION OF
THIS AGREEMENT AND WILL NOT RELIEVE ANY PARTY OF ANY OBLIGATION UNDER THIS
AGREEMENT.


 


2.4                                 CLOSING OBLIGATIONS.  AT THE CLOSING:


 


(A)                                  SELLERS WILL DELIVER, OR CAUSE TO BE
DELIVERED, AS APPLICABLE, TO BUYER:


 

(I)                                     CERTIFICATES REPRESENTING THE PARENT
SHARES AND COMPANY SHARES, DULY ENDORSED (OR ACCOMPANIED BY DULY EXECUTED STOCK
POWERS), FOR TRANSFER TO BUYER;

 

(II)                                  A RELEASE IN THE FORM OF
EXHIBIT 2.4(A)(II) EXECUTED BY EACH SELLER (“SELLERS’ RELEASES”);

 

17

--------------------------------------------------------------------------------


 

(III)                               A NONCOMPETITION AGREEMENT IN THE FORM OF
EXHIBIT 2.4(A)(III), EXECUTED BY EACH MAJORITY OWNER (COLLECTIVELY, THE
“NONCOMPETITION AGREEMENTS”);

 

(IV)                              AN EMPLOYMENT AGREEMENT IN THE FORM OF
EXHIBIT 2.4(A)(IV), EXECUTED BY BRAND (THE “BRAND EMPLOYMENT AGREEMENT”);

 

(V)                                 AN ADVISORY SERVICES AGREEMENT IN THE FORM
OF EXHIBIT 2.4(A)(V), EXECUTED BY COUSE (THE “ADVISORY SERVICES AGREEMENT”);

 

(VI)                              A SUBORDINATION AGREEMENT IN THE FORM OF
EXHIBIT 2.4(A)(VI), EXECUTED BY EACH SELLER (THE “SUBORDINATION AGREEMENT”);

 

(VII)                           AN INTERCREDITOR AGREEMENT IN THE FORM OF
EXHIBIT 2.4(A)(VII), EXECUTED BY EACH SELLER (THE “INTERCREDITOR AGREEMENT”);

 

(VIII)                        THE CONSENT OF SELLERS TO THE COLLATERAL
ASSIGNMENT IN THE FORM OF EXHIBIT 2.4(A)(VIII), EXECUTED BY EACH SELLER (THE
“CONSENT TO COLLATERAL ASSIGNMENT”);

 

(IX)                                THE RESIGNATIONS, DATED AS OF THE CLOSING
DATE, OF EACH OF THE DIRECTORS AND OFFICERS OF PARENT AND THE COMPANY;

 

(X)                                   EVIDENCE (IN THE FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO BUYER) OF TERMINATION OF ALL AGREEMENTS REGARDING
VOTING, TRANSFER, RESTRICTIONS OR ENCUMBRANCES ON EACH OF THE PARENT SHARES AND
COMPANY SHARES, RIGHTS OF REPURCHASE OR OTHER ARRANGEMENTS RELATED TO EACH OF
THE PARENT SHARES AND COMPANY SHARES OR EACH OF PARENT AND THE COMPANY THAT ARE
IN EFFECT PRIOR TO CLOSING;

 

(XI)                                EVIDENCE (IN THE FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO BUYER) THAT PARENT’S AND THE COMPANY’S INVESTMENT
BANKERS, ATTORNEYS AND/OR OTHER ADVISORS AND ANY OTHER SIMILAR AGENTS AND
REPRESENTATIVES HAVE BEEN PAID IN FULL AT OR PRIOR TO THE CLOSING, AND THAT
NEITHER PARENT NOR THE COMPANY HAS ANY LIABILITY TO ANY SUCH PARTIES FOR ANY
TRANSACTION COSTS;

 

(XII)                             EVIDENCE (IN THE FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO BUYER), INCLUDING BUT NOT LIMITED TO, PAY-OFF LETTERS AND SUCH
OTHER DOCUMENTATION AS BUYER SHALL REASONABLY REQUIRE AND APPROVE, SO AS TO
ALLOW BUYER TO TAKE ALL ACTIONS NECESSARY TO FUND AND PAY-OFF THE CREDIT
FACILITY AT CLOSING, SUBJECT TO A MAXIMUM AMOUNT OF THREE HUNDRED THOUSAND
DOLLARS ($300,000);

 

(XIII)                          A CERTIFICATE FROM EACH SELLER OF NON-FOREIGN
STATUS AS CONTEMPLATED UNDER SECTION 1.1445-2(B) OF THE TREASURY REGULATIONS
CERTIFYING THAT SUCH SELLER IS NOT A FOREIGN PERSON; AND

 

18

--------------------------------------------------------------------------------


 

(XIV)                         A CERTIFICATE EXECUTED BY EACH SELLER REPRESENTING
AND WARRANTING TO BUYER THAT EACH SUCH SELLER’S REPRESENTATIONS AND WARRANTIES
IN THIS AGREEMENT WAS ACCURATE IN ALL RESPECTS AS OF THE DATE OF THIS AGREEMENT
AND IS ACCURATE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE AS IF MADE ON
THE CLOSING DATE AND THAT ALL COVENANTS AND AGREEMENTS TO BE PERFORMED PRIOR TO
THE CLOSING BY SUCH SELLER HAVE BEEN PERFORMED.

 


(B)                                 BUYER WILL DELIVER:


 

(I)                                     TO EACH SELLER, THE APPLICABLE PORTION
OF THE TOTAL CASH CONSIDERATION PAYABLE TO EACH SUCH SELLER AS SET FORTH IN
SECTION 2.2(A), WHICH AMOUNTS SHALL BE PAID AT CLOSING BY WIRE TRANSFER TO EACH
SELLER TO THE ACCOUNT SPECIFIED IN WRITING TO BUYER AT LEAST THREE (3) BUSINESS
DAYS PRIOR TO THE CLOSING;

 

(II)                                  TO EACH SELLER, A SUBORDINATED CONTINGENT
NOTE IN THE FORM OF EXHIBIT 2.4(B)(II) EXECUTED BY BUYER, IN THE PRINCIPAL
AMOUNT SET FORTH IN SECTION 2.2(B);

 

(III)                               TO SELLERS, THE SECURITY AGREEMENT, IN THE
FORM OF EXHIBIT 2.4(B)(III), EXECUTED BY BUYER;

 

(IV)                              TO SELLERS, THE GUARANTY, IN THE FORM OF
EXHIBIT 2.4(B)(IV), EXECUTED BY EMRISE;

 

(V)                                 TO EACH MAJORITY OWNER, THE NONCOMPETITION
AGREEMENTS, EXECUTED BY BUYER;

 

(VI)                              TO BRAND, THE BRAND EMPLOYMENT AGREEMENT,
EXECUTED BY BUYER;

 

(VII)                           TO COUSE, THE ADVISORY SERVICES AGREEMENT,
EXECUTED BY BUYER;

 

(VIII)                        TO SELLERS, THE INTERCREDITOR AGREEMENT, EXECUTED
BY BUYER; AND

 

(IX)                                TO SELLERS, A CERTIFICATE EXECUTED BY BUYER
TO THE EFFECT THAT, EXCEPT AS OTHERWISE STATED IN SUCH CERTIFICATE, EACH OF
BUYER’S REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT WAS ACCURATE IN ALL
RESPECTS AS OF THE DATE OF THIS AGREEMENT AND IS ACCURATE IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE AS IF MADE ON THE CLOSING DATE AND THAT ALL
COVENANTS AND AGREEMENTS TO BE PERFORMED PRIOR TO CLOSING BY BUYER HAVE BEEN
PERFORMED.

 


2.5                                 PURCHASE PRICE ADJUSTMENT.  THE PURCHASE
PRICE SHALL BE ADJUSTED AFTER THE CLOSING AS FOLLOWS:


 


(A)                                  CLOSING BALANCE SHEET.  WITHIN SIXTY (60)
DAYS AFTER THE CLOSING DATE, THE COMPANY (ON BEHALF OF BUYER) SHALL DELIVER TO
SELLERS A STATEMENT SETTING FORTH (I) THE ADJUSTED CLOSING NET WORKING CAPITAL
AND (II) THE CLOSING NET CASH (THE “CLOSING BALANCE SHEET”).  FOR REFERENCE AND
ILLUSTRATION PURPOSES ONLY, A BALANCE SHEET OF THE

 

19

--------------------------------------------------------------------------------


 


COMPANY DATED DECEMBER 31, 2007 IS ATTACHED HERETO AS EXHIBIT 2.5.  THE CLOSING
BALANCE SHEET SHALL BECOME FINAL AND BINDING UPON BUYER AND SELLERS ON THE 45TH
DAY FOLLOWING DELIVERY THEREOF, UNLESS SELLERS GIVE NOTICE OF DISAGREEMENT WITH
THE CLOSING BALANCE SHEET (A “NOTICE OF DISAGREEMENT”) TO BUYER PRIOR TO SUCH
DATE.  ANY NOTICE OF DISAGREEMENT SHALL (I) SPECIFY IN REASONABLE DETAIL THE
NATURE OF ANY DISAGREEMENT SO ASSERTED AND (II) ONLY INCLUDE DISAGREEMENTS BASED
ON MATHEMATICAL ERRORS OR BASED ON THE CLOSING BALANCE SHEET NOT BEING
CALCULATED PURSUANT TO THIS SECTION 2.5.  IF A NOTICE OF DISAGREEMENT IS
RECEIVED BY BUYER IN A TIMELY MANNER, THEN THE CLOSING BALANCE SHEET (AS REVISED
IN ACCORDANCE WITH THIS SENTENCE) SHALL BECOME FINAL AND BINDING UPON BUYER AND
SELLERS ON THE EARLIER OF (A) THE DATE BUYER AND SELLERS RESOLVE IN WRITING ANY
DIFFERENCES THEY HAVE WITH RESPECT TO THE MATTERS SPECIFIED IN THE NOTICE OF
DISAGREEMENT AND (B) THE DATE ANY DISPUTED MATTERS ARE FINALLY RESOLVED IN
WRITING BY THE ACCOUNTING FIRM.  DURING THE 30-DAY PERIOD FOLLOWING THE DELIVERY
OF A NOTICE OF DISAGREEMENT, BUYER AND SELLERS SHALL USE THEIR COMMERCIALLY
REASONABLE EFFORTS AND SEEK IN GOOD FAITH TO RESOLVE IN WRITING ANY DIFFERENCES
THAT THEY MAY HAVE WITH RESPECT TO THE MATTERS SPECIFIED IN THE NOTICE OF
DISAGREEMENT.  AT THE END OF SUCH 30-DAY PERIOD, BUYER AND SELLERS SHALL SUBMIT
TO AN INDEPENDENT ACCOUNTING FIRM (THE “ACCOUNTING FIRM”) FOR ARBITRATION, IN
ACCORDANCE WITH THE STANDARDS SET FORTH IN THIS SECTION 2.5, ONLY MATTERS THAT
REMAIN IN DISPUTE AND WERE PROPERLY INCLUDED IN THE NOTICE OF DISAGREEMENT IN
ACCORDANCE WITH THIS SECTION 2.5 AND ANY CLAIM OF CALCULATION-RELATED ERRORS.
 THE ACCOUNTING FIRM SHALL BE BDO SEIDMAN, LLP (WHICH THE PARTIES REPRESENT HAS
NOT PROVIDED SERVICES TO ANY OF THEM OR THEIR RESPECTIVE SUBSIDIARIES DURING THE
PAST THREE YEARS) OR, IF SUCH FIRM IS UNABLE OR UNWILLING TO ACT, SUCH OTHER
NATIONALLY OR REGIONALLY RECOGNIZED INDEPENDENT PUBLIC ACCOUNTING FIRM AS SHALL
BE MUTUALLY AGREED UPON BY BUYER AND SELLERS IN WRITING.  BUYER AND SELLERS
SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE ACCOUNTING FIRM TO
RENDER A WRITTEN DECISION RESOLVING THE MATTERS SUBMITTED TO THE ACCOUNTING FIRM
WITHIN THIRTY (30) DAYS OF THE RECEIPT OF SUCH SUBMISSION.  THE ACCOUNTING FIRM
SHALL DETERMINE THE ADJUSTED CLOSING NET WORKING CAPITAL AND CLOSING NET CASH
PURSUANT TO THIS SECTION 2.5 IN ACCORDANCE WITH GAAP; PROVIDED, HOWEVER, THAT NO
ADJUSTMENT SHALL BE MADE BY THE ACCOUNTING FIRM IN FAVOR OF SELLERS WITH RESPECT
TO ANY ITEM THAT WAS NOT INCLUDED IN MAJORITY OWNERS’ NOTICE OF DISAGREEMENT. 
THE ACCOUNTING FIRM’S DECISION SHALL BE BASED SOLELY ON WRITTEN SUBMISSIONS BY
BUYER AND SELLERS AND THEIR RESPECTIVE REPRESENTATIVES AND BY REFERENCE TO THE
TERMS OF THIS AGREEMENT.  SELLERS AND BUYER SHALL FURNISH OR CAUSE TO BE
FURNISHED TO THE ACCOUNTING FIRM SUCH WORK PAPERS AND OTHER DOCUMENTS AND
INFORMATION RELATED TO THE DISPUTED MATTERS AS THE ACCOUNTING FIRM MAY REQUEST
AND ARE REASONABLY AVAILABLE TO SELLERS, BUYER OR THEIR RESPECTIVE AGENTS.  THE
ACCOUNTING FIRM SHALL ADDRESS ONLY THOSE ITEMS IN DISPUTE AND
CALCULATION-RELATED ERRORS.  JUDGMENT MAY BE ENTERED UPON THE DETERMINATION OF
THE ACCOUNTING FIRM IN ANY COURT HAVING JURISDICTION OVER THE PARTY AGAINST
WHICH SUCH DETERMINATION IS TO BE ENFORCED.  THE FEES AND EXPENSES OF THE
ACCOUNTING FIRM INCURRED PURSUANT TO THIS SECTION 2.5 SHALL BE BORNE BY BUYER
AND SELLERS EQUALLY.


 


(B)                                 ADJUSTED CLOSING NET WORKING CAPITAL. 
WITHIN TEN (10) DAYS FOLLOWING THE DATE THAT THE CLOSING BALANCE SHEET BECOMES
FINAL AND BINDING UPON BUYER AND

 

20

--------------------------------------------------------------------------------


 


SELLERS, IF THE ADJUSTED CLOSING NET WORKING CAPITAL AS SET FORTH IN THE CLOSING
BALANCE SHEET IS LESS THAN $1,656,000, THEN THE AGGREGATE PRINCIPAL AMOUNTS OF
THE SUBORDINATED CONTINGENT NOTES SHALL BE DECREASED BY THE DIFFERENCE BETWEEN
THE ADJUSTED CLOSING NET WORKING CAPITAL AND $1,756,000 (THE “NET WORKING
CAPITAL THRESHOLD”).  IF THE ADJUSTED CLOSING NET WORKING CAPITAL AS SET FORTH
ON THE CLOSING BALANCE SHEET IS GREATER THAN $1,856,000, THEN THE AGGREGATE
PRINCIPAL AMOUNTS OF THE SUBORDINATED CONTINGENT NOTES SHALL BE INCREASED BY THE
DIFFERENCE BETWEEN THE ADJUSTED CLOSING NET WORKING CAPITAL AND THE NET WORKING
CAPITAL THRESHOLD.  ALL ADJUSTMENTS TO THE PRINCIPAL AMOUNTS OF THE SUBORDINATED
CONTINGENT NOTES SHALL BE MADE BY ADJUSTING EACH SUBORDINATED CONTINGENT NOTE IN
PROPORTION TO THE ORIGINAL PRINCIPAL AMOUNTS OF THE SUBORDINATED CONTINGENT
NOTES AS SET FORTH IN SECTION 2.2(B).  ALL ADJUSTMENTS TO THE PRINCIPAL AMOUNT
OF THE SUBORDINATED CONTINGENT NOTES MADE UNDER THIS SECTION 2.5(B) SHALL
INCLUDE INTEREST, AT A RATE EQUAL TO THE PRIME RATE AS REPORTED IN THE WALL
STREET JOURNAL ON THE CLOSING DATE (PROVIDED THAT SUCH INTEREST RATE SHALL BE
RESET AS OF THE FIRST DAY OF EACH CALENDAR QUARTER IF THE PRIME RATE HAS
CHANGED, UNTIL THE CLOSING BALANCE SHEET BECOMES FINAL), PLUS ONE PERCENT (1%), 
ON THE AMOUNT SO ADJUSTED FROM THE CLOSING DATE TO THE DATE OF ADJUSTMENT.


 


(C)                                  CLOSING NET CASH.  WITHIN TEN (10) DAYS
FOLLOWING THE DATE THAT THE CLOSING BALANCE SHEET BECOMES FINAL AND BINDING UPON
BUYER AND SELLERS, IF THE CLOSING NET CASH AS SET FORTH IN THE CLOSING BALANCE
SHEET IS LESS THAN $1,117,000, THEN SELLERS SHALL PAY TO BUYER AN AMOUNT EQUAL
TO THE DIFFERENCE BETWEEN THE CLOSING NET CASH AND $1,217,000 (THE “NET CASH
THRESHOLD”).  IF THE CLOSING NET CASH AS SET FORTH ON THE CLOSING BALANCE SHEET
IS GREATER THAN $1,317,000, THEN BUYER SHALL PAY TO SELLERS AN AMOUNT EQUAL TO
THE DIFFERENCE BETWEEN THE CLOSING NET CASH AND THE NET CASH THRESHOLD.  ANY
PAYMENTS MADE BY OR TO SELLERS PURSUANT TO THIS SECTION 2.5(C) SHALL BE MADE BY
OR TO EACH SELLER, AS APPLICABLE, IN PROPORTION TO THE CASH CONSIDERATION
RECEIVED BY SUCH SELLER AT CLOSING AS SET FORTH IN SECTION 2.2(A).  ALL PAYMENTS
TO BE MADE UNDER THIS SECTION 2.5(C) SHALL BE MADE BY WIRE TRANSFER IN
IMMEDIATELY AVAILABLE FUNDS, TOGETHER WITH INTEREST, AT A RATE EQUAL TO THE
PRIME RATE AS REPORTED IN THE WALL STREET JOURNAL ON THE CLOSING DATE (PROVIDED
THAT SUCH INTEREST RATE SHALL BE RESET AS OF THE FIRST DAY OF EACH CALENDAR
QUARTER IF THE PRIME RATE HAS CHANGED, UNTIL THE CLOSING BALANCE SHEET BECOMES
FINAL), PLUS ONE PERCENT (1%), ON THE AMOUNT SO PAID FROM THE CLOSING DATE TO
THE DATE OF PAYMENT.


 


(D)                                 BOOKS AND RECORDS.  DURING THE PERIOD OF
TIME FROM AND AFTER THE DELIVERY OF THE CLOSING BALANCE SHEET TO SELLERS THROUGH
THE FINAL DETERMINATION OF THE CLOSING BALANCE SHEET, SELLERS AND/OR THEIR
AUTHORIZED REPRESENTATIVES SHALL HAVE THE RIGHT, DURING NORMAL BUSINESS HOURS
AND UPON REASONABLE PRIOR NOTICE, TO EXAMINE AND HAVE COPIES OF THOSE BOOKS AND
RECORDS OF THE COMPANY RELEVANT TO THE PREPARATION OF THE CLOSING BALANCE SHEET,
AND MAY HAVE REASONABLE ACCESS TO EMPLOYEES OF THE COMPANY DIRECTLY INVOLVED IN
PREPARING THE CLOSING BALANCE SHEET FOR PURPOSES OF ASKING QUESTIONS RELATING
THERETO.  SUCH RIGHTS OF ACCESS SHALL BE EXERCISED IN A MANNER THAT DOES NOT
UNREASONABLY INTERFERE WITH THE OPERATIONS OF BUYER OR THE COMPANY.

 

21

--------------------------------------------------------------------------------



 


2.6                                 PRINCIPAL AMOUNT OF SUBORDINATED CONTINGENT
NOTES AND DEFERRED PURCHASE PRICE.


 


(A)                                  DEFERRED PURCHASE PRICE PAYMENT.  BUYER
SHALL MAKE DEFERRED PURCHASE PRICE PAYMENTS TO SELLERS IN AN AGGREGATE AMOUNT
NOT TO EXCEED THE MAXIMUM DEFERRED PURCHASE PRICE AMOUNT AS AND TO THE EXTENT,
IF ANY, PROVIDED IN ACCORDANCE WITH SECTIONS 2.6(D) AND (E).  ANY DEFERRED
PURCHASE PRICE PAYMENTS DUE TO SELLERS PURSUANT TO THIS SECTION 2.6 SHALL BE
PAID TO SELLERS (OR THEIR DESIGNEES), WITHIN THREE (3) BUSINESS DAYS FOLLOWING
THE DATE THAT THE PAYMENT STATEMENT BECOMES FINAL AND BINDING UPON BUYER AND
SELLERS, AS DETERMINED IN SECTION 2.6(B), BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED IN WRITING BY EACH SELLER IN ACCORDANCE
WITH THE TERMS OF SECTION 2.6(B).  BUYER SHALL NOT BE OBLIGATED TO PAY INTEREST
ON THE DEFERRED PURCHASE PRICE AND SHALL REPORT THE PAYMENT OF THE DEFERRED
PURCHASE PRICE PAYMENTS AS A PART OF THE PURCHASE PRICE FOR ALL FEDERAL, STATE
AND LOCAL TAX PURPOSES, AND BUYER AND SELLERS SHALL FILE THEIR TAX RETURNS
ACCORDINGLY.


 


(B)                                 PAYMENT STATEMENT.  WITHIN FIVE (5) BUSINESS
DAYS AFTER THE ORIGINALLY SCHEDULED FILING DATE FOR EMRISE’S FORM 10-Q WITH THE
SECURITIES AND EXCHANGE COMMISSION COVERING THE QUARTERLY PERIOD DURING WHICH
THE APPLICABLE MEASUREMENT PERIOD ENDS, THE COMPANY (ON BEHALF OF THE BUYER)
SHALL DELIVER TO SELLERS A WRITTEN STATEMENT (THE “PAYMENT STATEMENT”),
INCLUDING SUPPORTING DOCUMENTATION, SETTING FORTH FOR SUCH MEASUREMENT PERIOD
(I) OPERATING INCOME, (II) THE AGGREGATE PRINCIPAL AMOUNT OF THE SUBORDINATED
CONTINGENT NOTES, IF ANY, AND (III) THE AMOUNT OF DEFERRED PURCHASE PRICE, IF
ANY.  THE AMOUNT OF THE DEFERRED PURCHASE PRICE PAYMENT, IF ANY, SET FORTH IN
SUCH PAYMENT STATEMENT SHALL BE PAID IN THE MANNER DESCRIBED IN SECTION 2.6(A). 
THE APPLICABLE PAYMENT STATEMENT SHALL BECOME FINAL AND BINDING UPON BUYER AND
SELLERS ON THE 30TH DAY FOLLOWING DELIVERY THEREOF, UNLESS SELLERS GIVE NOTICE
OF DISAGREEMENT WITH SUCH PAYMENT STATEMENT (A “DISPUTE NOTICE”) TO BUYER PRIOR
TO SUCH DATE.  ANY DISPUTE NOTICE SHALL SPECIFY IN REASONABLE DETAIL THE NATURE
OF ANY DISAGREEMENT SO ASSERTED.  IF A DISPUTE NOTICE IS RECEIVED BY BUYER IN A
TIMELY MANNER, THEN THE AMOUNT OF THE APPLICABLE DEFERRED PURCHASE PRICE PAYMENT
SHALL BECOME FINAL AND BINDING UPON BUYER AND SELLERS ON THE EARLIER OF (I) THE
DATE BUYER AND SELLERS RESOLVE IN WRITING ANY DIFFERENCES THEY HAVE WITH RESPECT
TO THE MATTERS SPECIFIED IN THE DISPUTE NOTICE AND (II) THE DATE ANY DISPUTED
MATTERS ARE FINALLY RESOLVED IN WRITING BY THE ACCOUNTING FIRM.  DURING THE
30-DAY PERIOD (THE “RESOLUTION PERIOD”) FOLLOWING THE DELIVERY OF A DISPUTE
NOTICE, BUYER AND SELLERS SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS AND
SEEK IN GOOD FAITH TO RESOLVE IN WRITING ANY DIFFERENCES THAT THEY MAY HAVE WITH
RESPECT TO THE MATTERS SPECIFIED IN THE DISPUTE NOTICE.  AT THE END OF THE
RESOLUTION PERIOD, BUYER AND SELLERS SHALL SUBMIT TO THE ACCOUNTING FIRM FOR
ARBITRATION, IN ACCORDANCE WITH THE STANDARDS SET FORTH IN THIS SECTION 2.6,
ONLY MATTERS THAT REMAIN IN DISPUTE AND WERE PROPERLY INCLUDED IN THE DISPUTE
NOTICE IN ACCORDANCE WITH THIS SECTION 2.6.  BUYER AND SELLERS SHALL USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE ACCOUNTING FIRM TO RENDER A WRITTEN
DECISION RESOLVING THE MATTERS SUBMITTED TO THE ACCOUNTING FIRM WITHIN THIRTY
(30) DAYS OF THEIR DELIVERY OF SUCH SUBMISSION.  THE ACCOUNTING FIRM SHALL
DETERMINE OPERATING INCOME FOR THE APPLICABLE MEASUREMENT PERIOD PURSUANT TO
THIS


 


22

--------------------------------------------------------------------------------



 


SECTION 2.6 IN ACCORDANCE WITH GAAP; PROVIDED, HOWEVER, THAT NO ADJUSTMENT SHALL
BE MADE BY THE ACCOUNTING FIRM IN FAVOR OF SELLERS WITH RESPECT TO ANY ITEM THAT
WAS NOT INCLUDED IN MAJORITY OWNERS’ DISPUTE NOTICE.  THE ACCOUNTING FIRM’S
DECISION SHALL BE BASED SOLELY ON WRITTEN SUBMISSIONS BY BUYER AND SELLERS AND
THEIR RESPECTIVE REPRESENTATIVES AND BY REFERENCE TO THE TERMS OF THIS
AGREEMENT.  SELLERS AND BUYER SHALL FURNISH OR CAUSE TO BE FURNISHED TO THE
ACCOUNTING FIRM SUCH WORK PAPERS AND OTHER DOCUMENTS AND INFORMATION RELATED TO
THE DISPUTED MATTERS AS THE ACCOUNTING FIRM MAY REQUEST AND ARE REASONABLY
AVAILABLE TO SELLERS, BUYER OR THEIR RESPECTIVE AGENTS.  THE ACCOUNTING FIRM
SHALL ADDRESS ONLY THOSE ITEMS IN DISPUTE AND CALCULATION-RELATED ERRORS. 
JUDGMENT MAY BE ENTERED UPON THE DETERMINATION OF THE ACCOUNTING FIRM IN ANY
COURT HAVING JURISDICTION OVER THE PARTY AGAINST WHICH SUCH DETERMINATION IS TO
BE ENFORCED.  TO THE EXTENT IT IS DETERMINED IN ACCORDANCE WITH THIS
SECTION 2.6(B) THAT THE AGGREGATE PRINCIPAL BALANCE OF THE SUBORDINATED
CONTINGENT NOTES OR THE APPLICABLE AMOUNT OF DEFERRED PURCHASE PRICE PAYMENT AS
SET FORTH ON THE PAYMENT STATEMENT WAS NOT ACCURATELY DETERMINED OR MADE, THE
AGGREGATE PRINCIPAL BALANCE OF THE SUBORDINATED CONTINGENT NOTES SHALL BE
ADJUSTED ACCORDINGLY AND ANY ADDITIONAL AMOUNT OF THE APPLICABLE DEFERRED
PURCHASE PRICE PAYMENT SHALL BE PAID TO SELLERS IN ACCORDANCE WITH
SECTION 2.6(A). WITHIN THREE (3) BUSINESS DAYS OF THE ACCOUNTING FIRM RENDERING
ITS WRITTEN DECISION.  ANY SUCH ADDITIONAL AMOUNT OF A DEFERRED PURCHASE PRICE
PAYMENT SHALL INCLUDE INTEREST AT A RATE EQUAL TO THE PRIME RATE AS REPORTED IN
THE WALL STREET JOURNAL ON THE CLOSING DATE (PROVIDED THAT SUCH INTEREST RATE
SHALL BE RESET AS OF THE FIRST DAY OF EACH CALENDAR QUARTER IF THE PRIME RATE
HAS CHANGED, UNTIL THE PAYMENT STATEMENT BECOMES FINAL), PLUS ONE PERCENT (1%). 
THE FEES AND EXPENSES OF THE ACCOUNTING FIRM INCURRED PURSUANT TO THIS
SECTION 2.6 SHALL BE BORNE BY BUYER AND SELLERS EQUALLY.


 


(C)                                  BOOKS AND RECORDS.  SELLERS AND/OR THEIR
AUTHORIZED REPRESENTATIVES SHALL HAVE THE RIGHT UPON AND AFTER RECEIPT OF A
PAYMENT STATEMENT AND THROUGH THE END OF THE APPLICABLE RESOLUTION PERIOD,
DURING NORMAL BUSINESS HOURS AND UPON REASONABLE PRIOR NOTICE, TO EXAMINE (AND,
AT SELLERS’ EXPENSE, HAVE COPIES MADE OF) THOSE BOOKS AND RECORDS OF THE COMPANY
PERTAINING TO TRANSACTIONS ARISING OUT OF OR RELATING TO THE CALCULATION OF THE
PRINCIPAL AMOUNT OF THE SUBORDINATED CONTINGENT NOTES AND THE APPLICABLE
DEFERRED PURCHASE PRICE PAYMENT, AND MAY HAVE REASONABLE ACCESS TO EMPLOYEES OF
THE COMPANY DIRECTLY INVOLVED IN CALCULATING THE PRINCIPAL AMOUNT OF THE
SUBORDINATED CONTINGENT NOTES AND THE DEFERRED PURCHASE PRICE PAYMENTS FOR
PURPOSES OF ASKING QUESTIONS RELATING TO SUCH CALCULATIONS.  SUCH RIGHTS OF
ACCESS SHALL BE EXERCISED IN A MANNER THAT DOES NOT UNREASONABLY INTERFERE WITH
THE OPERATIONS OF BUYER OR THE COMPANY.


 


(D)                                 FIRST MEASUREMENT PERIOD.


 

(I)                                     PRINCIPAL BALANCE OF SUBORDINATED
CONTINGENT NOTES.  IF OPERATING INCOME (AS SET FORTH IN THE PAYMENT STATEMENT)
DURING THE FIRST TWELVE (12) MONTHS AFTER THE CLOSING (THE “FIRST MEASUREMENT
PERIOD”) EXCEEDS $1,000,000 (THE “CONTINGENT NOTE THRESHOLD”), THE AGGREGATE
PRINCIPAL AMOUNT OF THE SUBORDINATED CONTINGENT NOTES SHALL BE EQUAL TO THE
AMOUNT (THE “FIRST PERIOD NOTE AMOUNT”) OF SUCH EXCESS, UP TO A MAXIMUM OF
$2,000,000.  THE

 

23

--------------------------------------------------------------------------------


 

PRINCIPAL AMOUNT OF EACH SUBORDINATED CONTINGENT NOTE SHALL BE IN PROPORTION TO
THE CASH CONSIDERATION RECEIVED BY EACH SELLER AT CLOSING AS SET FORTH IN
SECTION 2.2(A).

 

(II)                                  FIRST DEFERRED PURCHASE PRICE PAYMENT.  IF
OPERATING INCOME (AS SET FORTH IN THE PAYMENT STATEMENT) DURING THE FIRST
MEASUREMENT PERIOD EXCEEDS $3,000,000 (THE “FIRST DEFERRED PURCHASE PRICE
PAYMENT THRESHOLD”), BUYER SHALL PAY TO SELLERS, IN ACCORDANCE WITH THIS
SECTION 2.6 IN PROPORTION TO THE PERCENTAGE FOR EACH SELLER SET FORTH IN
SECTION 2.2(C), AN AGGREGATE AMOUNT (THE “FIRST DEFERRED PURCHASE PRICE
PAYMENT”) EQUAL TO ONE HUNDRED PERCENT (100%) OF EVERY DOLLAR OF OPERATING
INCOME (AS SET FORTH IN THE PAYMENT STATEMENT) IN EXCESS OF THE FIRST DEFERRED
PURCHASE PRICE PAYMENT THRESHOLD DURING THE FIRST MEASUREMENT PERIOD, UP TO A
MAXIMUM OF $1,500,000.

 


(E)                                  SECOND MEASUREMENT PERIOD.


 

(I)                                     PRINCIPAL BALANCE OF SUBORDINATED
CONTINGENT NOTES.  IF OPERATING INCOME (AS SET FORTH IN THE PAYMENT STATEMENT)
DURING THE SECOND TWELVE (12) MONTH PERIOD AFTER THE CLOSING (THE “SECOND
MEASUREMENT PERIOD” AND COLLECTIVELY WITH THE FIRST MEASUREMENT PERIOD, THE
“MEASUREMENT PERIODS” AND EACH A “MEASUREMENT PERIOD”) EXCEEDS THE CONTINGENT
NOTE THRESHOLD, THE AGGREGATE PRINCIPAL AMOUNT OF THE SUBORDINATED CONTINGENT
NOTES SHALL BE INCREASED BY THE AMOUNT OF SUCH EXCESS, UP TO A MAXIMUM AMOUNT
EQUAL TO THE DIFFERENCE OF (A) $2,000,000 MINUS (B) THE FIRST PERIOD NOTE
AMOUNT.  THE PRINCIPAL AMOUNT OF EACH SUBORDINATED CONTINGENT NOTE SHALL BE IN
PROPORTION TO THE CASH CONSIDERATION RECEIVED BY EACH SELLER AT CLOSING AS SET
FORTH IN SECTION 2.2(A).

 

(II)                                  SECOND DEFERRED PURCHASE PRICE PAYMENT. 
IF OPERATING INCOME (AS SET FORTH IN THE PAYMENT STATEMENT) DURING THE SECOND
MEASUREMENT PERIOD EXCEEDS THE DIFFERENCE OF (A) $3,000,000 MINUS (B) THE FIRST
PERIOD NOTE AMOUNT (THE “SECOND DEFERRED PURCHASE PRICE PAYMENT THRESHOLD”),
BUYER SHALL PAY TO SELLERS, IN ACCORDANCE WITH THIS SECTION 2.6 IN PROPORTION TO
THE PERCENTAGE FOR EACH SELLER SET FORTH IN SECTION 2.2(C), AN AGGREGATE AMOUNT
(THE “SECOND DEFERRED PURCHASE PRICE PAYMENT” AND COLLECTIVELY WITH THE FIRST
DEFERRED PURCHASE PRICE PAYMENT, THE “DEFERRED PURCHASE PRICE PAYMENTS”) EQUAL
TO ONE HUNDRED PERCENT (100%) OF EVERY DOLLAR OF OPERATING INCOME (AS SET FORTH
IN THE PAYMENT STATEMENT) IN EXCESS OF THE SECOND DEFERRED PURCHASE PRICE
PAYMENT THRESHOLD DURING THE SECOND MEASUREMENT PERIOD, UP TO A MAXIMUM AMOUNT
EQUAL TO THE DIFFERENCE OF $3,000,000 MINUS THE FIRST DEFERRED PURCHASE PRICE
PAYMENT, IF ANY (FOR THE AVOIDANCE OF DOUBT, THE ENTIRE MAXIMUM DEFERRED
PURCHASE PRICE AMOUNT MAY BE EARNED DURING THE SECOND MEASUREMENT PERIOD);
PROVIDED, HOWEVER, THAT IF OPERATING INCOME (AS SET FORTH IN THE PAYMENT
STATEMENT) DURING THE FIRST MEASUREMENT PERIOD EXCEEDS THE FIRST DEFERRED
PURCHASE PRICE PAYMENT THRESHOLD BY MORE THAN $1,500,000, THE AMOUNT OF SUCH
EXCESS SHALL BE CREDITED TO THE SECOND DEFERRED PURCHASE PRICE PAYMENT;

 

24

--------------------------------------------------------------------------------


 

PROVIDED, FURTHER, THAT IF (X) THE SUM OF THE OPERATING INCOME (AS SET FORTH IN
THE PAYMENT STATEMENT) DURING THE FIRST MEASUREMENT PERIOD PLUS THE OPERATING
INCOME (AS SET FORTH IN THE PAYMENT STATEMENT) DURING THE SECOND MEASUREMENT
PERIOD IS EQUAL TO OR GREATER THAN $6,500,000 OR (Y) OPERATING INCOME FOR EITHER
THE FIRST MEASUREMENT PERIOD OR SECOND MEASUREMENT PERIOD IS EQUAL TO OR GREATER
THAN $4,750,000, THE DEFERRED PURCHASE PRICE PAYMENTS SHALL EQUAL THE MAXIMUM
DEFERRED PURCHASE PRICE AMOUNT; AND, PROVIDED, FURTHER, THAT THE AGGREGATE
AMOUNT OF THE DEFERRED PURCHASE PRICE PAYMENTS SHALL NOT EXCEED THE MAXIMUM
DEFERRED PURCHASE PRICE AMOUNT.


 


(F)                                    OPERATION OF THE COMPANY.  IN ORDER TO
ENABLE SELLERS TO MAXIMIZE THE DEFERRED PURCHASE PRICE, AFTER CLOSING UNTIL THE
EARLIER OF (A) THE END OF THE MEASUREMENT PERIODS OR (B) THE DATE UPON WHICH THE
SELLERS ARE ENTITLED TO RECEIVE THE MAXIMUM DEFERRED PURCHASE PRICE AMOUNT (THE
“TERMINATION DATE”), BUYER AGREES TO PERFORM THE OBLIGATIONS AND/OR REFRAIN FROM
TAKING THE ACTIONS, AS THE CASE MAY BE, AS MORE FULLY SET FORTH BELOW:


 

(I)                                     THE COMPANY SHALL BE MAINTAINED AND
OPERATED AS A SEPARATE SUBSIDIARY OF BUYER.

 

(II)                                  THE COMPANY SHALL CONTINUE TO OPERATE
CONSISTENT WITH THE COMPANY’S PAST BUSINESS PRACTICES AND OPERATING PROCEDURES
APPLICABLE ON THE CLOSING DATE.

 

(III)                               BRAND SHALL BE THE PRESIDENT OF THE COMPANY
AND SHALL HAVE THE AUTHORITY TO RUN THE DAY-TO-DAY OPERATIONS OF THE COMPANY IN
ACCORDANCE WITH THE TERMS AND CONDITIONS CONTAINED IN THE BRAND EMPLOYMENT
AGREEMENT.

 

(IV)                              BUYER SHALL NOT (I) COMBINE THE BUSINESS
OPERATIONS OF THE COMPANY WITH ANY EMRISE DIVISION, SUBSIDIARY OR AFFILIATE OR
(II) CHANGE THE LOCATION OF ANY OF THE COMPANY’S FACILITIES.

 

(V)                                 BUYER SHALL ENSURE THAT WORKING CAPITAL,
INCLUDING CASH, OF THE COMPANY IS SUFFICIENT TO MEET THE REQUIREMENTS OF THE
FORECASTS FOR THE MEASUREMENT PERIODS SET FORTH IN EXHIBIT 2.6(F) ATTACHED
HERETO (THE “FORECASTS”); PROVIDED, HOWEVER, THAT BUYER SHALL ALSO ENSURE THAT
WORKING CAPITAL IS SUFFICIENT TO MEET THE REQUIREMENTS OF ADDITIONAL BONA FIDE
OPPORTUNITIES (“UNFORECASTED OPPORTUNITIES”) NOT PREVIOUSLY IDENTIFIED IN THE
FORECASTS WHICH REQUIRE (I) WORKING CAPITAL IN EXCESS OF THE WORKING CAPITAL
REQUIREMENTS SET FORTH IN THE FORECASTS IN AN AGGREGATE AMOUNT NOT TO EXCEED
$1,000,000 AND (II) CAPITAL EXPENDITURES (WHICH SHALL INCLUDE BUT NOT BE LIMITED
TO EXPENDITURES FOR ANY REQUIRED LEASEHOLD IMPROVEMENTS AND/OR CAPITAL LEASES)
IN EXCESS OF THE CAPITAL EXPENDITURE REQUIREMENTS SET FORTH IN THE FORECASTS IN
AN AGGREGATE AMOUNT NOT EXCEED $500,000.  TO BE ELIGIBLE FOR FUNDING BY BUYER,
(A) UNFORECASTED OPPORTUNITIES (INCLUDING ESTIMATED WORKING CAPITAL AND CAPITAL
EXPENDITURE REQUIREMENTS) SHALL BE IDENTIFIED BY BRAND WHEN THEY INITIALLY ARISE
AND THE

 

25

--------------------------------------------------------------------------------


 

PORTFOLIO OF UNFORECASTED OPPORTUNITIES SHALL BE UPDATED AT LEAST MONTHLY, AND
(B) BRAND SHALL PROVIDE NOTICE TO BUYER AT LEAST FORTY-FIVE (45) DAYS BEFORE ANY
ADDITIONAL WORKING CAPITAL OR CAPITAL EXPENDITURE RELATED TO AN UNFORECASTED
OPPORTUNITY IS REQUIRED.  WITH RESPECT TO ANY EQUIPMENT REQUIRED FOR
UNFORECASTED OPPORTUNITIES WHICH IS ACQUIRED BY THE COMPANY PURSUANT TO THIS
SECTION 2.5(F)(V), BUYER SHALL HAVE THE SOLE RIGHT TO DETERMINE WHETHER THE
COMPANY PURCHASES OR LEASES SUCH EQUIPMENT (BUT NOT WHETHER SUCH EQUIPMENT IS
ACQUIRED).

 

(VI)                              ANY INTER-COMPANY TRANSACTIONS BY AND AMONG
THE COMPANY, EMRISE AND ITS SUBSIDIARIES AND AFFILIATES, INCLUDING THE
INTER-RELATIONSHIP BETWEEN THE RADIO FREQUENCY DEVICE BUSINESS OF PASCALL
ELECTRONICS LIMITED (A SUBSIDIARY OF EMRISE) AND THE COMPANY, WILL BE ACCOUNTED
FOR AT INTER-COMPANY TRANSFER RATES MUTUALLY AGREED TO BY BUYER AND SELLERS.

 

(VII)                           THE COMPANY’S EMPLOYEE BENEFITS PLANS AND
PROGRAMS EXISTING AS OF THE CLOSING DATE SHALL NOT BE CHANGED OR REPLACED UNLESS
PLANS AND PROGRAMS CONTAINING COMPARABLE BENEFITS ARE OFFERED TO THE COMPANY’S
EMPLOYEES.

 

BUYER AND SELLERS AGREE THAT IF BUYER BREACHES ANY OBLIGATION AND/OR REFRAINS
FROM TAKING THE ACTIONS, AS THE CASE MAY BE, SET FORTH IN THIS SECTION 2.6(F),
SELLERS’ SOLE REMEDY SHALL BE (I) THAT THE MAXIMUM DEFERRED PURCHASE AMOUNT
SHALL BE DEEMED EARNED AND (II) SUBJECT TO ANY ADJUSTMENT TO THE PRINCIPAL
BALANCE OF THE SUBORDINATED CONTINGENT NOTES PURSUANT TO SECTION 2.5(B), THE
PRINCIPAL BALANCE OF THE SUBORDINATED CONTINGENT NOTES IN THE AGGREGATE SHALL BE
SET TO $2,000,000 (WITH THE PRINCIPAL AMOUNT OF EACH SUBORDINATED CONTINGENT
NOTE IN PROPORTION TO THE CASH CONSIDERATION RECEIVED BY EACH SELLER AT CLOSING
AS SET FORTH IN SECTION 2.2(A)); PROVIDED, HOWEVER, THAT IF BUYER BREACHES THE
OBLIGATION SET FORTH IN SECTIONS 2.6(F)(II) OR (VI) AND THE EFFECT OF SUCH
BREACH ON OPERATING INCOME CAN BE CALCULATED, SELLER’S SOLE REMEDY SHALL BE AN
ADJUSTMENT TO THE CALCULATION OF OPERATING INCOME FOR THE APPLICABLE MEASUREMENT
PERIOD TO REFLECT SUCH EFFECT.  FOR THE AVOIDANCE OF DOUBT, IF THE DEFERRED
PURCHASE PRICE PAYMENTS ARE DEEMED EARNED IN THE MAXIMUM DEFERRED PURCHASE
AMOUNT PURSUANT TO THIS SECTION 2.6(F), THE DEFERRED PURCHASE PRICE PAYMENTS
SHALL BE PAID WITHIN FIVE (5) BUSINESS DAYS AFTER THE ORIGINALLY SCHEDULED
FILING DATE FOR EMRISE’S FORM 10-Q WITH THE SECURITIES AND EXCHANGE COMMISSION
COVERING THE QUARTERLY PERIOD DURING WHICH THE APPLICABLE MEASUREMENT PERIOD
ENDS.

 


(G)                                 SECURITY FOR DEFERRED PURCHASE PRICE.  THE
DEFERRED PURCHASE PRICE AND THE SUBORDINATED CONTINGENT NOTES SHALL BE SECURED
BY THE ASSETS OF THE COMPANY PURSUANT TO THE SECURITY AGREEMENT IN THE FORM OF
EXHIBIT 2.4(B)(III) (THE “SECURITY AGREEMENT”).


 


(H)                                 GUARANTY.  EMRISE SHALL DELIVER A GUARANTY
IN THE FORM OF EXHIBIT 2.4(B)(IV) (THE “GUARANTY”), WHICH GUARANTY SHALL
GUARANTY ALL OF BUYER’S OBLIGATIONS UNDER THIS AGREEMENT AND ALL RELATED
AGREEMENTS, INCLUDING, WITHOUT


 


26

--------------------------------------------------------------------------------



 


LIMITATION, PAYMENT BY BUYER OF THE DEFERRED PURCHASE PRICE, IF ANY, AND PAYMENT
BY BUYER OF THE SUBORDINATED CONTINGENT NOTES.


 


(I)                                     ACCELERATION.  IF BRAND’S EMPLOYMENT IS
TERMINATED WITHOUT CAUSE (AS DEFINED IN THE BRAND EMPLOYMENT AGREEMENT) OR BRAND
TERMINATES HIS EMPLOYMENT FOR GOOD REASON (AS DEFINED IN THE BRAND EMPLOYMENT
AGREEMENT) PRIOR TO THE TERMINATION DATE, (A) BUYER SHALL PAY TO SELLERS IN
PROPORTION TO THE PERCENTAGE FOR EACH SELLER SET FORTH IN SECTION 2.2(C) AN
AMOUNT EQUAL TO THE DIFFERENCE OF (I) THE MAXIMUM DEFERRED PURCHASE PRICE AMOUNT
MINUS (II) ANY PREVIOUSLY PAID DEFERRED PURCHASE PAYMENTS (THE “ACCELERATION
EVENT AMOUNT”), AND (B) SUBJECT TO ANY ADJUSTMENT TO THE PRINCIPAL BALANCE OF
THE SUBORDINATED CONTINGENT NOTES PURSUANT TO SECTION 2.5(B), THE PRINCIPAL
BALANCE OF THE SUBORDINATED CONTINGENT NOTES IN THE AGGREGATE SHALL BE SET TO
$2,000,000 (WITH THE PRINCIPAL AMOUNT OF EACH SUBORDINATED CONTINGENT NOTE IN
PROPORTION TO THE CASH CONSIDERATION RECEIVED BY EACH SELLER AT CLOSING AS SET
FORTH IN SECTION 2.2(A)).  PAYMENT OF THE ACCELERATION EVENT AMOUNT SHALL BE
MADE BY BUYER AS SOON AS PRACTICABLE BUT NOT MORE THAN TEN (10) BUSINESS DAYS
AFTER TERMINATION OF BRAND’S EMPLOYMENT.  SELLERS AGREE THAT PAYMENT BY BUYER OF
THE ACCELERATION EVENT AMOUNT SHALL BE DEEMED TO CONSTITUTE PERFORMANCE IN FULL
AND DISCHARGE BY BUYER OF ITS OBLIGATION UNDER THIS AGREEMENT TO MAKE THE
DEFERRED PURCHASE PRICE PAYMENTS.  THE PAYMENT SHALL BE MADE BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNTS AS SELLERS SHALL DESIGNATE IN
WRITING TO BUYER.  FOR THE SAKE OF CLARITY, A TERMINATION FOR CAUSE OR BRAND’S
RESIGNATION WITHOUT GOOD REASON, WILL NOT TRIGGER THE PAYMENT IN THE FIRST
SENTENCE OF THIS SECTION 2.6(I); PROVIDED, THAT SELLERS SHALL STILL BE ENTITLED
TO THE DEFERRED PURCHASE PRICE PAYMENTS, IF ANY.


 


(J)                                     SENIOR INDEBTEDNESS.  EMRISE AND BUYER
COVENANT AND AGREE AS FOLLOWS:


 

(I)                                     BETWEEN THE CLOSING DATE AND PAYMENT OF
THE FIRST DEFERRED PURCHASE PRICE PAYMENT (THE “RESTRICTED PERIOD”), THE SENIOR
INDEBTEDNESS (AS DEFINED IN THE SUBORDINATED CONTINGENT NOTES) SHALL NOT EXCEED
THIRTY MILLION DOLLARS ($30,000,000).

 

(II)                                  NO LATER THAN FIVE (5) BUSINESS DAYS AFTER
THE ORIGINALLY SCHEDULED FILING DATE FOR EMRISE’S FORM 10-Q WITH THE SECURITIES
AND EXCHANGE COMMISSION COVERING THE QUARTERLY PERIOD DURING WHICH THE FIRST
MEASUREMENT PERIOD ENDS (THE “PAY DOWN DATE”), EMRISE SHALL REDUCE THE SENIOR
INDEBTEDNESS BY AT LEAST THREE MILLION DOLLARS ($3,000,000) BELOW THE MAXIMUM
SENIOR INDEBTEDNESS DURING THE RESTRICTED PERIOD.  FOR EXAMPLE, IF THE MAXIMUM
SENIOR INDEBTEDNESS DURING THE RESTRICTED PERIOD IS $28,000,000, EMRISE WILL PAY
DOWN THE SENIOR INDEBTEDNESS SUCH THAT ON THE PAY DOWN DATE THE SENIOR
INDEBTEDNESS IS NO MORE THAN $25,000,000.

 

(III)                               DURING THE RESTRICTED PERIOD, EMRISE WILL
USE COMMERCIALLY REASONABLE EFFORTS TO FURTHER REDUCE THE SENIOR INDEBTEDNESS.

 

27

--------------------------------------------------------------------------------


 

(IV)                              EMRISE, BUYER AND SELLERS AGREE THAT IF EITHER
BUYER OR EMRISE BREACHES ANY OF ITS RESPECTIVE OBLIGATIONS UNDER THIS
SECTION 2.6(J), SELLER’S SOLE REMEDY SHALL BE THAT $750,000 OF THE SECOND
DEFERRED PURCHASE PRICE PAYMENT SHALL BE DEEMED EARNED.  FOR THE AVOIDANCE OF
DOUBT, IF $750,000 OF THE SECOND DEFERRED PURCHASE PRICE PAYMENT IS DEEMED
EARNED PURSUANT TO THIS SECTION 2.6(J), (A) THE SECOND DEFERRED PURCHASE PRICE
PAYMENT, INCLUDING THE $750,000 DEEMED EARNED, SHALL STILL BE PAID ON THE DATE
NO LATER THAN FIVE (5) BUSINESS DAYS AFTER THE ORIGINALLY SCHEDULED FILING DATE
FOR EMRISE’S FORM 10-Q WITH THE SECURITIES AND EXCHANGE COMMISSION COVERING THE
QUARTERLY PERIOD DURING WHICH THE APPLICABLE MEASUREMENT PERIOD ENDS, AND
(B) THE REMAINING PORTION OF THE SECOND DEFERRED PURCHASE PRICE PAYMENT WILL
ONLY BE EARNED BY SELLERS IF MORE THAN $750,000 IS PAYABLE TO SELLERS PURSUANT
TO SECTION 2.6(E)(II) (I.E., THE THRESHOLDS FOR EARNING THE SECOND DEFERRED
PURCHASE PRICE PAYMENT ARE NOT CHANGED).

 


2.7                                 PAYMENTS IN THE EVENT OF AN INCREASE IN
LONG-TERM FEDERAL CAPITAL GAINS TAX RATE.  IN THE EVENT OF AN INCREASE IN THE
FEDERAL LONG-TERM CAPITAL GAINS TAX RATE FROM THE CURRENT RATE OF 15% (THE
“CAPITAL GAINS TAX RATE INCREASE”) AFTER THE CLOSING DATE AND, AS A RESULT OF
SUCH CAPITAL GAINS TAX RATE INCREASE, A SELLER IS REQUIRED TO PAY MORE FEDERAL
LONG-TERM CAPITAL GAINS TAXES ON GAINS RELATING TO (A)  PRINCIPAL PAYMENTS ON
THE SUBORDINATED CONTINGENT NOTES AND/OR (B) DEFERRED PURCHASE PRICE PAYMENTS
THAT SUCH SELLER WOULD HAVE HAD TO PAY BASED ON THE FEDERAL LONG-TERM CAPITAL
GAINS TAX RATE OF 15%, BUYER SHALL PAY TO SUCH SELLER AN AMOUNT (THE “CAPITAL
GAINS INCREASE PAYMENT”) EQUAL TO SUCH ADDITIONAL FEDERAL CAPITAL GAINS TAXES
ACTUALLY PAID BY SUCH SELLER ATTRIBUTABLE TO THE CAPITAL GAINS TAX RATE INCREASE
UP TO AND INCLUDING A RATE OF 25%.  THE AMOUNT OF ANY SUCH CAPITAL GAINS
INCREASE PAYMENT SHALL BE (X) CALCULATED BASED ON FEDERAL TAX RETURNS ACTUALLY
FILED BY SUCH SELLER (COPIES OF WHICH SHALL BE PROVIDED TO BUYER), (Y) PAID
WITHIN THIRTY (30) DAYS AFTER RECEIPT OF COPIES OF SUCH TAX RETURNS, AND
(Z) GROSSED UP TO TAKE INTO ACCOUNT FEDERAL TAXES PAYABLE ON SUCH CAPITAL GAINS
INCREASE PAYMENT SO THAT SUCH SELLER WILL BE IN THE SAME POSITION AS IF SUCH
SELLER DID NOT HAVE TO PAY FEDERAL TAXES ON SUCH CAPITAL GAINS INCREASE PAYMENT.


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF MAJORITY OWNERS AND SELLERS

 

Majority Owners, jointly and severally, represent and warrant to Buyer with
respect to the Company, and Brand solely represents and warrants to Buyer with
respect to Parent, as follows in Sections 3.1 through 3.31 (collectively,
“Majority Owners’ Representations”) and each Seller, severally, represents and
warrants to Buyer with respect to himself or herself only as follows in
Section 3.32 (collectively, the “Seller Fundamental Representations”):

 


3.1                                 ORGANIZATION AND GOOD STANDING.


 


(A)                                  SECTION 3.1 OF THE DISCLOSURE SCHEDULE
CONTAINS A COMPLETE AND ACCURATE LIST FOR EACH OF PARENT AND THE COMPANY:  ITS
NAME, ITS JURISDICTION OF INCORPORATION, OTHER JURISDICTIONS IN WHICH IT IS
AUTHORIZED TO DO BUSINESS, AND ITS CAPITALIZATION (INCLUDING THE IDENTITY OF
EACH STOCKHOLDER AND THE NUMBER OF SHARES HELD BY EACH).  EACH OF PARENT AND THE
COMPANY IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING, AND IN GOOD
STANDING


 


28

--------------------------------------------------------------------------------



 


UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION, WITH FULL CORPORATE POWER
AND AUTHORITY TO CONDUCT ITS BUSINESS AS IT IS NOW BEING CONDUCTED, TO OWN OR
USE THE PROPERTIES AND ASSETS THAT IT PURPORTS TO OWN OR USE, AND TO PERFORM ALL
ITS OBLIGATIONS UNDER APPLICABLE CONTRACTS.  EACH OF PARENT AND THE COMPANY IS
DULY QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION AND IS IN GOOD STANDING
UNDER THE LAWS OF EACH STATE OR OTHER JURISDICTION IN WHICH EITHER THE OWNERSHIP
OR USE OF THE PROPERTIES OWNED OR USED BY IT, OR THE NATURE OF THE ACTIVITIES
CONDUCTED BY IT, REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE LACK OF SUCH
QUALIFICATION WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON PARENT OR THE COMPANY.


 


(B)                                 EACH OF PARENT AND THE COMPANY HAS DELIVERED
TO BUYER COPIES OF ITS ORGANIZATIONAL DOCUMENTS, AS CURRENTLY IN EFFECT.


 


3.2                                 AUTHORITY; NO CONFLICT.


 


(A)                                  THIS AGREEMENT CONSTITUTES THE LEGAL,
VALID, AND BINDING OBLIGATION OF EACH OF MAJORITY OWNERS, PARENT AND THE
COMPANY, ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS, EXCEPT
TO THE EXTENT THAT ENFORCEABILITY MAY BE LIMITED BY (I) APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, RECEIVERSHIP, MORATORIUM AND OTHER SIMILAR LAWS
RELATING TO OR AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS GENERALLY AND
(II) GENERAL PRINCIPLES OF EQUITY.  EACH OF MAJORITY OWNERS, PARENT AND THE
COMPANY HAS THE ABSOLUTE AND UNRESTRICTED RIGHT, POWER, AUTHORITY, AND CAPACITY
TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM HIS OR ITS OBLIGATIONS
UNDER THIS AGREEMENT.


 


(B)                                 EXCEPT AS SET FORTH IN SECTION 3.2(B) OF THE
DISCLOSURE SCHEDULE, NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT NOR
THE CONSUMMATION OR PERFORMANCE OF ANY OF THE CONTEMPLATED TRANSACTIONS WILL,
DIRECTLY OR INDIRECTLY (WITH OR WITHOUT NOTICE OR LAPSE OF TIME):


 

(I)                                     CONTRAVENE, CONFLICT WITH, OR RESULT IN
A VIOLATION OF (A) ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF PARENT OR
THE COMPANY, OR (B) ANY RESOLUTION ADOPTED BY THE BOARD OF DIRECTORS OR THE
STOCKHOLDERS OF PARENT OR THE COMPANY;

 

(II)                                  CONTRAVENE, CONFLICT WITH, OR RESULT IN A
VIOLATION OF, OR GIVE ANY GOVERNMENTAL BODY OR OTHER PERSON THE RIGHT TO,
CHALLENGE ANY OF THE CONTEMPLATED TRANSACTIONS OR TO EXERCISE ANY REMEDY OR
OBTAIN ANY RELIEF UNDER, ANY LEGAL REQUIREMENT OR ANY ORDER TO WHICH PARENT, THE
COMPANY OR MAJORITY OWNERS, OR ANY OF THE ASSETS OWNED OR USED BY PARENT OR THE
COMPANY, MAY BE SUBJECT;

 

(III)                               CONTRAVENE, CONFLICT WITH, OR RESULT IN A
VIOLATION OF ANY OF THE TERMS OR REQUIREMENTS OF, OR GIVE ANY GOVERNMENTAL BODY
THE RIGHT TO REVOKE, WITHDRAW, SUSPEND, CANCEL, TERMINATE, OR MODIFY, ANY
GOVERNMENTAL AUTHORIZATION THAT IS HELD BY PARENT OR THE COMPANY OR THAT
OTHERWISE RELATES TO THE BUSINESS OF, OR ANY OF THE ASSETS OWNED OR USED BY,
PARENT OR THE COMPANY;

 

29

--------------------------------------------------------------------------------


 

(IV)                              CAUSE BUYER, PARENT OR THE COMPANY TO BECOME
SUBJECT TO, OR TO BECOME LIABLE FOR THE PAYMENT OF, ANY TAX;

 

(V)                                 CAUSE ANY OF THE ASSETS OWNED BY PARENT OR
THE COMPANY TO BE REASSESSED OR REVALUED BY ANY TAXING AUTHORITY OR OTHER
GOVERNMENTAL BODY;

 

(VI)                              CONTRAVENE, CONFLICT WITH, OR RESULT IN A
VIOLATION OR BREACH OF ANY PROVISION OF, OR GIVE ANY PERSON THE RIGHT TO DECLARE
A DEFAULT OR EXERCISE ANY REMEDY UNDER, OR TO ACCELERATE THE MATURITY OR
PERFORMANCE OF, OR TO CANCEL, TERMINATE, OR MODIFY, ANY APPLICABLE CONTRACT; OR

 

(VII)                           RESULT IN THE IMPOSITION OR CREATION OF ANY
ENCUMBRANCE UPON OR WITH RESPECT TO ANY OF THE ASSETS OWNED OR USED BY PARENT OR
THE COMPANY.


 


(C)                                  EXCEPT AS SET FORTH IN SECTION 3.2 OF THE
DISCLOSURE SCHEDULE, NEITHER MAJORITY OWNERS, PARENT NOR THE COMPANY IS OR WILL
BE REQUIRED TO GIVE ANY NOTICE TO OR OBTAIN ANY CONSENT FROM ANY PERSON IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION
OR PERFORMANCE OF ANY OF THE CONTEMPLATED TRANSACTIONS.


 


3.3                                 CAPITALIZATION.  SECTION 3.3 OF THE
DISCLOSURE SCHEDULE SETS FORTH THE AUTHORIZED AND ISSUED OUTSTANDING CAPITAL
EQUITY OF EACH OF PARENT AND THE COMPANY AND THE NAME OF THE RECORD HOLDERS OF
ANY OUTSTANDING CAPITAL EQUITY OF EACH OF PARENT AND THE COMPANY.  EACH PERSON
LISTED ON SECTION 3.3 OF THE DISCLOSURE SCHEDULE IS THE RECORD OWNER OF THE
CAPITAL EQUITY OF EACH OF PARENT AND THE COMPANY SET FORTH OPPOSITE SUCH
PERSON’S NAME.  NEITHER PARENT NOR THE COMPANY HAS OUTSTANDING ANY SHARES OF
CAPITAL EQUITY, SECURITIES CONTAINING ANY PROFIT PARTICIPATION FEATURES, ANY
STOCK APPRECIATION RIGHTS OR PHANTOM STOCK PLAN.  NEITHER PARENT NOR THE COMPANY
IS SUBJECT TO ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO REPURCHASE OR
OTHERWISE ACQUIRE OR RETIRE ANY OF ITS CAPITAL EQUITY.  ALL OF EACH OF PARENT’S
AND THE COMPANY’S OUTSTANDING SHARES HAVE BEEN DULY AUTHORIZED AND ARE VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE.  THERE ARE NO AGREEMENTS BETWEEN EACH OF
PARENT’S AND THE COMPANY’S STOCKHOLDERS WITH RESPECT TO THE VOTING OR TRANSFER
OF EACH OF PARENT’S AND THE COMPANY’S CAPITAL EQUITY OR WITH RESPECT TO ANY
OTHER ASPECT OF PARENT’S OR THE COMPANY’S AFFAIRS.  EXCEPT FOR THE GAFFNEY
OPTION, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, CALLS, AGREEMENTS,
SUBSCRIPTIONS, UNDERSTANDINGS, CONVERSION OR OTHER RIGHTS (INCLUDING PREEMPTIVE
RIGHTS, RIGHTS OF FIRST REFUSAL AND PHANTOM STOCK RIGHTS), PROXY, VOTING,
TRANSFER RESTRICTION OR STOCKHOLDER AGREEMENTS OR AGREEMENTS OF ANY KIND FOR THE
PURCHASE OR ACQUISITION FROM PARENT OR THE COMPANY FOR ANY SHARES OF CAPITAL
EQUITY OR OBLIGATING PARENT OR THE COMPANY TO ISSUE ANY ADDITIONAL SHARES OF ITS
CAPITAL EQUITY OR ANY OTHER SECURITIES CONVERTIBLE INTO, EXCHANGEABLE FOR OR
EVIDENCING THE RIGHT TO SUBSCRIBE FOR ANY SHARES OF CAPITAL EQUITY OF PARENT OR
THE COMPANY.  NONE OF THE OUTSTANDING EQUITY SECURITIES OR OTHER SECURITIES OF
PARENT OR THE COMPANY WAS ISSUED IN VIOLATION OF THE SECURITIES ACT OR ANY OTHER
LEGAL REQUIREMENT.  NEITHER PARENT NOR THE COMPANY OWNS, OR HAS ANY CONTRACT TO
ACQUIRE, ANY EQUITY SECURITIES OR OTHER SECURITIES OF ANY OTHER PERSON OR ANY
DIRECT OR INDIRECT EQUITY OR OWNERSHIP INTEREST IN ANY OTHER BUSINESS.

 

30

--------------------------------------------------------------------------------



 


3.4                                 FINANCIAL STATEMENTS.


 


(A)                                  THE COMPANY HAS DELIVERED TO BUYER: (A) AN
UNAUDITED BALANCE SHEET OF THE COMPANY AS AT JUNE 30, 2006, AND THE RELATED
UNAUDITED STATEMENTS OF INCOME, CHANGES IN STOCKHOLDERS’ EQUITY, AND CASH FLOW
FOR THE FISCAL YEAR THEN ENDED (COLLECTIVELY, THE “UNAUDITED COMPANY FINANCIAL
STATEMENTS”), (B) AN AUDITED BALANCE SHEET OF THE COMPANY AS AT JUNE 30, 2007
(INCLUDING THE NOTES THERETO, THE “AUDITED COMPANY BALANCE SHEET”) AND THE
RELATED AUDITED STATEMENTS OF INCOME, CHANGES IN STOCKHOLDERS’ EQUITY, AND CASH
FLOW FOR THE FISCAL YEAR THEN ENDED, TOGETHER WITH THE REPORT THEREON OF AMPER,
POLITZINER & MATTIA, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS FOR THE COMPANY
(COLLECTIVELY, THE “AUDITED COMPANY FINANCIAL STATEMENTS”), AND (C) AN UNAUDITED
BALANCE SHEET OF THE COMPANY AS OF MARCH 31, 2008 (THE “INTERIM COMPANY BALANCE
SHEET”) AND THE RELATED UNAUDITED STATEMENTS OF INCOME, CHANGES IN STOCKHOLDERS’
EQUITY, AND CASH FLOW FOR THE SIX MONTHS THEN ENDED (COLLECTIVELY THE “INTERIM
COMPANY FINANCIAL STATEMENTS”).  SUCH FINANCIAL STATEMENTS AND NOTES FAIRLY
PRESENT THE FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS, CHANGES IN
STOCKHOLDERS’ EQUITY, AND CASH FLOW OF THE COMPANY AS OF THE RESPECTIVE DATES OF
AND FOR THE PERIODS REFERRED TO IN SUCH FINANCIAL STATEMENTS, ALL IN ACCORDANCE
WITH GAAP, SUBJECT, IN THE CASE OF THE INTERIM COMPANY FINANCIAL STATEMENTS, TO
NORMAL RECURRING YEAR-END ADJUSTMENTS (THE EFFECT OF WHICH WILL NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE MATERIALLY ADVERSE) AND THE ABSENCE OF
NOTES (THAT, IF PRESENTED, WOULD NOT DIFFER MATERIALLY FROM THOSE INCLUDED IN
THE AUDITED COMPANY BALANCE SHEET). THE FINANCIAL STATEMENTS REFERRED TO IN THIS
SECTION 3.4(A) REFLECT THE CONSISTENT APPLICATION OF SUCH ACCOUNTING PRINCIPLES
THROUGHOUT THE PERIODS INVOLVED.  NO FINANCIAL STATEMENTS OF ANY PERSON OTHER
THAN THE COMPANY ARE REQUIRED BY GAAP TO BE INCLUDED IN THE FINANCIAL STATEMENTS
OF THE COMPANY.


 


(B)                                 PARENT HAS DELIVERED TO BUYER: (A) AN
UNAUDITED BALANCE SHEET OF PARENT AS AT JUNE 30, 2006, AND THE RELATED UNAUDITED
STATEMENTS OF INCOME, CHANGES IN STOCKHOLDERS’ EQUITY, AND CASH FLOW FOR THE
FISCAL YEAR THEN ENDED (COLLECTIVELY, THE “UNAUDITED PARENT FINANCIAL
STATEMENTS”), (B) AN AUDITED BALANCE SHEET OF PARENT AS OF JUNE 30, 2007 (THE
“PARENT BALANCE SHEET”) AND THE RELATED AUDITED STATEMENTS OF INCOME, CHANGES IN
STOCKHOLDERS’ EQUITY AND CASH FLOW FOR THE FISCAL YEAR THEN ENDED, TOGETHER WITH
THE REPORT THEREON OF AMPER, POLITZINER & MATTIA, INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS FOR THE PARENT, AND (C) AN UNAUDITED BALANCE SHEET OF PARENT AS OF
DECEMBER 31, 2007 (THE “INTERIM PARENT BALANCE SHEET”) AND THE RELATED UNAUDITED
STATEMENTS OF INCOME, CHANGES IN STOCKHOLDERS’ EQUITY, AND CASH FLOW FOR THE SIX
MONTHS THEN ENDED (COLLECTIVELY, THE “INTERIM PARENT FINANCIAL STATEMENTS”). 
SUCH FINANCIAL STATEMENTS AND NOTES FAIRLY PRESENT THE FINANCIAL CONDITION AND
THE RESULTS OF OPERATIONS, CHANGES IN STOCKHOLDERS’ EQUITY, AND CASH FLOW OF
PARENT AS OF THE RESPECTIVE DATES OF AND FOR THE PERIODS REFERRED TO IN SUCH
FINANCIAL STATEMENTS, ALL IN ACCORDANCE WITH GAAP, SUBJECT, IN THE CASE OF THE
INTERIM PARENT FINANCIAL STATEMENTS, TO NORMAL RECURRING YEAR-END ADJUSTMENTS
(THE EFFECT OF WHICH WILL NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE MATERIALLY
ADVERSE) AND THE ABSENCE OF NOTES (THAT, IF PRESENTED, WOULD NOT DIFFER
MATERIALLY FROM THOSE INCLUDED IN THE PARENT BALANCE SHEET). THE FINANCIAL
STATEMENTS REFERRED TO IN THIS SECTION 3.4(B) REFLECT THE CONSISTENT APPLICATION
OF SUCH ACCOUNTING


 


31

--------------------------------------------------------------------------------



 


PRINCIPLES THROUGHOUT THE PERIODS INVOLVED.  NO FINANCIAL STATEMENTS OF ANY
PERSON OTHER THAN PARENT AND THE COMPANY ARE REQUIRED BY GAAP TO BE INCLUDED IN
THE FINANCIAL STATEMENTS OF PARENT.


 


3.5                                 BOOKS AND RECORDS.  THE BOOKS OF ACCOUNT,
MINUTE BOOKS, STOCK RECORD BOOKS, AND OTHER RECORDS OF EACH OF PARENT AND THE
COMPANY, ALL OF WHICH HAVE BEEN MADE AVAILABLE TO BUYER, ARE COMPLETE AND
CORRECT IN ALL MATERIAL RESPECTS.  THE MINUTE BOOKS OF EACH OF PARENT AND THE
COMPANY, RESPECTIVELY, CONTAIN ACCURATE AND COMPLETE RECORDS OF ALL MEETINGS
HELD OF, AND CORPORATE ACTION TAKEN BY, THE STOCKHOLDERS, THE BOARDS OF
DIRECTORS, AND COMMITTEES OF THE BOARDS OF DIRECTORS OF EACH OF PARENT AND THE
COMPANY, AND NO MEETING OF ANY SUCH STOCKHOLDERS, BOARD OF DIRECTORS, OR
COMMITTEE HAS BEEN HELD FOR WHICH MINUTES HAVE NOT BEEN PREPARED AND ARE NOT
CONTAINED IN SUCH MINUTE BOOKS.  AT THE CLOSING, ALL OF THOSE BOOKS AND RECORDS
WILL BE IN THE POSSESSION OF EACH OF PARENT AND THE COMPANY AND DELIVERED TO
BUYER.


 


3.6                                 TITLE TO ASSETS; ENCUMBRANCES; LEASES.


 


(A)                                  PARENT DOES NOT OWN AND HAS NEVER OWNED ANY
LEASEHOLDS OR REAL PROPERTY.  EXCEPT FOR CAPITAL EQUITY OF THE COMPANY, PARENT
DOES NOT OWN ANY ASSETS.  PARENT OWNS ITS CAPITAL EQUITY OF THE COMPANY FREE AND
CLEAR OF ALL ENCUMBRANCES.


 


(B)                                 SECTION 3.6(B) OF THE DISCLOSURE SCHEDULE
CONTAINS A COMPLETE AND ACCURATE LIST OF ALL LEASEHOLDS OR OTHER INTERESTS
THEREIN OWNED BY THE COMPANY.  THE COMPANY DOES NOT OWN ANY REAL PROPERTY.  THE
COMPANY OWNS ALL THE ASSETS THAT IT PURPORTS TO OWN LOCATED IN THE FACILITIES
OPERATED BY THE COMPANY OR REFLECTED AS OWNED IN THE BOOKS AND RECORDS OF THE
COMPANY INCLUDING ALL OF THE ASSETS REFLECTED IN THE AUDITED COMPANY BALANCE
SHEET AND THE INTERIM COMPANY BALANCE SHEET (EXCEPT FOR ASSETS HELD UNDER
CAPITALIZED LEASES DISCLOSED OR NOT REQUIRED TO BE DISCLOSED IN
SECTION 3.6(C) OF THE DISCLOSURE SCHEDULE AND PERSONAL PROPERTY SOLD SINCE THE
DATE OF THE AUDITED COMPANY BALANCE SHEET AND THE INTERIM COMPANY BALANCE SHEET,
AS THE CASE MAY BE, IN THE ORDINARY COURSE OF BUSINESS), AND ALL OF THE ASSETS
PURCHASED OR OTHERWISE ACQUIRED BY THE COMPANY SINCE THE DATE OF THE AUDITED
COMPANY BALANCE SHEET (EXCEPT FOR PERSONAL PROPERTY ACQUIRED AND SOLD SINCE THE
DATE OF THE AUDITED COMPANY BALANCE SHEET IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICE).


 


(C)                                  EXCEPT AS SET FORTH IN SECTION 3.6(C) OF
THE DISCLOSURE SCHEDULE, ALL MATERIAL ASSETS REFLECTED IN THE AUDITED COMPANY
BALANCE SHEET AND THE INTERIM COMPANY BALANCE SHEET ARE FREE AND CLEAR OF ALL
ENCUMBRANCES, EXCEPT FOR (A) SECURITY INTERESTS SHOWN ON THE AUDITED COMPANY
BALANCE SHEET OR THE INTERIM COMPANY BALANCE SHEET AS SECURING SPECIFIED
LIABILITIES OR OBLIGATIONS, WITH RESPECT TO WHICH NO DEFAULT (OR EVENT THAT,
WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) EXISTS,
(B) SECURITY INTERESTS INCURRED IN CONNECTION WITH THE PURCHASE OF ASSETS AFTER
THE DATE OF THE INTERIM COMPANY BALANCE SHEET (SUCH SECURITY INTERESTS BEING
LIMITED TO THE ASSETS SO ACQUIRED), WITH RESPECT TO WHICH NO DEFAULT (OR EVENT
THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) EXISTS,
AND (C) LIENS FOR CURRENT TAXES NOT YET DUE.


 


32

--------------------------------------------------------------------------------



 


(D)                                 SECTION 3.6(D) OF THE DISCLOSURE SCHEDULE
SETS FORTH A LIST, WHICH IS CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS, OF
ALL OF THE LEASES AND SUBLEASES (THE “COMPANY LEASES”) AND EACH LEASED AND
SUBLEASED PARCEL OF REAL PROPERTY IN WHICH THE COMPANY IS A TENANT, SUBTENANT,
LANDLORD OR SUBLANDLORD AS OF THE DATE OF THIS AGREEMENT (COLLECTIVELY, THE
“COMPANY LEASED REAL PROPERTY”), AND FOR EACH COMPANY LEASE INDICATES:
(I) WHETHER OR NOT THE CONSENT OF AND/OR NOTICE TO THE LANDLORD THEREUNDER WILL
BE REQUIRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;
(II) ITS TERM AND ANY OPTIONS TO EXTEND THE TERM; AND (III) THE CURRENT RENT
PAYABLE (INCLUDING ALL OCCUPANCY COSTS OTHER THAN UTILITIES). THE COMPANY HOLDS
A VALID AND EXISTING LEASEHOLD OR SUBLEASEHOLD INTEREST OR LANDLORD OR
SUBLANDLORD INTEREST (AS APPLICABLE) IN THE COMPANY LEASED REAL PROPERTY UNDER
EACH OF THE COMPANY LEASES LISTED IN SECTION 3.6(B) OF THE DISCLOSURE SCHEDULE.
MAJORITY OWNERS HAVE MADE AVAILABLE TO BUYER TRUE, CORRECT AND COMPLETE COPIES
OF EACH OF THE COMPANY LEASES, INCLUDING, WITHOUT LIMITATION, ALL AMENDMENTS,
MODIFICATIONS, SIDE AGREEMENTS, CONSENTS, SUBORDINATION AGREEMENTS AND
GUARANTEES EXECUTED OR OTHERWISE IN FORCE WITH RESPECT TO ANY COMPANY LEASE.
EXCEPT AS SET FORTH IN SECTION 3.6(D) OF THE DISCLOSURE SCHEDULE, WITH RESPECT
TO EACH COMPANY LEASE: (I) TO THE KNOWLEDGE OF MAJORITY OWNERS AND THE COMPANY,
THE COMPANY LEASE IS LEGAL, VALID, BINDING, ENFORCEABLE AND IN FULL FORCE AND
EFFECT; (II) NEITHER THE COMPANY, NOR, TO THE KNOWLEDGE OF MAJORITY OWNERS AND
THE COMPANY, ANY OTHER PARTY TO THE COMPANY LEASE, IS IN ANY MATERIAL RESPECT IN
BREACH OR DEFAULT UNDER THE COMPANY LEASE, AND NO EVENT HAS OCCURRED THAT, WITH
NOTICE OR LAPSE OF TIME, WOULD CONSTITUTE A BREACH OR DEFAULT IN ANY MATERIAL
RESPECT BY THE COMPANY OR PERMIT TERMINATION, MODIFICATION OR ACCELERATION UNDER
THE COMPANY LEASE BY ANY OTHER PARTY THERETO; (III) OTHER THAN THE EXECUTION OF
THIS AGREEMENT BY MAJORITY OWNERS, NO EVENT HAS OCCURRED THAT WOULD CONSTITUTE
OR PERMIT TERMINATION, MODIFICATION OR ACCELERATION OF THE COMPANY LEASE OR
TRIGGER LIQUIDATED DAMAGES; (IV) THE COMPANY HAS PERFORMED AND WILL CONTINUE TO
PERFORM ALL OF ITS OBLIGATIONS IN ALL MATERIAL RESPECTS UNDER THE COMPANY LEASE;
(V) THE COMPANY HAS NOT, AND, TO THE KNOWLEDGE OF MAJORITY OWNERS AND THE
COMPANY, NO THIRD PARTY HAS, REPUDIATED ANY MATERIAL PROVISION OF THE COMPANY
LEASE; (VI) THERE ARE NO DISPUTES, ORAL AGREEMENTS OR FORBEARANCE PROGRAMS IN
EFFECT AS TO THE COMPANY LEASE THAT WOULD BE MATERIAL TO THE COMPANY; (VII) THE
COMPANY LEASE HAS NOT BEEN MODIFIED IN ANY RESPECT, EXCEPT TO THE EXTENT THAT
SUCH MODIFICATIONS ARE SET FORTH IN THE DOCUMENTS PREVIOUSLY MADE AVAILABLE TO
BUYER AND SET FORTH ON SECTION 3.6(B) OF THE DISCLOSURE SCHEDULE; AND (VIII) THE
COMPANY HAS NOT ASSIGNED, TRANSFERRED, CONVEYED, MORTGAGED, DEEDED IN TRUST OR
ENCUMBERED ANY INTEREST IN THE COMPANY LEASE.


 


(E)                                  TO THE KNOWLEDGE OF MAJORITY OWNERS AND THE
COMPANY, EACH PARCEL OF COMPANY LEASED REAL PROPERTY IS IN MATERIAL COMPLIANCE
WITH ALL EXISTING LAWS, INCLUDING, WITHOUT LIMITATION, (A) THE AMERICANS WITH
DISABILITIES ACT, 42 U.S.C. SECTION 12102 ET SEQ., TOGETHER WITH ALL RULES,
REGULATIONS AND OFFICIAL INTERPRETATIONS PROMULGATED PURSUANT THERETO, AND
(B) ALL LAWS WITH RESPECT TO ZONING, BUILDING, FIRE, SAFETY, HEALTH CODES AND
SANITATION, EXCEPT WHERE SUCH NONCOMPLIANCE WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL EFFECT ON THE COMPANY. NEITHER MAJORITY OWNERS NOR THE COMPANY
HAS RECEIVED NOTICE OF, AND NOR HAVE KNOWLEDGE OF, ANY CONDITION CURRENTLY OR
PREVIOUSLY EXISTING ON THE COMPANY LEASED REAL PROPERTY OR ANY


 


33

--------------------------------------------------------------------------------



 


PORTION THEREOF THAT MAY GIVE RISE TO ANY VIOLATION OF, OR REQUIRE ANY
REMEDIATION UNDER, ANY EXISTING LEGAL REQUIREMENT APPLICABLE TO THE COMPANY
LEASED REAL PROPERTY IF IT WERE DISCLOSED TO THE AUTHORITIES HAVING JURISDICTION
OVER SUCH COMPANY LEASED REAL PROPERTY OTHER THAN THOSE (I) ARISING IN THE
ORDINARY COURSE OF BUSINESS OR (II) THAT WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(F)                                    NEITHER MAJORITY OWNERS NOR THE COMPANY
HAS RECEIVED WRITTEN NOTICE OF ANY PROCEEDINGS IN EMINENT DOMAIN, CONDEMNATION
OR OTHER SIMILAR PROCEEDINGS THAT ARE PENDING, AND, TO THE KNOWLEDGE OF MAJORITY
OWNERS AND THE COMPANY, THERE ARE NO SUCH PROCEEDINGS THREATENED, AFFECTING ANY
PORTION OF THE COMPANY LEASED REAL PROPERTY. NEITHER MAJORITY OWNERS NOR THE
COMPANY HAS RECEIVED WRITTEN NOTICE OF THE EXISTENCE OF ANY OUTSTANDING WRIT,
INJUNCTION, DECREE, ORDER OR JUDGMENT OR OF ANY PENDING PROCEEDING, AND, TO THE
KNOWLEDGE OF MAJORITY OWNERS AND THE COMPANY, THERE IS NO SUCH WRIT, INJUNCTION,
DECREE, ORDER, JUDGMENT OR PROCEEDING THREATENED, RELATING TO THE OWNERSHIP,
LEASE, USE, OCCUPANCY OR OPERATION BY ANY PERSON OF THE COMPANY LEASED REAL
PROPERTY.


 


(G)                                 TO THE KNOWLEDGE OF MAJORITY OWNERS AND THE
COMPANY, THE CURRENT USE OF THE COMPANY LEASED REAL PROPERTY DOES NOT VIOLATE IN
ANY MATERIAL RESPECT ANY INSTRUMENT OF RECORD OR AGREEMENT AFFECTING SUCH
COMPANY LEASED REAL PROPERTY, AND THERE ARE NO VIOLATIONS OF ANY COVENANTS,
CONDITIONS, RESTRICTIONS, EASEMENTS, AGREEMENTS OR ORDERS OF ANY GOVERNMENT BODY
HAVING JURISDICTION OVER ANY OF THE COMPANY LEASED REAL PROPERTY OR THE USE OR
OCCUPANCY THEREOF. NO MATERIAL DAMAGE OR DESTRUCTION HAS OCCURRED WITH RESPECT
TO ANY OF THE COMPANY LEASED REAL PROPERTY.


 


(H)                                 ALL BUILDINGS AND OTHER IMPROVEMENTS
INCLUDED WITHIN THE COMPANY LEASED REAL PROPERTY (THE “COMPANY IMPROVEMENTS”)
ARE, IN ALL MATERIAL RESPECTS, ADEQUATE TO OPERATE SUCH FACILITIES AS CURRENTLY
USED, AND, TO THE KNOWLEDGE OF MAJORITY OWNERS, THERE ARE NO FACTS OR CONDITIONS
AFFECTING ANY OF THE COMPANY IMPROVEMENTS THAT WOULD, INDIVIDUALLY OR IN THE
AGGREGATE, INTERFERE IN ANY SIGNIFICANT RESPECT WITH THE CURRENT USE, OCCUPANCY
OR OPERATION THEREOF. WITH RESPECT TO THE COMPANY IMPROVEMENTS, THE COMPANY HAS
ALL RIGHTS OF ACCESS THAT ARE REASONABLY NECESSARY FOR THE OPERATION OF ITS
BUSINESS.


 


(I)                                     ALL REQUIRED OR APPROPRIATE CERTIFICATES
OF OCCUPANCY, PERMITS, LICENSES, FRANCHISES, APPROVALS AND AUTHORIZATIONS
(COLLECTIVELY, THE “COMPANY REAL PROPERTY PERMITS”) OF ALL GOVERNMENT BODIES
HAVING JURISDICTION OVER THE COMPANY LEASED REAL PROPERTY, THE ABSENCE OF WHICH
WOULD BE REASONABLY LIKELY TO CAUSE A MATERIAL ADVERSE EFFECT TO THE COMPANY,
HAVE BEEN LAWFULLY ISSUED TO THE COMPANY TO ENABLE THE COMPANY LEASED REAL
PROPERTY TO BE LAWFULLY OCCUPIED AND USED FOR ALL OF THE PURPOSES FOR WHICH IT
IS CURRENTLY OCCUPIED AND USED AND ARE, AS OF THE DATE HEREOF, IN FULL FORCE AND
EFFECT. NEITHER MAJORITY OWNERS NOR THE COMPANY HAS RECEIVED, OR BEEN INFORMED
BY A THIRD PARTY OF THE RECEIPT BY IT OF, ANY NOTICE THAT WOULD BE REASONABLY
LIKELY TO CAUSE A MATERIAL ADVERSE EFFECT TO THE COMPANY FROM ANY GOVERNMENT
BODY HAVING JURISDICTION OVER THE COMPANY LEASED REAL PROPERTY THREATENING A
SUSPENSION, REVOCATION, MODIFICATION OR CANCELLATION OF ANY COMPANY LEASED REAL
PROPERTY PERMIT OR REQUIRING ANY REMEDIATION IN CONNECTION WITH MAINTAINING ANY
COMPANY LEASED REAL PROPERTY PERMIT.


 


34

--------------------------------------------------------------------------------



 


(J)                                     THE COMPANY DOES NOT HAVE ANY LIABILITY
OF ANY KIND (EXCEPT FOR LIABILITIES THAT MAY ARISE AS A RESULT OF
INDEMNIFICATION OBLIGATIONS OR IN RESPECT OF ENVIRONMENTAL MATTERS) RELATED TO
THE CLOSING OF ANY REAL PROPERTY WITH RESPECT TO WHICH THE COMPANY TERMINATED
ITS LEASEHOLD OR SUBLEASEHOLD INTEREST.


 


(K)                                  THE COMPANY IS NOT OBLIGATED UNDER ANY
OPTION, RIGHT OF FIRST REFUSAL OR OTHER CONTRACTUAL RIGHT TO PURCHASE, ACQUIRE,
SELL OR DISPOSE OF THE COMPANY LEASED REAL PROPERTY OR ANY PORTION THEREOF OR
INTEREST THEREIN.


 


3.7                                 CONDITION AND SUFFICIENCY OF FACILITIES. 
THE FACILITIES CURRENTLY USED OR OPERATED BY THE COMPANY ARE, TO THE KNOWLEDGE
OF MAJORITY OWNERS, STRUCTURALLY SOUND, ARE IN GOOD OPERATING CONDITION AND
REPAIR, AND ARE ADEQUATE FOR THE USES TO WHICH THEY ARE BEING PUT, AND NONE OF
SUCH FACILITIES ARE IN NEED OF MAINTENANCE OR REPAIRS EXCEPT FOR ORDINARY,
ROUTINE MAINTENANCE AND REPAIRS THAT ARE NOT MATERIAL IN NATURE OR COST.  THE
FACILITIES OF THE COMPANY CURRENTLY USED OR OPERATED BY THE COMPANY ARE
SUFFICIENT FOR THE CONTINUED CONDUCT OF THE COMPANY’S BUSINESS AFTER THE CLOSING
IN SUBSTANTIALLY THE SAME MANNER AS CONDUCTED PRIOR TO THE CLOSING.  SECTION 3.7
OF THE DISCLOSURE SCHEDULE CONTAINS A LISTING OF ALL EQUIPMENT CURRENTLY OWNED
OR OPERATED BY THE COMPANY AND PARENT AND THE LOCATION OF SUCH EQUIPMENT.


 


3.8                                 ACCOUNTS RECEIVABLE.


 


(A)                                  PARENT HAS NO ACCOUNTS RECEIVABLE.


 


(B)                                 ALL ACCOUNTS RECEIVABLE OF THE COMPANY THAT
ARE REFLECTED ON THE AUDITED COMPANY BALANCE SHEET OR THE INTERIM COMPANY
BALANCE SHEET OR ON THE ACCOUNTING RECORDS OF THE COMPANY AS OF THE CLOSING DATE
(COLLECTIVELY, THE “ACCOUNTS RECEIVABLE”) REPRESENT OR WILL REPRESENT VALID
OBLIGATIONS ARISING FROM SALES ACTUALLY MADE OR SERVICES ACTUALLY PERFORMED IN
THE ORDINARY COURSE OF BUSINESS.  UNLESS PAID PRIOR TO THE CLOSING DATE, THE
ACCOUNTS RECEIVABLE ARE OR WILL BE AS OF THE CLOSING DATE CURRENT AND
COLLECTIBLE, NET OF THE RESPECTIVE RESERVES SHOWN ON THE AUDITED COMPANY BALANCE
SHEET OR THE INTERIM COMPANY BALANCE SHEET OR ON THE ACCOUNTING RECORDS OF THE
COMPANY AS OF THE CLOSING DATE (WHICH RESERVES ARE ADEQUATE AND CALCULATED
CONSISTENT WITH PAST PRACTICE AND, IN THE CASE OF THE RESERVE AS OF THE CLOSING
DATE, WILL NOT REPRESENT A GREATER PERCENTAGE OF THE ACCOUNTS RECEIVABLE AS OF
THE CLOSING DATE THAN THE RESERVE WHICH IS REFLECTED IN THE INTERIM COMPANY
BALANCE SHEET WITH RESPECT TO THE ACCOUNTS RECEIVABLE REFLECTED THEREIN AND WILL
NOT REPRESENT A MATERIAL ADVERSE CHANGE IN THE COMPOSITION OF SUCH ACCOUNTS
RECEIVABLE IN TERMS OF AGING).  SUBJECT TO SUCH RESERVES, EACH OF THE ACCOUNTS
RECEIVABLE EITHER HAS BEEN OR WILL BE COLLECTED IN FULL, WITHOUT ANY SETOFF,
WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER THE DAY ON WHICH IT FIRST BECOMES DUE
AND PAYABLE.  THERE IS NO CONTEST, CLAIM OR RIGHT OF SETOFF, OTHER THAN RETURNS
IN THE ORDINARY COURSE OF BUSINESS, UNDER ANY CONTRACT WITH ANY OBLIGOR OF AN
ACCOUNTS RECEIVABLE RELATING TO THE AMOUNT OR VALIDITY OF SUCH ACCOUNTS
RECEIVABLE AND IN NO EVENT SHALL THE RETURNS WITH RESPECT TO SUCH ACCOUNTS
RECEIVABLE EXCEED $50,000 IN THE AGGREGATE; PROVIDED; HOWEVER, THAT IF SELLERS
PAY TO BUYER ANY AMOUNT RELATED TO AN INDEMNIFICATION CLAIM BY BUYER PURSUANT TO
SECTION 10.2 WITH RESPECT TO THE REPRESENTATIONS REGARDING THE ACCOUNTS
RECEIVABLE SET FORTH IN THIS SECTION 3.8(B) AND ON


 


35

--------------------------------------------------------------------------------



 


OR PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING THE COMPANY COLLECTS SUCH
ACCOUNTS RECEIVABLE, WITHIN TEN (10) BUSINESS DAYS AFTER THE FIRST ANNIVERSARY
OF THE CLOSING BUYER SHALL REIMBURSE SELLERS ALL SUCH AMOUNTS COLLECTED, IF
ANY.  SECTION 3.8(B) OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND ACCURATE
LIST OF ALL ACCOUNTS RECEIVABLE AS OF THE DATE OF THE INTERIM COMPANY BALANCE
SHEET, WHICH LIST SETS FORTH THE AGING OF SUCH ACCOUNTS RECEIVABLE.


 


3.9                                 INVENTORY.


 


(A)                                  PARENT HAS NO INVENTORY.


 


(B)                                 ALL INVENTORY OF THE COMPANY, WHETHER OR NOT
REFLECTED IN THE AUDITED COMPANY BALANCE SHEET OR THE INTERIM COMPANY BALANCE
SHEET, CONSISTS OF A QUALITY AND QUANTITY USABLE AND SALABLE IN THE ORDINARY
COURSE OF BUSINESS, EXCEPT FOR OBSOLETE ITEMS AND ITEMS OF BELOW-STANDARD
QUALITY, ALL OF WHICH HAVE BEEN WRITTEN OFF OR WRITTEN DOWN TO NET REALIZABLE
VALUE IN THE AUDITED COMPANY BALANCE SHEET OR THE INTERIM COMPANY BALANCE SHEET
OR ON THE ACCOUNTING RECORDS OF THE COMPANY AS OF THE CLOSING DATE, AS THE CASE
MAY BE.  ALL INVENTORIES NOT WRITTEN OFF HAVE BEEN PRICED AT THE LOWER OF COST
OR MARKET ON A RETAIL METHOD BASIS.  THE QUANTITIES OF EACH ITEM OF INVENTORY
(WHETHER RAW MATERIALS, WORK-IN-PROCESS, OR FINISHED GOODS) ARE NOT EXCESSIVE,
BUT ARE REASONABLE IN THE PRESENT CIRCUMSTANCES OF THE COMPANY, ALL CONSISTENT
WITH PAST PRACTICES (I.E., THERE HAS NOT BEEN ANY ABNORMAL INCREASE OR DECREASE
IN INVENTORY LEVELS).  SECTION 3.9(B) OF THE DISCLOSURE SCHEDULE CONTAINS A LIST
OF ALL INVENTORY OF THE COMPANY AND THE LOCATION OF ALL SUCH INVENTORY.  EXCEPT
AS SET FORTH ON SECTION 3.9(B) OF THE DISCLOSURE SCHEDULE, ALL SUCH INVENTORY IS
OWNED FREE AND CLEAR OF ANY ENCUMBRANCES.


 


(C)                                  NONE OF THE INVENTORY REFLECTED IN THE
FINANCIAL STATEMENTS HAS BEEN SOLD FOR AN AMOUNT LESS THAN THE VALUE PLACED ON
SUCH INVENTORY AS REFLECTED IN THE AUDITED COMPANY BALANCE SHEET OR THE INTERIM
COMPANY BALANCE SHEET, AS APPLICABLE.  THE COMPANY HAS NOT OFFERED PRICE
REDUCTIONS, DISCOUNTS OR ALLOWANCES ON SALES OF INVENTORY, OR SOLD INVENTORY AT
LESS THAN COST.  THE COMPANY HAS NO AGREEMENTS RELATING TO THE SALE OF INVENTORY
AT LESS THAN THE COMPANY’S NORMAL GROSS MARGIN.


 


3.10                           NO UNDISCLOSED LIABILITIES.  EACH OF PARENT AND
THE COMPANY HAS NO LIABILITIES OR OBLIGATIONS OF ANY NATURE (WHETHER KNOWN OR
UNKNOWN AND WHETHER ABSOLUTE, ACCRUED, CONTINGENT, OR OTHERWISE) EXCEPT FOR
LIABILITIES OR OBLIGATIONS REFLECTED OR RESERVED AGAINST IN THE AUDITED COMPANY
BALANCE SHEET OR PARENT BALANCE SHEET, AS APPLICABLE, OR THE INTERIM COMPANY
BALANCE SHEET OR INTERIM PARENT BALANCE SHEET, AS APPLICABLE, AND CURRENT
LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS SINCE THE RESPECTIVE
DATES THEREOF.


 


3.11                           TAXES.


 


(A)                                  EACH OF PARENT AND THE COMPANY HAS FILED OR
CAUSED TO BE FILED ON A TIMELY BASIS (INCLUDING PERMITTED EXTENSIONS OF TIME TO
FILE) ALL TAX RETURNS THAT ARE OR WERE REQUIRED TO BE FILED BY OR WITH RESPECT
TO IT, EITHER SEPARATELY OR AS A MEMBER OF A GROUP OF CORPORATIONS, PURSUANT TO
APPLICABLE LEGAL REQUIREMENTS.  EACH OF PARENT AND THE


 


36

--------------------------------------------------------------------------------



 


COMPANY HAS DELIVERED TO BUYER COPIES OF, AND SECTION 3.11(A) OF THE DISCLOSURE
SCHEDULE CONTAINS A COMPLETE AND ACCURATE LIST OF, ALL SUCH TAX RETURNS FILED
SINCE JUNE 30, 2000.  EACH OF PARENT AND THE COMPANY HAS PAID, ALL TAXES THAT
HAVE OR MAY HAVE BECOME DUE PURSUANT TO THOSE TAX RETURNS OR OTHERWISE, OR
PURSUANT TO ANY ASSESSMENT RECEIVED BY THE COMPANY, EXCEPT SUCH TAXES, IF ANY,
AS ARE LISTED IN SECTION 3.11(A) OF THE DISCLOSURE SCHEDULE AND ARE BEING
CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE RESERVES (DETERMINED IN
ACCORDANCE WITH GAAP) HAVE BEEN PROVIDED IN THE AUDITED COMPANY BALANCE SHEET OR
PARENT BALANCE SHEET, AS APPLICABLE, AND THE INTERIM COMPANY BALANCE SHEET OR
INTERIM PARENT BALANCE SHEET, AS APPLICABLE.


 


(B)                                 THE UNITED STATES FEDERAL AND STATE INCOME
TAX RETURNS OF EACH OF PARENT AND THE COMPANY SUBJECT TO SUCH TAXES HAVE BEEN
AUDITED BY THE IRS OR RELEVANT STATE TAX AUTHORITIES OR ARE CLOSED BY THE
APPLICABLE STATUTE OF LIMITATIONS FOR ALL TAXABLE YEARS THROUGH JUNE 30, 2000. 
SECTION 3.11(B) OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND ACCURATE LIST
OF ALL AUDITS OF ALL SUCH TAX RETURNS, INCLUDING A REASONABLY DETAILED
DESCRIPTION OF THE NATURE AND OUTCOME OF EACH AUDIT.  ALL DEFICIENCIES PROPOSED
AS A RESULT OF SUCH AUDITS HAVE BEEN PAID, RESERVED AGAINST, OR SETTLED.  THERE
HAVE BEEN NO ADJUSTMENTS TO THE UNITED STATES FEDERAL INCOME TAX RETURNS FILED
BY PARENT, THE COMPANY OR ANY GROUP OF CORPORATIONS, INCLUDING PARENT OR THE
COMPANY FOR ALL TAXABLE YEARS SINCE JUNE 30, 2000, AND THE RESULTING
DEFICIENCIES PROPOSED BY THE IRS.  THERE IS NO INVESTIGATION BY ANY TAX AGENCY
OR AUTHORITY PRESENTLY PENDING OR, TO THE KNOWLEDGE OF MAJORITY OWNERS,
THREATENED WITH RESPECT TO THE COMPANY, AND NEITHER PARENT NOR THE COMPANY IS A
PARTY TO ANY ACTION OR PROCEEDING BY ANY GOVERNMENTAL AUTHORITY FOR THE
ASSESSMENT OR COLLECTION OF TAXES, NOR HAS ANY SUCH EVENT BEEN ASSERTED OR, TO
THE KNOWLEDGE OF MAJORITY OWNERS, THREATENED.  NEITHER PARENT NOR THE COMPANY IS
CURRENTLY PURSUING AN APPEAL OF ANY TAX IMPOSED AGAINST IT. THERE ARE NO LIENS
FOR TAXES (OTHER THAN TAXES NOT YET DUE AND PAYABLE) UPON ANY OF THE ASSETS OF
EACH OF PARENT AND THE COMPANY. NO CLAIM HAS BEEN RECEIVED FROM AN AUTHORITY IN
A JURISDICTION WHERE PARENT OR THE COMPANY DOES NOT FILE TAX RETURNS THAT PARENT
OR THE COMPANY, AS APPLICABLE, IS OR MAY BE SUBJECT TO TAXATION BY THAT
JURISDICTION.  NEITHER PARENT NOR THE COMPANY HAS GIVEN OR BEEN REQUESTED TO
GIVE WAIVERS OR EXTENSIONS (OR IS OR WOULD BE SUBJECT TO A WAIVER OR EXTENSION
GIVEN BY ANY OTHER PERSON) OF ANY STATUTE OF LIMITATIONS RELATING TO THE PAYMENT
OF TAXES OF PARENT OR THE COMPANY OR FOR WHICH PARENT OR THE COMPANY MAY BE
LIABLE.


 


(C)                                  THE CHARGES, ACCRUALS, AND RESERVES WITH
RESPECT TO TAXES ON THE BOOKS OF EACH OF PARENT AND THE COMPANY ARE ADEQUATE
(DETERMINED IN ACCORDANCE WITH GAAP) AND ARE AT LEAST EQUAL TO ITS LIABILITY FOR
TAXES.  THERE EXISTS NO PROPOSED TAX ASSESSMENT AGAINST THE COMPANY EXCEPT AS
DISCLOSED IN THE AUDITED COMPANY BALANCE SHEET OR PARENT BALANCE SHEET, AS
APPLICABLE.  NO CONSENT TO THE APPLICATION OF SECTION 341(F)(2) OF THE IRC HAS
BEEN FILED WITH RESPECT TO ANY PROPERTY OR ASSETS HELD, ACQUIRED, OR TO BE
ACQUIRED BY PARENT OR THE COMPANY.  ALL TAXES THAT EACH OF PARENT AND THE
COMPANY IS OR WAS REQUIRED BY LEGAL REQUIREMENTS TO WITHHOLD OR COLLECT HAVE
BEEN DULY WITHHELD OR COLLECTED AND, TO THE EXTENT REQUIRED, HAVE BEEN PAID TO
THE PROPER GOVERNMENTAL BODY OR OTHER PERSON.


 


37

--------------------------------------------------------------------------------



 


(D)                                 ALL TAX RETURNS FILED BY EACH OF PARENT AND
THE COMPANY ARE TRUE, CORRECT, AND COMPLETE.  THERE IS NO TAX SHARING AGREEMENT
THAT WILL REQUIRE ANY PAYMENT BY PARENT OR THE COMPANY AFTER THE DATE OF THIS
AGREEMENT.  NEITHER PARENT NOR THE COMPANY IS, NOR WITHIN THE FIVE-YEAR PERIOD
PRECEDING THE CLOSING DATE HAS BEEN, AN “S” CORPORATION.


 


(E)                                  NEITHER PARENT NOR THE COMPANY HAS MADE A
CHANGE IN METHOD OF ACCOUNTING FOR A TAXABLE YEAR BEGINNING ON OR BEFORE THE
CLOSING DATE, WHICH WOULD REQUIRE IT TO INCLUDE ANY ADJUSTMENT UNDER
SECTION 481(A) OF THE CODE OR OTHERWISE IN TAXABLE INCOME FOR ANY TAXABLE YEAR
BEGINNING ON OR AFTER THE CLOSING DATE.


 


(F)                                    NEITHER PARENT NOR THE COMPANY HAS EVER
BEEN A MEMBER OF AN AFFILIATED GROUP OF CORPORATIONS (WITHIN THE MEANING OF
SECTION 1504 OF THE CODE), OTHER THAN THE GROUP OF WHICH PARENT IS THE COMMON
PARENT.


 


(G)                                 NEITHER PARENT NOR THE COMPANY IS A PARTY
TO, IS BOUND BY, OR HAS ANY OBLIGATION UNDER ANY TAX SHARING, TAX INDEMNITY OR
SIMILAR AGREEMENTS.


 


(H)                                 EACH OF PARENT AND THE COMPANY HAS DISCLOSED
ON ITS INCOME TAX RETURNS ALL POSITIONS TAKEN THEREIN THAT COULD GIVE RISE TO A
SUBSTANTIAL UNDERSTATEMENT OF FEDERAL INCOME TAX WITHIN THE MEANING OF CODE
SECTION 6662.


 


(I)                                     NEITHER PARENT NOR THE COMPANY HAS MADE
NOR IS OBLIGATED TO MAKE A PAYMENT THAT WOULD NOT BE DEDUCTIBLE BY PARENT OR THE
COMPANY BY REASON OF SECTIONS 162 AND 280G OF THE CODE.


 


(J)                                     NEITHER PARENT NOR THE COMPANY HAS
CONSTITUTED EITHER A “DISTRIBUTING CORPORATION” OR A “CONTROLLED CORPORATION” IN
A DISTRIBUTION OF STOCK QUALIFYING FOR TAX-FREE TREATMENT UNDER SECTION 355 OF
THE CODE IN THE PAST TWO (2) YEARS.


 


3.12                           NO MATERIAL ADVERSE CHANGE.  SINCE THE DATE OF
THE INTERIM PARENT BALANCE SHEET AND THE INTERIM COMPANY BALANCE SHEET, THERE
HAS NOT BEEN ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS, OPERATIONS,
PROPERTIES, PROSPECTS, ASSETS, OR CONDITION OF PARENT OR THE COMPANY,
RESPECTIVELY, AND, TO THE KNOWLEDGE OF MAJORITY OWNERS, NO EVENT HAS OCCURRED OR
CIRCUMSTANCE EXISTS THAT MAY RESULT IN SUCH A MATERIAL ADVERSE CHANGE.


 


3.13                           EMPLOYEE BENEFITS.


 


(A)                                  AS USED IN THIS SECTION 3.13, THE FOLLOWING
TERMS HAVE THE MEANINGS SET FORTH BELOW.


 

“Company Other Benefit Obligation” means an Other Benefit Obligation owed,
adopted, followed by or enforceable against the Company or an ERISA Affiliate of
the Company.

 

“Company Plan” means all Plans of which the Company or an ERISA Affiliate of the
Company is or was a Plan Sponsor, or to which the Company or an ERISA Affiliate
of the Company otherwise contributes or has contributed, or in which the

 

38

--------------------------------------------------------------------------------


 

Company or an ERISA Affiliate of the Company otherwise participates or has
participated.  All references to Plans are to Company Plans unless the context
requires otherwise.

 

“Company VEBA” means a VEBA whose members include employees of the Company or
any ERISA Affiliate of the Company.

 

“ERISA Affiliate” means, with respect to the Company, any other person that,
together with the Company, would be treated as a single employer under IRC
§ 414.

 

“Multi-Employer Plan” has the meaning given in ERISA § 3(37)(A).

 

“Other Benefit Obligations” means all obligations, arrangements, contracts,
employment agreements, change of control agreement, or customary practices,
whether or not legally enforceable, to provide benefits, other than salary, as
compensation for services rendered, to present or former directors, employees,
or agents, other than obligations, arrangements, and practices that are Plans. 
Other Benefit Obligations include consulting agreements provided to current or
former employees or those under which the compensation paid does not depend upon
the amount of service rendered, sabbatical policies, severance payment policies,
and fringe benefits within the meaning of IRC § 132.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” has the meaning given in ERISA § 3(2)(A).

 

“Plan” has the meaning given in ERISA § 3(3).

 

“Plan Sponsor” has the meaning given in ERISA § 3(16)(B).

 

“Qualified Plan” means any Plan that meets or purports to meet the requirements
of IRC § 401(a).

 

“Title IV Plans” means all Pension Plans that are subject to Title IV of ERISA,
29 U.S.C. § 1301 et seq., other than Multi-Employer Plans.

 

“VEBA” means a voluntary employees’ beneficiary association under IRC
§ 501(c)(9).

 

“Welfare Plan” has the meaning given in ERISA § 3(1).

 


(B)                                 (I)                                    
SECTION 3.13(B)(I) OF THE DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND ACCURATE
LIST OF ALL COMPANY PLANS AND COMPANY OTHER BENEFIT OBLIGATIONS AND IDENTIFIES
AS SUCH ALL COMPANY PLANS THAT ARE (A) DEFINED BENEFIT PENSION PLANS,
(B) QUALIFIED PLANS, OR (C) TITLE IV PLANS.


 


39

--------------------------------------------------------------------------------



 

(ii)                                  The Company has no ERISA Affiliates.

 

(iii)                               The Company has no Multi- Employer Plans or
VEBAs.

 

(iv)                              The Company has no liability for
post-retirement benefits other than pensions, made in accordance with Financial
Accounting Statement 106 of the Financial Accounting Standards Board, regardless
of whether the Company is required by this Statement to disclose such
information.

 

(v)                                 The Company has no obligations under any
Company Plan or Company Other Benefit Obligation that is not subject to the
disclosure and reporting requirements of ERISA.

 


(C)                                  THE COMPANY HAS DELIVERED TO BUYER:


 

(I)                                     ALL DOCUMENTS THAT SET FORTH THE TERMS
OF COMPANY PLAN OR COMPANY OTHER BENEFIT OBLIGATION AND OF ANY RELATED TRUST,
INCLUDING (A) ALL PLAN DESCRIPTIONS AND SUMMARY PLAN DESCRIPTIONS OF COMPANY
PLANS FOR WHICH MAJORITY OWNERS OR THE COMPANY IS REQUIRED TO PREPARE, FILE, AND
DISTRIBUTE PLAN DESCRIPTIONS AND SUMMARY PLAN DESCRIPTIONS, AND (B) ALL
SUMMARIES AND DESCRIPTIONS FURNISHED TO PARTICIPANTS AND BENEFICIARIES REGARDING
COMPANY PLANS AND COMPANY OTHER BENEFIT OBLIGATIONS, FOR WHICH A PLAN
DESCRIPTION OR SUMMARY PLAN DESCRIPTION IS NOT REQUIRED;

 

(II)                                  ALL PERSONNEL, PAYROLL, AND EMPLOYMENT
MANUALS AND POLICIES;

 

(III)                               A WRITTEN DESCRIPTION OF ANY COMPANY PLAN OR
COMPANY OTHER BENEFIT OBLIGATION THAT IS NOT OTHERWISE IN WRITING;

 

(IV)                              ALL REGISTRATION STATEMENTS FILED WITH RESPECT
TO ANY COMPANY PLAN;

 

(V)                                 ALL INSURANCE POLICIES PURCHASED BY OR TO
PROVIDE BENEFITS UNDER ANY COMPANY PLAN;

 

(VI)                              ALL CONTRACTS WITH THIRD-PARTY ADMINISTRATORS,
ACTUARIES, INVESTMENT MANAGERS, CONSULTANTS, AND OTHER INDEPENDENT CONTRACTORS
THAT RELATE TO ANY COMPANY PLAN OR COMPANY OTHER BENEFIT OBLIGATION;

 

(VII)                           ALL REPORTS SUBMITTED WITHIN THE FOUR YEARS
PRECEDING THE DATE OF THIS AGREEMENT BY THIRD-PARTY ADMINISTRATORS, ACTUARIES,
INVESTMENT MANAGERS, CONSULTANTS, OR OTHER INDEPENDENT CONTRACTORS WITH RESPECT
TO ANY COMPANY PLAN OR COMPANY OTHER BENEFIT OBLIGATION;

 

(VIII)                        ALL NOTIFICATIONS TO EMPLOYEES OF THEIR RIGHTS
UNDER ERISA § 601 ET SEQ. AND IRC § 4980B ISSUED SINCE JANUARY 1, 2005;

 

40

--------------------------------------------------------------------------------


 

(IX)                                THE FORM 5500 FILED IN EACH OF THE MOST
RECENT THREE PLAN YEARS WITH RESPECT TO COMPANY PLAN, INCLUDING ALL SCHEDULES
THERETO AND THE OPINIONS OF INDEPENDENT ACCOUNTANTS;

 

(X)                                   ALL NOTICES THAT WERE GIVEN BY THE COMPANY
OR ANY COMPANY PLAN TO THE IRS, THE PBGC, OR ANY PARTICIPANT OR BENEFICIARY,
PURSUANT TO STATUTE, WITHIN THE FOUR YEARS PRECEDING THE DATE OF THIS AGREEMENT,
INCLUDING NOTICES THAT ARE EXPRESSLY MENTIONED ELSEWHERE IN THIS SECTION 3.13;

 

(XI)                                ALL NOTICES THAT WERE GIVEN BY THE IRS, THE
PBGC, OR THE DEPARTMENT OF LABOR TO THE COMPANY, OR ANY COMPANY PLAN WITHIN THE
FOUR YEARS PRECEDING THE DATE OF THIS AGREEMENT;

 

(XII)                             WITH RESPECT TO QUALIFIED PLANS, THE MOST
RECENT DETERMINATION LETTER FOR EACH PLAN OF THE COMPANY THAT IS A QUALIFIED
PLAN; AND

 

(XIII)                          WITH RESPECT TO TITLE IV PLANS, THE FORM PBGC-1
FILED FOR EACH OF THE THREE MOST RECENT PLAN YEARS.


 


(D)


 

(I)                                     THE COMPANY HAS PERFORMED ALL OF ITS
RESPECTIVE OBLIGATIONS UNDER ALL COMPANY PLANS AND COMPANY OTHER BENEFIT
OBLIGATIONS.  THE COMPANY HAS MADE APPROPRIATE ENTRIES IN ITS FINANCIAL RECORDS
AND STATEMENTS IN ACCORDANCE WITH GAAP FOR ALL OBLIGATIONS AND LIABILITIES UNDER
SUCH PLANS, AND OBLIGATIONS THAT HAVE ACCRUED BUT ARE NOT DUE.  ALL COMPANY
PLANS AND COMPANY OTHER BENEFIT OBLIGATIONS HAVE BEEN ADMINISTERED IN ACCORDANCE
WITH ITS TERMS AND APPLICABLE LAW.

 

(II)                                  NO STATEMENT, EITHER WRITTEN OR ORAL, HAS
BEEN MADE BY THE COMPANY TO ANY PERSON WITH REGARD TO ANY PLAN OR OTHER BENEFIT
OBLIGATION THAT WAS NOT IN ACCORDANCE WITH THE PLAN OR OTHER BENEFIT OBLIGATION
AND THAT COULD HAVE AN ADVERSE ECONOMIC CONSEQUENCE TO THE COMPANY OR TO BUYER.

 

(III)                               THE COMPANY, WITH RESPECT TO ALL COMPANY
PLANS AND COMPANY OTHER BENEFITS OBLIGATIONS IS IN FULL COMPLIANCE WITH ERISA,
THE IRC, AND OTHER APPLICABLE LAWS, INCLUDING THE PROVISIONS OF SUCH LAWS
EXPRESSLY MENTIONED IN THIS SECTION 3.13.

 

(A)                              NO TRANSACTION PROHIBITED BY ERISA § 406 AND NO
“PROHIBITED TRANSACTION” UNDER IRC § 4975(C) HAS OCCURRED WITH RESPECT TO ANY
COMPANY PLAN.

 

(B)                                NEITHER THE COMPANY NOR, TO THE KNOWLEDGE OF
THE COMPANY, ANY MAJORITY OWNER HAS ANY LIABILITY TO THE IRS WITH RESPECT TO ANY
PLAN, INCLUDING ANY LIABILITY IMPOSED BY CHAPTER 43 OF THE IRC.

 

41

--------------------------------------------------------------------------------


 

(C)                                NEITHER THE COMPANY NOR, TO THE KNOWLEDGE OF
THE COMPANY, ANY MAJORITY OWNER HAS ANY LIABILITY TO THE PBGC WITH RESPECT TO
ANY PLAN OR HAS ANY LIABILITY UNDER ERISA § 502 OR § 4071.

 

(D)                               ALL FILINGS REQUIRED BY ERISA AND THE IRC AS
TO EACH PLAN HAVE BEEN TIMELY FILED (INCLUDING PERMITTED EXTENSIONS OF TIME TO
FILE), AND ALL NOTICES AND DISCLOSURES TO PARTICIPANTS REQUIRED BY EITHER ERISA
OR THE IRC HAVE BEEN TIMELY PROVIDED.

 

(E)                                 ALL CONTRIBUTIONS AND PAYMENTS MADE OR
ACCRUED WITH RESPECT TO ALL COMPANY PLANS AND COMPANY OTHER BENEFIT OBLIGATIONS
ARE DEDUCTIBLE UNDER IRC § 162 OR § 404.  NO AMOUNT, OR ANY ASSET OF ANY COMPANY
PLAN, IS SUBJECT TO TAX AS UNRELATED BUSINESS TAXABLE INCOME.

 

(IV)                              ALL COMPANY PLANS CAN BE TERMINATED WITHIN
THIRTY DAYS, WITHOUT PAYMENT OF ANY ADDITIONAL CONTRIBUTION OR AMOUNT AND
WITHOUT THE VESTING OR ACCELERATION OF ANY BENEFITS PROMISED BY SUCH PLAN.

 

(V)                                 SINCE JANUARY 1, 2005, THERE HAS BEEN NO
ESTABLISHMENT OR AMENDMENT OF ANY COMPANY PLAN OR COMPANY OTHER BENEFIT
OBLIGATION.

 

(VI)                              NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS
THAT COULD RESULT IN A MATERIAL INCREASE IN PREMIUM COSTS OF COMPANY PLANS AND
COMPANY OTHER BENEFIT OBLIGATIONS THAT ARE INSURED, OR A MATERIAL INCREASE IN
BENEFIT COSTS OF SUCH PLANS AND OBLIGATIONS THAT ARE SELF-INSURED.

 

(VII)                           OTHER THAN CLAIMS FOR BENEFITS SUBMITTED BY
PARTICIPANTS OR BENEFICIARIES, NO CLAIM AGAINST, OR LEGAL PROCEEDING INVOLVING,
ANY COMPANY PLAN OR COMPANY OTHER BENEFIT OBLIGATION IS PENDING OR, TO THE
COMPANY’S KNOWLEDGE, IS THREATENED.

 

(VIII)                        NO COMPANY PLAN IS A STOCK BONUS OR PENSION PLAN
WITHIN THE MEANING OF IRC § 401(A).

 

(IX)                                EACH QUALIFIED PLAN OF THE COMPANY IS
QUALIFIED IN FORM AND OPERATION UNDER IRC § 401(A); EACH TRUST FOR EACH SUCH
PLAN IS EXEMPT FROM FEDERAL INCOME TAX UNDER IRC § 501(A).  NO EVENT HAS
OCCURRED OR CIRCUMSTANCE EXISTS THAT WILL OR COULD GIVE RISE TO DISQUALIFICATION
OR LOSS OF TAX-EXEMPT STATUS OF ANY SUCH PLAN OR TRUST.

 

(X)                                   THE COMPANY HAS MET THE MINIMUM FUNDING
STANDARD, AND HAS MADE ALL CONTRIBUTIONS REQUIRED, UNDER ERISA § 302 AND IRC
§ 402.

 

(XI)                                NO COMPANY PLAN IS SUBJECT TO TITLE IV OF
ERISA.

 

42

--------------------------------------------------------------------------------


 

(XII)                             NO AMENDMENT HAS BEEN MADE, OR IS REASONABLY
EXPECTED TO BE MADE, TO ANY PLAN THAT HAS REQUIRED OR COULD REQUIRE THE
PROVISION OF SECURITY UNDER ERISA § 307 OR IRC § 401(A)(29).

 

(XIII)                          NO ACCUMULATED FUNDING DEFICIENCY, WHETHER OR
NOT WAIVED, EXISTS WITH RESPECT TO ANY COMPANY PLAN; NO EVENT HAS OCCURRED OR
CIRCUMSTANCE EXISTS THAT MAY RESULT IN AN ACCUMULATED FUNDING DEFICIENCY AS OF
THE LAST DAY OF THE CURRENT PLAN YEAR OF ANY SUCH PLAN.

 

(XIV)                         THE COMPANY HAS NEVER ESTABLISHED, MAINTAINED, OR
CONTRIBUTED TO OR OTHERWISE PARTICIPATED IN, OR HAD AN OBLIGATION TO MAINTAIN,
CONTRIBUTE TO, OR OTHERWISE PARTICIPATE IN, ANY MULTI-EMPLOYER PLAN.

 

(XV)                            THE COMPANY HAS NOT RECEIVED NOTICE FROM ANY
MULTI-EMPLOYER PLAN THAT IT IS IN REORGANIZATION OR IS INSOLVENT, THAT INCREASED
CONTRIBUTIONS MAY BE REQUIRED TO AVOID A REDUCTION IN PLAN BENEFITS OR THE
IMPOSITION OF ANY EXCISE TAX, OR THAT SUCH PLAN INTENDS TO TERMINATE OR HAS
TERMINATED.

 

(XVI)                         EXCEPT TO THE EXTENT REQUIRED UNDER ERISA § 601
ET SEQ. AND IRC § 4980B, THE COMPANY DOES NOT PROVIDE HEALTH OR WELFARE BENEFITS
FOR ANY RETIRED OR FORMER EMPLOYEE OR IS OBLIGATED TO PROVIDE HEALTH OR WELFARE
BENEFITS TO ANY ACTIVE EMPLOYEE FOLLOWING SUCH EMPLOYEE’S RETIREMENT OR OTHER
TERMINATION OF SERVICE.

 

(XVII)                      THE COMPANY HAS THE RIGHT TO MODIFY AND TERMINATE
BENEFITS TO RETIREES (OTHER THAN PENSIONS) WITH RESPECT TO BOTH RETIRED AND
ACTIVE EMPLOYEES.

 

(XVIII)                   MAJORITY OWNERS AND THE COMPANY HAVE COMPLIED WITH THE
PROVISIONS OF ERISA § 601 ET SEQ. AND IRC § 4980B.

 

(XIX)                           NO PAYMENT THAT IS OWED OR MAY BECOME DUE TO ANY
DIRECTOR, OFFICER, EMPLOYEE, OR AGENT OF THE COMPANY WILL BE NONDEDUCTIBLE TO
THE COMPANY OR SUBJECT TO TAX UNDER IRC § 280G OR § 4999; NOR WILL THE COMPANY
BE REQUIRED TO “GROSS UP” OR OTHERWISE COMPENSATE ANY SUCH PERSON BECAUSE OF THE
IMPOSITION OF ANY EXCISE TAX ON A PAYMENT TO SUCH PERSON.

 

(XX)                              NO PAYMENT THAT IS OWED OR MAY BECOME DUE TO
ANY DIRECTOR, OFFICER, EMPLOYEE, OR AGENT OF THE COMPANY IS OR WILL BE SUBJECT
TO TAX UNDER IRC § 409A.  ANY AND ALL PLANS AND COMPANY OTHER BENEFIT
OBLIGATIONS ARE CURRENTLY IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH CODE
§ 409A.

 

(XXI)                           THE CONSUMMATION OF THE CONTEMPLATED
TRANSACTIONS WILL NOT RESULT IN THE PAYMENT, VESTING, OR ACCELERATION OF ANY
BENEFIT UNDER ANY COMPANY PLAN.

 


(E)                                  PARENT HAS NO, AND HAS NOT HAD ANY IN THE
10-YEAR PERIOD PRECEDING THE DATE OF THIS AGREEMENT, PLANS OR OTHER BENEFIT
OBLIGATIONS.


 


43

--------------------------------------------------------------------------------



 


3.14                           COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL
AUTHORIZATIONS.


 


(A)                                  EXCEPT AS SET FORTH IN SECTION 3.14(A) OF
THE DISCLOSURE SCHEDULE:


 

(I)                                     EACH OF PARENT AND THE COMPANY IS, AND
AT ALL TIMES SINCE JANUARY 1, 2005 HAS BEEN, IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH EACH LEGAL REQUIREMENT THAT IS OR WAS APPLICABLE TO IT OR TO THE
CONDUCT OR OPERATION OF ITS BUSINESS OR THE OWNERSHIP OR USE OF ANY OF ITS
ASSETS;

 

(II)                                  TO THE KNOWLEDGE OF MAJORITY OWNERS, NO
EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT (WITH OR WITHOUT NOTICE OR LAPSE
OF TIME) (A) MAY CONSTITUTE OR RESULT IN A VIOLATION BY PARENT OR THE COMPANY
OF, OR A FAILURE ON THE PART OF PARENT OR THE COMPANY TO COMPLY WITH, ANY LEGAL
REQUIREMENT, OR (B) MAY GIVE RISE TO ANY OBLIGATION ON THE PART OF PARENT OR THE
COMPANY TO UNDERTAKE, OR TO BEAR ALL OR ANY PORTION OF THE COST OF, ANY REMEDIAL
ACTION OF ANY NATURE; AND

 

(III)                               NEITHER PARENT NOR THE COMPANY HAS RECEIVED,
AT ANY TIME SINCE JANUARY 1, 2005, ANY NOTICE OR OTHER COMMUNICATION (WHETHER
ORAL OR WRITTEN) FROM ANY GOVERNMENTAL BODY OR ANY OTHER PERSON REGARDING
(A) ANY ACTUAL, ALLEGED, POSSIBLE, OR POTENTIAL MATERIAL VIOLATION OF, OR
FAILURE TO COMPLY IN ANY MATERIAL RESPECT WITH, ANY LEGAL REQUIREMENT, OR
(B) ANY ACTUAL, ALLEGED, POSSIBLE, OR POTENTIAL MATERIAL OBLIGATION ON THE PART
OF IT TO UNDERTAKE, OR TO BEAR ALL OR ANY PORTION OF THE COST OF, ANY REMEDIAL
ACTION OF ANY NATURE.

 


(B)                                 SECTION 3.14(B) OF THE DISCLOSURE SCHEDULE
CONTAINS A COMPLETE AND ACCURATE LIST OF EACH GOVERNMENTAL AUTHORIZATION THAT IS
HELD BY EACH OF PARENT AND THE COMPANY OR THAT OTHERWISE RELATES TO THE BUSINESS
OF, OR TO ANY OF THE ASSETS OWNED OR USED BY, THE COMPANY.  EACH GOVERNMENTAL
AUTHORIZATION LISTED OR REQUIRED TO BE LISTED IN SECTION 3.14(B) OF THE
DISCLOSURE SCHEDULE IS VALID AND IN FULL FORCE AND EFFECT.  EXCEPT AS SET FORTH
IN SECTION 3.14(B) OF THE DISCLOSURE SCHEDULE:


 

(I)                                     EACH OF PARENT AND THE COMPANY IS, AND
AT ALL TIMES SINCE JANUARY 1, 2005 HAS BEEN, IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL OF THE TERMS AND REQUIREMENTS OF EACH GOVERNMENTAL
AUTHORIZATION IDENTIFIED OR REQUIRED TO BE IDENTIFIED IN SECTION 3.14(B) OF THE
DISCLOSURE SCHEDULE;

 

(II)                                  TO THE KNOWLEDGE OF MAJORITY OWNERS, NO
EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT MAY (WITH OR WITHOUT NOTICE OR
LAPSE OF TIME) (A) CONSTITUTE OR RESULT DIRECTLY OR INDIRECTLY IN A VIOLATION OF
OR A FAILURE TO COMPLY WITH ANY TERM OR REQUIREMENT OF ANY GOVERNMENTAL
AUTHORIZATION LISTED OR REQUIRED TO BE LISTED IN SECTION 3.14(B) OF THE
DISCLOSURE SCHEDULE, OR (B) RESULT DIRECTLY OR INDIRECTLY IN THE REVOCATION,
WITHDRAWAL, SUSPENSION, CANCELLATION, OR TERMINATION OF, OR ANY MODIFICATION TO,
ANY GOVERNMENTAL AUTHORIZATION LISTED OR REQUIRED TO BE LISTED IN
SECTION 3.14(B) OF THE DISCLOSURE SCHEDULE;

 

44

--------------------------------------------------------------------------------


 

(III)                               NEITHER PARENT NOR THE COMPANY HAS RECEIVED,
AT ANY TIME SINCE JANUARY 1, 2005, ANY NOTICE OR OTHER COMMUNICATION (WHETHER
ORAL OR WRITTEN) FROM ANY GOVERNMENTAL BODY OR ANY OTHER PERSON REGARDING
(A) ANY ACTUAL, ALLEGED, POSSIBLE, OR POTENTIAL VIOLATION OF OR FAILURE TO
COMPLY WITH ANY MATERIAL TERM OR REQUIREMENT OF ANY GOVERNMENTAL AUTHORIZATION,
OR (B) ANY ACTUAL, PROPOSED, POSSIBLE, OR POTENTIAL REVOCATION, WITHDRAWAL,
SUSPENSION, CANCELLATION, TERMINATION OF, OR MATERIAL MODIFICATION TO ANY
GOVERNMENTAL AUTHORIZATION; AND

 

(IV)                              ALL APPLICATIONS REQUIRED TO HAVE BEEN FILED
FOR THE RENEWAL OF THE GOVERNMENTAL AUTHORIZATIONS LISTED OR REQUIRED TO BE
LISTED IN SECTION 3.14(B) OF THE DISCLOSURE SCHEDULE HAVE BEEN DULY FILED ON A
TIMELY BASIS WITH THE APPROPRIATE GOVERNMENTAL BODIES, AND ALL OTHER FILINGS
REQUIRED TO HAVE BEEN MADE WITH RESPECT TO SUCH GOVERNMENTAL AUTHORIZATIONS HAVE
BEEN DULY MADE ON A TIMELY BASIS WITH THE APPROPRIATE GOVERNMENTAL BODIES.

 

The Governmental Authorizations listed in Section 3.14(b) of the Disclosure
Schedule collectively constitute all of the Governmental Authorizations
necessary to permit the Company and Parent to lawfully conduct and operate its
business in the manner they currently conduct and operate such business and to
permit the Company to own and use its assets in the manner in which it currently
owns and uses such assets.

 


(C)                                  TO THE KNOWLEDGE OF MAJORITY OWNERS, NO
CURRENT OR PROPOSED LEGAL REQUIREMENT WILL HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY.


 


3.15                           LEGAL PROCEEDINGS; ORDERS.


 


(A)                                  THERE IS NO PENDING PROCEEDING:


 

(I)                                     BY OR AGAINST PARENT OR THE COMPANY OR,
TO THE KNOWLEDGE OF MAJORITY OWNERS, THAT OTHERWISE RELATES TO OR MAY AFFECT THE
BUSINESS OF, OR ANY OF THE ASSETS OWNED OR USED BY, PARENT OR THE COMPANY; OR

 

(II)                                  THAT CHALLENGES, OR THAT MAY HAVE THE
EFFECT OF PREVENTING, DELAYING, MAKING ILLEGAL, OR OTHERWISE INTERFERING WITH,
ANY OF THE CONTEMPLATED TRANSACTIONS.

 

To the Knowledge of Majority Owners, Parent and the Company, no such Proceeding
has been Threatened, and no event has occurred or circumstance exists that may
give rise to or serve as a basis for the commencement of any such Proceeding.

 


(B)                                 THERE IS NO ORDER TO WHICH PARENT, THE
COMPANY, OR ANY OF THE ASSETS OWNED OR USED BY PARENT OR THE COMPANY, IS
SUBJECT.


 


(C)                                  MAJORITY OWNERS ARE NOT SUBJECT TO ANY
ORDER THAT RELATES TO THE BUSINESS OF, OR ANY OF THE ASSETS OWNED OR USED BY,
PARENT OR THE COMPANY.


 


45

--------------------------------------------------------------------------------



 


(D)                                 NO OFFICER, DIRECTOR, AGENT, OR EMPLOYEE OF
PARENT OR THE COMPANY IS SUBJECT TO ANY ORDER THAT PROHIBITS SUCH OFFICER,
DIRECTOR, AGENT, OR EMPLOYEE FROM ENGAGING IN OR CONTINUING ANY CONDUCT,
ACTIVITY, OR PRACTICE RELATING TO THE BUSINESS OF PARENT OR THE COMPANY.


 


(E)                                  EACH OF PARENT AND THE COMPANY IS, AND AT
ALL TIMES SINCE JANUARY 1, 2005 HAS BEEN, IN FULL COMPLIANCE WITH ALL OF THE
TERMS AND REQUIREMENTS OF EACH ORDER TO WHICH IT, OR ANY OF THE ASSETS OWNED OR
USED BY IT, IS OR HAS BEEN SUBJECT.


 


(F)                                    NO EVENT HAS OCCURRED OR CIRCUMSTANCE
EXISTS THAT MAY CONSTITUTE OR RESULT IN (WITH OR WITHOUT NOTICE OR LAPSE OF
TIME) A VIOLATION OF OR FAILURE TO COMPLY WITH ANY TERM OR REQUIREMENT OF ANY
ORDER TO WHICH PARENT OR THE COMPANY, OR ANY OF THE ASSETS OWNED OR USED BY
PARENT OR THE COMPANY, IS SUBJECT.


 


(G)                                 EXCEPT AS SET FORTH IN SECTION 3.15(G) OF
THE DISCLOSURE SCHEDULE, NEITHER PARENT NOR THE COMPANY HAS RECEIVED, AT ANY
TIME SINCE JANUARY 1, 2005, ANY NOTICE OR OTHER COMMUNICATION (WHETHER ORAL OR
WRITTEN) FROM ANY GOVERNMENTAL BODY OR ANY OTHER PERSON REGARDING ANY ACTUAL,
ALLEGED, POSSIBLE, OR POTENTIAL VIOLATION OF, OR FAILURE TO COMPLY WITH, ANY
TERM OR REQUIREMENT OF ANY ORDER TO WHICH PARENT, THE COMPANY, OR ANY OF THE
ASSETS OWNED OR USED BY PARENT OR THE COMPANY, IS OR HAS BEEN SUBJECT.


 


3.16                           ABSENCE OF CERTAIN CHANGES AND EVENTS.  EXCEPT AS
SET FORTH IN SECTION 3.16 OF THE DISCLOSURE SCHEDULE, SINCE THE DATE OF THE
INTERIM PARENT BALANCE SHEET AND THE INTERIM COMPANY BALANCE SHEET, EACH OF
PARENT AND THE COMPANY, RESPECTIVELY, HAS CONDUCTED ITS BUSINESS ONLY IN THE
ORDINARY COURSE OF BUSINESS AND THERE HAS NOT BEEN ANY:


 


(A)                                  CHANGE IN ITS AUTHORIZED OR ISSUED CAPITAL
STOCK; GRANT OF ANY STOCK OPTION OR RIGHT TO PURCHASE SHARES OF ITS CAPITAL
STOCK; ISSUANCE OF ANY SECURITY CONVERTIBLE INTO SUCH CAPITAL STOCK; GRANT OF
ANY REGISTRATION RIGHTS; PURCHASE, REDEMPTION, RETIREMENT, OR OTHER ACQUISITION
BY IT OF ANY SHARES OF ANY SUCH CAPITAL STOCK; OR DECLARATION OR PAYMENT OF ANY
DIVIDEND OR OTHER DISTRIBUTION OR PAYMENT IN RESPECT OF SHARES OF CAPITAL STOCK;


 


(B)                                 AMENDMENT TO ITS ORGANIZATIONAL DOCUMENTS;


 


(C)                                  ADOPTION OF ANY STOCKHOLDER RESOLUTION;


 


(D)                                 BORROWING OF ANY SUM OTHER THAN AMOUNTS
BORROWED IN THE ORDINARY COURSE OF BUSINESS AND AVAILABLE TO IT AT THE DATE OF
THE AGREEMENT;


 


(E)                                  CREATION OF ANY LIEN OVER ANY OF ITS
ASSETS;


 


(F)                                    PAYMENT OR INCREASE, DECREASE, OR
CESSATION BY IT OF ANY BONUSES, SALARIES, OR OTHER COMPENSATION TO ANY
STOCKHOLDER, DIRECTOR, OFFICER, OR (EXCEPT IN THE ORDINARY COURSE OF BUSINESS)
EMPLOYEE OR ENTRY INTO ANY EMPLOYMENT, SEVERANCE, CONSULTING, INDEPENDENT
CONTRACTOR, OR SIMILAR CONTRACT WITH ANY DIRECTOR, OFFICER, OR EMPLOYEE;


 


46

--------------------------------------------------------------------------------



 


(G)                                 ADOPTION OF, OR INCREASE, DECREASE, OR
CESSATION IN THE PAYMENTS TO OR BENEFITS UNDER, ANY PROFIT-SHARING, BONUS,
DEFERRED COMPENSATION, SAVINGS, INSURANCE, PENSION, RETIREMENT, OR OTHER
EMPLOYEE BENEFIT PLAN FOR OR WITH ANY OF ITS EMPLOYEES;


 


(H)                                 DAMAGE TO OR DESTRUCTION OR LOSS OF ANY OF
ITS ASSET OR PROPERTY, WHETHER OR NOT COVERED BY INSURANCE, MATERIALLY AND
ADVERSELY AFFECTING ITS PROPERTIES, ASSETS, BUSINESS, FINANCIAL CONDITION, OR
PROSPECTS, TAKEN AS A WHOLE;


 


(I)                                     ENTRY INTO, TERMINATION OF, OR RECEIPT
OF NOTICE OF TERMINATION OF (I) ANY LICENSE, DISTRIBUTORSHIP, DEALER, SALES
REPRESENTATIVE, JOINT VENTURE, CREDIT, OR SIMILAR AGREEMENT, OR (II) ANY
CONTRACT OR TRANSACTION INVOLVING A TOTAL REMAINING COMMITMENT BY OR TO IT OF AT
LEAST $25,000;


 


(J)                                     SALE (OTHER THAN SALES OF INVENTORY IN
THE ORDINARY COURSE OF BUSINESS), LEASE, OR OTHER DISPOSITION OF ANY OF ITS
ASSET OR PROPERTY OR MORTGAGE, PLEDGE, OR IMPOSITION OF ANY LIEN OR OTHER
ENCUMBRANCE ON ANY OF ITS MATERIAL ASSETS OR PROPERTY, INCLUDING THE SALE,
LEASE, OR OTHER DISPOSITION OF ANY OF THE MATERIAL INTELLECTUAL PROPERTY ASSETS;


 


(K)                                  CANCELLATION OR WAIVER OF ANY CLAIMS OR
RIGHTS WITH A VALUE TO IT IN EXCESS OF $15,000;


 


(L)                                     MATERIAL CHANGE IN ITS ACCOUNTING
METHODS USED; OR


 


(M)                               AGREEMENT, WHETHER ORAL OR WRITTEN, BY IT TO
DO ANY OF THE FOREGOING.


 


3.17                           CONTRACTS; NO DEFAULTS.


 


(A)                                  PARENT HAS NO APPLICABLE CONTRACTS.


 


(B)                                 SECTION 3.17(B) OF THE DISCLOSURE SCHEDULE
CONTAINS A COMPLETE AND ACCURATE LIST, AND THE COMPANY HAS DELIVERED TO BUYER
TRUE AND COMPLETE COPIES, OF:


 

(I)                                     EACH APPLICABLE CONTRACT THAT INVOLVES
PERFORMANCE OF SERVICES OR DELIVERY OF GOODS OR MATERIALS TO IT OF AN AMOUNT OR
VALUE IN EXCESS OF $25,000;

 

(II)                                  EACH APPLICABLE CONTRACT THAT WAS NOT
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND THAT INVOLVES EXPENDITURES
OR RECEIPTS BY IT IN EXCESS OF $25,000;

 

(III)                               EACH LEASE, RENTAL OR OCCUPANCY AGREEMENT,
LICENSE, INSTALLMENT AND CONDITIONAL SALE AGREEMENT, AND OTHER APPLICABLE
CONTRACT AFFECTING THE OWNERSHIP OF, LEASING OF, TITLE TO, USE OF, OR ANY
LEASEHOLD OR OTHER INTEREST IN, ANY REAL OR PERSONAL PROPERTY (EXCEPT PERSONAL
PROPERTY LEASES AND INSTALLMENT AND CONDITIONAL SALES AGREEMENTS HAVING A VALUE
PER ITEM OR AGGREGATE PAYMENTS OF LESS THAN $25,000 AND WITH TERMS OF LESS THAN
ONE YEAR);

 

47

--------------------------------------------------------------------------------


 

(IV)                              EACH LICENSING AGREEMENT OR OTHER APPLICABLE
CONTRACT WITH RESPECT TO PATENTS, TRADEMARKS, COPYRIGHTS, OR OTHER INTELLECTUAL
PROPERTY, INCLUDING AGREEMENTS WITH CURRENT OR FORMER EMPLOYEES, CONSULTANTS, OR
CONTRACTORS REGARDING THE APPROPRIATION OR THE NONDISCLOSURE OF ANY OF THE
INTELLECTUAL PROPERTY ASSETS;

 

(V)                                 EACH COLLECTIVE BARGAINING AGREEMENT AND
OTHER APPLICABLE CONTRACT TO OR WITH ANY LABOR UNION OR OTHER EMPLOYEE
REPRESENTATIVE OF A GROUP OF EMPLOYEES;

 

(VI)                              EACH JOINT VENTURE, PARTNERSHIP, AND OTHER
APPLICABLE CONTRACT (HOWEVER NAMED) INVOLVING A SHARING OF PROFITS, LOSSES,
COSTS, OR LIABILITIES BY THE COMPANY WITH ANY OTHER PERSON;

 

(VII)                           EACH APPLICABLE CONTRACT CONTAINING COVENANTS
THAT IN ANY WAY PURPORT TO RESTRICT ITS (OR ANY OF ITS AFFILIATES’) BUSINESS
ACTIVITY OR LIMIT ITS (OR ANY OF ITS AFFILIATES’) FREEDOM TO ENGAGE IN ANY LINE
OF BUSINESS OR TO COMPETE WITH ANY PERSON;

 

(VIII)                        EACH APPLICABLE CONTRACT PROVIDING FOR PAYMENTS TO
OR BY ANY PERSON BASED ON SALES, PURCHASES, OR PROFITS, OTHER THAN DIRECT
PAYMENTS FOR GOODS;

 

(IX)                                EACH POWER OF ATTORNEY THAT IS CURRENTLY
EFFECTIVE AND OUTSTANDING;

 

(X)                                   EACH APPLICABLE CONTRACT ENTERED INTO
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS THAT CONTAINS OR PROVIDES FOR AN
EXPRESS UNDERTAKING BY THE COMPANY TO BE RESPONSIBLE FOR CONSEQUENTIAL DAMAGES;

 

(XI)                                EACH APPLICABLE CONTRACT FOR CAPITAL
EXPENDITURES IN EXCESS OF $25,000;

 

(XII)                             EACH WRITTEN WARRANTY, GUARANTY, AND OR OTHER
SIMILAR UNDERTAKING WITH RESPECT TO CONTRACTUAL PERFORMANCE EXTENDED BY THE
COMPANY OTHER THAN IN THE ORDINARY COURSE OF BUSINESS; AND

 

(XIII)                          EACH AMENDMENT, SUPPLEMENT, AND MODIFICATION
(WHETHER ORAL OR WRITTEN) IN RESPECT OF ANY OF THE FOREGOING.

 


(C)                                  NEITHER MAJORITY OWNER (NOR ANY RELATED
PERSON OF MAJORITY OWNERS) HAS OR MAY ACQUIRE ANY RIGHTS UNDER, AND MAJORITY
OWNERS ARE NOT SUBJECT TO ANY OBLIGATION OR LIABILITY UNDER, ANY CONTRACT THAT
RELATES TO THE BUSINESS OF, OR ANY OF THE ASSETS OWNED OR USED BY, THE COMPANY.


 


(D)                                 NO OFFICER, DIRECTOR, AGENT, EMPLOYEE,
CONSULTANT, OR CONTRACTOR OF THE COMPANY IS BOUND BY ANY CONTRACT THAT PURPORTS
TO LIMIT THE ABILITY OF SUCH OFFICER, DIRECTOR, AGENT, EMPLOYEE, CONSULTANT, OR
CONTRACTOR TO (A) ENGAGE IN OR CONTINUE ANY


 


48

--------------------------------------------------------------------------------



 


CONDUCT, ACTIVITY, OR PRACTICE RELATING TO THE BUSINESS OF THE COMPANY, OR
(B) ASSIGN TO THE COMPANY OR TO ANY OTHER PERSON ANY RIGHTS TO ANY INVENTION,
IMPROVEMENT, OR DISCOVERY.


 


(E)                                  EACH CONTRACT IDENTIFIED OR REQUIRED TO BE
IDENTIFIED IN SECTION 3.17(B) OF THE DISCLOSURE SCHEDULE IS IN FULL FORCE AND
EFFECT AND IS VALID AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(F)                                    EXCEPT AS SET FORTH IN SECTION 3.17(F) OF
THE DISCLOSURE SCHEDULE:


 

(I)                                     THE COMPANY IS, AND AT ALL TIMES SINCE
JANUARY 1, 2005 HAS BEEN, IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE TERMS AND REQUIREMENTS OF EACH CONTRACT UNDER WHICH IT HAS OR HAD ANY
OBLIGATION OR LIABILITY OR BY WHICH IT OR ANY OF THE ASSETS OWNED OR USED BY IT
IS OR WAS BOUND;

 

(II)                                  TO THE KNOWLEDGE OF MAJORITY OWNERS,
PARENT AND THE COMPANY, EACH OTHER PERSON THAT HAS OR HAD ANY OBLIGATION OR
LIABILITY UNDER ANY CONTRACT UNDER WHICH AND THE COMPANY HAS OR HAD ANY RIGHTS
IS, AND AT ALL TIMES SINCE JANUARY 1, 2005 HAS BEEN, IN FULL COMPLIANCE WITH ALL
APPLICABLE TERMS AND REQUIREMENTS OF SUCH CONTRACT;

 

(III)                               NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS
THAT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME) MAY CONTRAVENE, CONFLICT WITH, OR
RESULT IN A VIOLATION OR BREACH OF, OR GIVE THE COMPANY OR, TO THE KNOWLEDGE OF
MAJORITY OWNERS, PARENT AND THE COMPANY, OTHER PERSON, THE RIGHT TO DECLARE A
DEFAULT OR EXERCISE ANY REMEDY UNDER, OR TO ACCELERATE THE MATURITY OR
PERFORMANCE OF, OR TO CANCEL, TERMINATE, OR MODIFY, ANY APPLICABLE CONTRACT; AND

 

(IV)                              THE COMPANY HAS NOT GIVEN TO OR RECEIVED FROM
ANY OTHER PERSON, AT ANY TIME SINCE JANUARY 1, 2005, ANY NOTICE OR OTHER
COMMUNICATION (WHETHER ORAL OR WRITTEN) REGARDING ANY ACTUAL, ALLEGED, POSSIBLE,
OR POTENTIAL VIOLATION OR BREACH OF, OR DEFAULT UNDER, ANY CONTRACT.

 


(G)                                 THERE ARE NO RENEGOTIATIONS OF, ATTEMPTS TO
RENEGOTIATE, OR OUTSTANDING RIGHTS TO RENEGOTIATE ANY MATERIAL AMOUNTS PAID OR
PAYABLE TO THE COMPANY UNDER CURRENT OR COMPLETED CONTRACTS WITH ANY PERSON AND,
TO THE KNOWLEDGE OF MAJORITY OWNERS, PARENT AND THE COMPANY, NO SUCH PERSON HAS
MADE WRITTEN DEMAND FOR SUCH RENEGOTIATION.


 


3.18                           INSURANCE.


 


(A)                                  EACH OF PARENT AND THE COMPANY HAS
DELIVERED TO BUYER:


 

(I)                                     TRUE AND COMPLETE COPIES OF ALL POLICIES
OF INSURANCE TO WHICH IT IS A PARTY OR UNDER WHICH IT, OR ANY OF ITS DIRECTORS,
IS OR HAS BEEN COVERED AT ANY TIME WITHIN THE ONE (1) YEAR PRECEDING THE DATE OF
THIS AGREEMENT;

 

49

--------------------------------------------------------------------------------


 

(II)                                  TRUE AND COMPLETE COPIES OF ALL PENDING
APPLICATIONS FOR POLICIES OF INSURANCE; AND

 

(III)                               ANY STATEMENT BY THE AUDITOR OF ITS
FINANCIAL STATEMENTS WITH REGARD TO THE ADEQUACY OF SUCH ENTITY’S COVERAGE OR OF
THE RESERVES FOR CLAIMS.

 


(B)                                 SECTION 3.18(B) OF THE DISCLOSURE SCHEDULE
DESCRIBES:


 

(I)                                     ANY SELF-INSURANCE ARRANGEMENT BY OR
AFFECTING EACH OF PARENT AND THE COMPANY, INCLUDING ANY RESERVES ESTABLISHED
THEREUNDER;

 

(II)                                  ANY CONTRACT OR ARRANGEMENT, OTHER THAN A
POLICY OF INSURANCE, FOR THE TRANSFER OR SHARING OF ANY RISK BY EACH OF PARENT
AND THE COMPANY; AND

 

(III)                               ALL OBLIGATIONS OF EACH OF PARENT AND THE
COMPANY TO THIRD PARTIES WITH RESPECT TO INSURANCE (INCLUDING SUCH OBLIGATIONS
UNDER LEASES AND SERVICE AGREEMENTS) AND IDENTIFIES THE POLICY UNDER WHICH SUCH
COVERAGE IS PROVIDED.

 


(C)                                  SECTION 3.18(C) OF THE DISCLOSURE SCHEDULE
SETS FORTH, BY YEAR, FOR THE CURRENT POLICY YEAR AND EACH OF THE THREE
(3) PRECEDING POLICY YEARS:


 

(I)                                     A SUMMARY OF THE LOSS EXPERIENCE UNDER
EACH POLICY;

 

(II)                                  A STATEMENT DESCRIBING EACH CLAIM UNDER AN
INSURANCE POLICY FOR AN AMOUNT IN EXCESS OF $25,000, WHICH SETS FORTH:

 

(A)                              THE NAME OF THE CLAIMANT;

 

(B)                                A DESCRIPTION OF THE POLICY BY INSURER, TYPE
OF INSURANCE, AND PERIOD OF COVERAGE; AND

 

(C)                                THE AMOUNT AND A BRIEF DESCRIPTION OF THE
CLAIM; AND

 

(III)                               A STATEMENT DESCRIBING THE LOSS EXPERIENCE
FOR ALL CLAIMS THAT WERE SELF-INSURED, INCLUDING THE NUMBER AND AGGREGATE COST
OF SUCH CLAIMS.

 


(D)                                 ALL POLICIES TO WHICH EACH OF PARENT AND THE
COMPANY IS A PARTY OR THAT PROVIDE COVERAGE TO MAJORITY OWNERS, PARENT, THE
COMPANY, OR ANY DIRECTOR OR OFFICER OF EACH OF PARENT AND THE COMPANY:


 

(I)                                     ARE VALID, OUTSTANDING, AND ENFORCEABLE;

 

(II)                                  ARE ISSUED BY AN INSURER THAT IS
FINANCIALLY SOUND AND REPUTABLE;

 

(III)                               TAKEN TOGETHER, PROVIDE ADEQUATE INSURANCE
COVERAGE FOR THE ASSETS AND THE OPERATIONS OF EACH OF PARENT AND THE COMPANY FOR
ALL RISKS NORMALLY INSURED AGAINST BY A PERSON CARRYING ON THE SAME BUSINESS OR
BUSINESSES AS EACH OF PARENT AND THE COMPANY;

 

50

--------------------------------------------------------------------------------


 

(IV)                              ARE SUFFICIENT FOR COMPLIANCE WITH ALL LEGAL
REQUIREMENTS AND CONTRACTS TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS
BOUND;

 

(V)                                 WILL CONTINUE IN FULL FORCE AND EFFECT
FOLLOWING THE CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS; AND

 

(VI)                              DO NOT PROVIDE FOR ANY RETROSPECTIVE PREMIUM
ADJUSTMENT OR OTHER EXPERIENCED-BASED LIABILITY ON THE PART OF PARENT OR THE
COMPANY.

 


(E)                                  SINCE JANUARY 1, 2006, NEITHER PARENT NOR
THE COMPANY HAS RECEIVED (A) ANY REFUSAL OF COVERAGE OR ANY NOTICE THAT A
DEFENSE WILL BE AFFORDED WITH RESERVATION OF RIGHTS, OR (B) ANY NOTICE OF
CANCELLATION OR ANY OTHER INDICATION THAT ANY INSURANCE POLICY IS NO LONGER IN
FULL FORCE OR EFFECT OR WILL NOT BE RENEWED OR THAT THE ISSUER OF ANY POLICY IS
NOT WILLING OR ABLE TO PERFORM ITS OBLIGATIONS THEREUNDER.


 


(F)                                    EACH OF PARENT AND THE COMPANY HAS PAID
ALL PREMIUMS DUE, AND HAS OTHERWISE PERFORMED IN ALL MATERIAL RESPECTS ALL OF
ITS RESPECTIVE OBLIGATIONS, UNDER EACH POLICY TO WHICH IT IS A PARTY OR THAT
PROVIDES COVERAGE TO IT OR A DIRECTOR THEREOF.


 


(G)                                 EACH OF PARENT AND THE COMPANY HAS GIVEN
NOTICE TO THE INSURER OF ALL CLAIMS OF WHICH PARENT OR THE COMPANY HAS KNOWLEDGE
THAT MAY BE INSURED THEREBY.


 


3.19                           ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH IN
SECTION 3.19 OF THE DISCLOSURE SCHEDULE:


 


(A)                                  EACH OF PARENT AND THE COMPANY IS, AND AT
ALL TIMES HAS BEEN, IN FULL COMPLIANCE WITH, AND HAS NOT BEEN AND IS NOT IN
VIOLATION OF OR LIABLE UNDER, ANY ENVIRONMENTAL LAW.  NEITHER MAJORITY OWNERS
NOR THE COMPANY HAS ANY BASIS TO EXPECT, NOR HAS ANY OF THEM OR ANY OTHER PERSON
FOR WHOSE CONDUCT THEY ARE OR MAY BE HELD TO BE RESPONSIBLE RECEIVED, ANY ACTUAL
OR THREATENED ORDER, NOTICE, OR OTHER COMMUNICATION FROM (I) ANY GOVERNMENTAL
BODY OR PRIVATE CITIZEN ACTING IN THE PUBLIC INTEREST, OR (II) THE CURRENT OR
PRIOR OWNER OR OPERATOR OF ANY FACILITIES, OF ANY ACTUAL OR POTENTIAL VIOLATION
OR FAILURE TO COMPLY WITH ANY ENVIRONMENTAL LAW, OR OF ANY ACTUAL OR THREATENED
OBLIGATION TO UNDERTAKE OR BEAR THE COST OF ANY ENVIRONMENTAL, HEALTH, AND
SAFETY LIABILITIES WITH RESPECT TO ANY OF THE FACILITIES OR ANY OTHER PROPERTIES
OR ASSETS (WHETHER REAL, PERSONAL, OR MIXED) IN WHICH MAJORITY OWNERS, PARENT OR
THE COMPANY HAS OR HAD AN INTEREST, OR WITH RESPECT TO ANY PROPERTY OR FACILITY
AT OR TO WHICH HAZARDOUS MATERIALS WERE GENERATED, MANUFACTURED, REFINED,
TRANSFERRED, IMPORTED, USED, RELEASED, OR PROCESSED BY MAJORITY OWNERS, PARENT,
THE COMPANY, OR ANY OTHER PERSON FOR WHOSE CONDUCT THEY ARE OR MAY BE HELD
RESPONSIBLE, OR FROM WHICH HAZARDOUS MATERIALS HAVE BEEN TRANSPORTED, TREATED,
STORED, HANDLED, TRANSFERRED, DISPOSED, RECYCLED, RECEIVED OR RELEASED.


 


(B)                                 THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF
MAJORITY OWNERS, THREATENED CLAIMS, ENCUMBRANCES, OR OTHER RESTRICTIONS OF ANY
NATURE, RESULTING FROM ANY ENVIRONMENTAL, HEALTH, AND SAFETY LIABILITIES OR
ARISING UNDER OR PURSUANT TO ANY ENVIRONMENTAL LAW, WITH RESPECT TO OR AFFECTING
ANY OF THE FACILITIES OR ANY OTHER


 


51

--------------------------------------------------------------------------------



 


PROPERTIES AND ASSETS (WHETHER REAL, PERSONAL, OR MIXED) IN WHICH MAJORITY
OWNERS OR THE COMPANY HAS OR HAD AN INTEREST.


 


(C)                                  NEITHER MAJORITY OWNERS NOR THE COMPANY HAS
KNOWLEDGE OF ANY BASIS TO EXPECT, NOR HAS ANY OF THEM OR ANY OTHER PERSON FOR
WHOSE CONDUCT THEY, PARENT OR THE COMPANY ARE OR MAY BE HELD RESPONSIBLE,
RECEIVED ANY CITATION, DIRECTIVE, INQUIRY, NOTICE, ORDER, SUMMONS, WARNING, OR
OTHER COMMUNICATION THAT RELATES TO HAZARDOUS ACTIVITY, HAZARDOUS MATERIALS, OR
ANY ALLEGED, ACTUAL, OR POTENTIAL VIOLATION OR FAILURE TO COMPLY WITH ANY
ENVIRONMENTAL LAW, OR OF ANY ALLEGED, ACTUAL, OR POTENTIAL OBLIGATION TO
UNDERTAKE OR BEAR THE COST OF ANY ENVIRONMENTAL, HEALTH, AND SAFETY LIABILITIES
WITH RESPECT TO ANY OF THE FACILITIES OR ANY OTHER PROPERTIES OR ASSETS (WHETHER
REAL, PERSONAL, OR MIXED) IN WHICH MAJORITY OWNERS, PARENT OR THE COMPANY HAD AN
INTEREST, OR WITH RESPECT TO ANY PROPERTY OR FACILITY TO WHICH HAZARDOUS
MATERIALS GENERATED, MANUFACTURED, REFINED, TRANSFERRED, IMPORTED, USED, OR
PROCESSED BY MAJORITY OWNERS, PARENT, THE COMPANY, OR ANY OTHER PERSON FOR WHOSE
CONDUCT THEY ARE OR MAY BE HELD RESPONSIBLE, HAVE BEEN TRANSPORTED, TREATED,
STORED, HANDLED, TRANSFERRED, DISPOSED, RECYCLED, RECEIVED OR RELEASED.


 


(D)                                 NONE OF MAJORITY OWNERS, PARENT OR THE
COMPANY, OR ANY OTHER PERSON FOR WHOSE CONDUCT THEY ARE OR MAY BE HELD
RESPONSIBLE, HAS ANY ENVIRONMENTAL, HEALTH, AND SAFETY LIABILITIES WITH RESPECT
TO THE FACILITIES OR, TO THE KNOWLEDGE OF MAJORITY OWNERS AND THE COMPANY, WITH
RESPECT TO (I) ANY OTHER PROPERTIES AND ASSETS (WHETHER REAL, PERSONAL, OR
MIXED) IN WHICH MAJORITY OWNERS, PARENT OR THE COMPANY (OR ANY PREDECESSOR), HAS
OR HAD AN INTEREST, OR (II) ANY PROPERTY GEOLOGICALLY OR HYDROLOGICALLY
ADJOINING THE FACILITIES OR ANY SUCH OTHER PROPERTY OR ASSETS.


 


(E)                                  THERE ARE NO HAZARDOUS MATERIALS PRESENT ON
OR IN THE ENVIRONMENT AT THE FACILITIES OR, TO THE KNOWLEDGE OF MAJORITY OWNERS,
AT ANY GEOLOGICALLY OR HYDROLOGICALLY ADJOINING PROPERTY, INCLUDING ANY
HAZARDOUS MATERIALS CONTAINED IN BARRELS, ABOVE OR UNDERGROUND STORAGE TANKS,
LANDFILLS, LAND DEPOSITS, DUMPS, EQUIPMENT (WHETHER MOVEABLE OR FIXED) OR OTHER
CONTAINERS, EITHER TEMPORARY OR PERMANENT, OR DEPOSITED OR LOCATED IN LAND,
WATER, SUMPS, OR ANY OTHER PART OF THE FACILITIES OR SUCH ADJOINING PROPERTY, OR
INCORPORATED INTO ANY STRUCTURE THEREIN OR THEREON.  NONE OF MAJORITY OWNERS,
PARENT OR THE COMPANY, OR ANY OTHER PERSON FOR WHOSE CONDUCT THEY ARE OR MAY BE
HELD RESPONSIBLE, OR TO THE KNOWLEDGE OF MAJORITY OWNERS AND THE COMPANY, ANY
OTHER PERSON, HAS PERMITTED OR CONDUCTED, OR IS AWARE OF, ANY HAZARDOUS ACTIVITY
CONDUCTED WITH RESPECT TO THE FACILITIES OR ANY OTHER PROPERTIES OR ASSETS
(WHETHER REAL, PERSONAL, OR MIXED) IN WHICH MAJORITY OWNERS, PARENT OR THE
COMPANY HAS OR HAD AN INTEREST EXCEPT IN FULL COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS.


 


(F)                                    THERE HAS BEEN NO RELEASE OR THREAT OF
RELEASE, OF ANY HAZARDOUS MATERIALS AT OR FROM THE FACILITIES OR AT ANY OTHER
LOCATIONS WHERE ANY HAZARDOUS MATERIALS WERE GENERATED, MANUFACTURED, REFINED,
TRANSFERRED, TREATED, PRODUCED, IMPORTED, USED, DISPOSED, OR PROCESSED FROM OR
BY THE FACILITIES, OR FROM OR BY ANY OTHER PROPERTIES AND ASSETS (WHETHER REAL,
PERSONAL, OR MIXED) IN WHICH MAJORITY OWNERS, PARENT OR THE COMPANY HAS OR HAD
AN INTEREST, OR TO THE KNOWLEDGE OF MAJORITY OWNERS AND THE


 


52

--------------------------------------------------------------------------------



 


COMPANY, ANY GEOLOGICALLY OR HYDROLOGICALLY ADJOINING PROPERTY, WHETHER BY
MAJORITY OWNERS, PARENT, THE COMPANY, OR ANY OTHER PERSON.


 


(G)                                 THE COMPANY HAS DELIVERED OR, IF NOT YET
RECEIVED BY THE COMPANY, WILL DELIVER PROMPTLY UPON RECEIPT, TO BUYER TRUE AND
COMPLETE COPIES AND RESULTS OF ANY REPORTS, COMMUNICATIONS, NOTICES, ORDERS,
STUDIES, ANALYSES, TESTS, OR MONITORING POSSESSED OR INITIATED BY MAJORITY
OWNERS, PARENT OR THE COMPANY PERTAINING TO HAZARDOUS MATERIALS OR HAZARDOUS
ACTIVITIES IN, ON, OR UNDER THE FACILITIES, OR CONCERNING COMPLIANCE BY MAJORITY
OWNERS, PARENT, THE COMPANY, OR ANY OTHER PERSON FOR WHOSE CONDUCT THEY ARE OR
MAY BE HELD RESPONSIBLE, WITH ENVIRONMENTAL LAWS.


 


3.20                           EMPLOYEES.


 


(A)                                  PARENT (I) CONDUCTS NO OPERATIONS AND
(II) DOES NOT HAVE AND HAS NOT HAD ANY EMPLOYEES DURING THE TEN-YEAR PERIOD
PRECEDING THE DATE OF THIS AGREEMENT.


 


(B)                                 SECTION 3.20(B) OF THE DISCLOSURE SCHEDULE
CONTAINS A COMPLETE AND ACCURATE LIST OF THE FOLLOWING INFORMATION FOR EACH
EMPLOYEE OR DIRECTOR OF THE COMPANY, INCLUDING EACH EMPLOYEE ON AUTHORIZED OR
UNAUTHORIZED LEAVE OF ABSENCE OR LAYOFF STATUS:  NAME; JOB TITLE; CURRENT
COMPENSATION PAID OR PAYABLE AND ANY CHANGE IN COMPENSATION SINCE JANUARY 1,
2005; ACCRUED PAID LEAVE (INCLUDING VACATION); AND SERVICE CREDITED FOR PURPOSES
OF VESTING AND ELIGIBILITY TO PARTICIPATE UNDER THE COMPANY PLANS, WELFARE PLANS
AND PENSION PLANS.


 


(C)                                  NO EMPLOYEE OR DIRECTOR OF THE COMPANY IS A
PARTY TO, OR IS OTHERWISE BOUND BY, ANY AGREEMENT OR ARRANGEMENT, INCLUDING ANY
CONFIDENTIALITY, NONCOMPETITION, OR PROPRIETARY RIGHTS AGREEMENT, BETWEEN SUCH
EMPLOYEE OR DIRECTOR AND ANY OTHER PERSON (“PROPRIETARY RIGHTS AGREEMENT”) THAT
IN ANY WAY ADVERSELY AFFECTS OR WILL AFFECT (I) THE PERFORMANCE OF HIS DUTIES AS
AN EMPLOYEE OR DIRECTOR OF THE COMPANY, OR (II) THE ABILITY OF THE COMPANY TO
CONDUCT ITS BUSINESS, INCLUDING ANY PROPRIETARY RIGHTS AGREEMENT WITH MAJORITY
OWNERS OR THE COMPANY BY ANY SUCH EMPLOYEE OR DIRECTOR.  TO THE KNOWLEDGE OF
MAJORITY OWNERS, NO DIRECTOR, OFFICER, OR OTHER KEY EMPLOYEE OF THE COMPANY
INTENDS TO TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANY.


 


(D)                                 NO RETIRED EMPLOYEE OR DIRECTOR OF THE
COMPANY, NOR THEIR DEPENDENTS, RECEIVES BENEFITS OR IS SCHEDULED TO RECEIVE
BENEFITS IN THE FUTURE FROM THE COMPANY.


 


(E)                                  NO OFFER OF EMPLOYMENT HAS BEEN MADE BY THE
COMPANY TO ANY INDIVIDUAL THAT HAS NOT YET BEEN ACCEPTED OR WHICH HAS BEEN
ACCEPTED BUT THE INDIVIDUAL’S EMPLOYMENT HAS NOT STARTED.


 


(F)                                    SECTION 3.20(F) OF THE DISCLOSURE
SCHEDULE SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL EMPLOYEE RETENTION
BONUSES, SPECIFYING, IN EACH CASE, THE AMOUNT, TIMING AND RECIPIENT THEREOF.


 


53

--------------------------------------------------------------------------------



 


3.21                           LABOR RELATIONS; COMPLIANCE.


 


(A)                                  SINCE JANUARY 1, 2005, THE COMPANY HAS NOT
BEEN AND IS NOT A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR OTHER LABOR
CONTRACT, AND NO LABOR UNION OR EMPLOYEE ORGANIZATION HAS BEEN CERTIFIED OR
RECOGNIZED AS THE COLLECTIVE BARGAINING REPRESENTATIVE OF ANY EMPLOYEE.


 


(B)                                 SINCE THE ENACTMENT OF THE WORKER ADJUSTMENT
AND RETRAINING NOTIFICATION ACT (THE “WARN ACT”) THE COMPANY HAS NOT EFFECTUATED
(A) A “PLANT CLOSING” (AS DEFINED IN THE WARN ACT) AFFECTING ANY SITE OF
EMPLOYMENT OR ONE OR MORE FACILITIES OR OPERATING UNITS WITHIN ANY SITE OF
EMPLOYMENT OR FACILITY OF THE COMPANY; OR, (B) A “MASS LAYOFF” (AS DEFINED IN
THE WARN ACT) AFFECTING ANY SITE OF EMPLOYMENT OR FACILITY OF THE COMPANY; NOR
HAS THE COMPANY BEEN AFFECTED BY ANY TRANSACTION OR ENGAGED IN LAYOFFS OR
EMPLOYMENT TERMINATIONS SUFFICIENT IN NUMBER TO TRIGGER APPLICATION OF ANY
SIMILAR STATE OR LOCAL LAW.


 


(C)                                  SINCE JANUARY 1, 2005, THERE HAS NOT BEEN,
THERE IS NOT PRESENTLY PENDING OR EXISTING, AND TO THE KNOWLEDGE OF MAJORITY
OWNERS AND THE COMPANY THERE IS NOT THREATENED, ANY OF THE FOLLOWING WITH
RESPECT TO THE COMPANY:


 

(I)                                     ANY FORMAL UNION ORGANIZING CAMPAIGNS OR
REPRESENTATION PROCEEDINGS;

 

(II)                                  ANY APPLICATION FOR CERTIFICATION OF A
COLLECTIVE BARGAINING AGENT;

 

(III)                               ANY STRIKE, SLOWDOWN, PICKETING, WORK
STOPPAGE, OR EMPLOYEE GRIEVANCE PROCESS; OR

 

(IV)                              ANY PROCEEDING INVOLVING AN ALLEGED VIOLATION
OF ANY LEGAL REQUIREMENT PERTAINING TO LABOR RELATIONS OR EMPLOYMENT MATTERS, OR
OTHER LABOR OR EMPLOYMENT DISPUTE OR CLAIM AGAINST OR AFFECTING THE COMPANY OR
ITS PREMISES, INCLUDING ANY CHARGE OR COMPLAINT FILED BY AN EMPLOYEE OR UNION
WITH THE NATIONAL LABOR RELATIONS BOARD, THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, THE DEPARTMENT OF LABOR, THE DEPARTMENT OF JUSTICE, A STATE OR
FEDERAL COURT, OR ANY GOVERNMENTAL BODY.

 


(D)                                 TO THE KNOWLEDGE OF MAJORITY OWNERS, NO
EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT COULD PROVIDE THE BASIS FOR ANY
WORK STOPPAGE OR OTHER LABOR DISPUTE.  THERE IS NO LOCKOUT OF ANY EMPLOYEES BY
THE COMPANY, AND NO SUCH ACTION IS CONTEMPLATED BY THE COMPANY.


 


(E)                                  THE COMPANY HAS COMPLIED IN ALL RESPECTS
WITH ALL LEGAL REQUIREMENTS RELATING TO EMPLOYMENT, EQUAL EMPLOYMENT
OPPORTUNITY, FAIR EMPLOYMENT PRACTICES, NONDISCRIMINATION, IMMIGRATION, WAGES,
HOURS, BENEFITS, WORKERS’ COMPENSATION, UNEMPLOYMENT COMPENSATION, COLLECTIVE
BARGAINING, THE PAYMENT AND WITHHOLDING OF SOCIAL SECURITY AND SIMILAR TAXES,
OCCUPATIONAL SAFETY AND HEALTH, AND PLANT CLOSING OR MASS LAYOFF NOTICES.  THE
COMPANY IS NOT LIABLE FOR THE PAYMENT OF ANY COMPENSATION,


 


54

--------------------------------------------------------------------------------



 


DAMAGES, TAXES, FINES, PENALTIES, INTEREST, OR OTHER AMOUNTS, HOWEVER
DESIGNATED, FOR FAILURE TO COMPLY WITH ANY OF THE FOREGOING LEGAL REQUIREMENTS.


 


(F)                                    THE COMPANY HAS NOT FAILED TO PAY WHEN
DUE ANY WAGES, BONUSES, COMMISSIONS, BENEFITS, PENALTIES OR ASSESSMENTS OR OTHER
MONIES THAT ARE MATERIAL IN AMOUNT, OWED TO, OR ARISING OUT OF THE EMPLOYMENT OF
OR ANY RELATIONSHIP OR ARRANGEMENT WITH, ANY OFFICER, DIRECTOR, EMPLOYEE, SALES
REPRESENTATIVE, CONTRACTOR, CONSULTANT OR OTHER AGENT, EXCEPT WHERE SUCH FAILURE
TO PAY IS THE RESULT OF A BONA FIDE GOOD FAITH DISPUTE BY IT REGARDING THE
EXISTENCE OF OR AMOUNT OF SUCH PAYMENT OBLIGATION.


 


(G)                                 WITHIN THE THREE (3) YEARS PRIOR TO THE
CLOSING DATE, THERE HAVE BEEN NO FILED OR, TO THE KNOWLEDGE OF MAJORITY OWNERS,
THREATENED, CITATIONS, INVESTIGATIONS, AUDITS, ADMINISTRATIVE PROCEEDINGS,
CHARGES, OR COMPLAINTS OF VIOLATIONS OF ANY FEDERAL, STATE OR LOCAL EMPLOYMENT
LAWS WITH RESPECT TO THE COMPANY.  THIS INCLUDES, WITHOUT LIMITATION, ANY AUDITS
OR INVESTIGATIONS CONDUCTED BY THE DEPARTMENT OF LABOR, THE EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION, THE DEPARTMENT OF JUSTICE OR ANY OTHER GOVERNMENTAL
BODY, REGARDING COMPLIANCE WITH ANY OF THE FOLLOWING:


 

(I)                                     THE FAIR LABOR STANDARDS ACT OR ANY
OTHER WAGE AND HOUR LAWS;

 

(II)                                  TITLE VII, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT, THE FAMILY AND MEDICAL
LEAVE ACT, OR ANY OTHER LAWS PROHIBITING EMPLOYMENT DISCRIMINATION; AND

 

(III)                               THE FAIR EMPLOYMENT & HOUSING ACT OR ANY
OTHER APPLICABLE STATE OR LOCAL LAWS GOVERNING EMPLOYMENT.

 


(H)                                 IN ADDITION, MAJORITY OWNERS DO NOT HAVE ANY
KNOWLEDGE OF ANY BASIS ON WHICH ANY CURRENT EMPLOYEE, AND ANY EMPLOYEE WHOSE
EMPLOYMENT WITH THE COMPANY TERMINATED FOR ANY REASON DURING THE THREE YEARS
PRIOR TO THE CLOSING DATE, COULD CLAIM FAILURE TO PAY THE MINIMUM WAGE, OR
FAILURE TO PAY OVERTIME WAGES WHERE APPLICABLE, OR FAILURE TO PAY ALL WAGES WHEN
DUE.


 


3.22                           INTELLECTUAL PROPERTY.


 


(A)                                  THE TERM “INTELLECTUAL PROPERTY ASSETS”
INCLUDES:


 

(I)                                     THE NAMES “ADVANCED CONTROL COMPONENTS”
AND “CUSTOM COMPONENTS,” ALL FICTIONAL BUSINESS NAMES, TRADING NAMES, REGISTERED
AND UNREGISTERED TRADEMARKS, SERVICE MARKS, AND APPLICATIONS (COLLECTIVELY,
“MARKS”);

 

(II)                                  ALL PATENTS, PATENT APPLICATIONS, AND
INVENTIONS AND DISCOVERIES THAT MAY BE PATENTABLE (COLLECTIVELY, “PATENTS”);

 

(III)                               ALL COPYRIGHTS IN BOTH PUBLISHED WORKS AND
UNPUBLISHED WORKS (COLLECTIVELY, “COPYRIGHTS”);

 

55

--------------------------------------------------------------------------------


 

(IV)                              ALL RIGHTS IN MASK WORKS (COLLECTIVELY,
“RIGHTS IN MASK WORKS”); AND

 

(V)                                 ALL KNOW-HOW, TRADE SECRETS, CONFIDENTIAL
INFORMATION, CUSTOMER LISTS, SOFTWARE, TECHNICAL INFORMATION, DATA, PROCESS
TECHNOLOGY, PLANS, DRAWINGS, AND BLUEPRINTS (COLLECTIVELY, “TRADE SECRETS”)
OWNED, USED, OR LICENSED BY THE COMPANY AS LICENSEE OR LICENSOR.

 


(B)                                 SECTION 3.22(B) OF THE DISCLOSURE SCHEDULE
CONTAINS A COMPLETE AND ACCURATE LIST AND SUMMARY DESCRIPTION, INCLUDING ANY
ROYALTIES PAID OR RECEIVED BY THE COMPANY, OF ALL CONTRACTS RELATING TO THE
INTELLECTUAL PROPERTY ASSETS TO WHICH THE COMPANY IS A PARTY OR BY WHICH THE
COMPANY IS BOUND, EXCEPT FOR ANY LICENSE IMPLIED BY THE SALE OF A PRODUCT AND
PERPETUAL, PAID-UP LICENSES FOR COMMONLY AVAILABLE SOFTWARE PROGRAMS WITH A
VALUE OF LESS THAN $5,000 UNDER WHICH THE COMPANY IS THE LICENSEE.  THERE ARE NO
OUTSTANDING AND, TO THE KNOWLEDGE OF MAJORITY OWNERS AND THE COMPANY, NO
THREATENED DISPUTES OR DISAGREEMENTS WITH RESPECT TO ANY SUCH AGREEMENT.


 


(C)                                  EXCEPT AS SET FORTH IN SECTION 3.22(C) OF
THE DISCLOSURE SCHEDULE, ALL CURRENT EMPLOYEES AND ALL FORMER EMPLOYEES OF THE
COMPANY TERMINATED SINCE JANUARY 1, 2006 HAVE EXECUTED THE COMPANY’S STANDARD
FORM OF NON-DISCLOSURE AGREEMENT.  NO EMPLOYEE OF THE COMPANY HAS ENTERED INTO
ANY CONTRACT THAT RESTRICTS OR LIMITS IN ANY WAY THE SCOPE OR TYPE OF WORK IN
WHICH THE EMPLOYEE MAY BE ENGAGED OR REQUIRES THE EMPLOYEE TO TRANSFER, ASSIGN,
OR DISCLOSE INFORMATION CONCERNING HIS WORK TO ANYONE OTHER THAN THE COMPANY.


 


(D)                                 NEITHER PARENT NOR THE COMPANY HAS ANY
PATENTS OR PENDING PATENT APPLICATIONS.


 


(E)                                  (I)                                    
SECTION 3.22(E) OF DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND ACCURATE LIST AND
SUMMARY DESCRIPTION OF ALL MARKS.  EXCEPT AS SET FORTH ON SECTION 3.22(E) OF THE
DISCLOSURE SCHEDULE, THE COMPANY IS THE OWNER OF ALL RIGHT, TITLE, AND INTEREST
IN AND TO EACH OF THE MARKS, FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS,
CHARGES, ENCUMBRANCES, EQUITIES, AND OTHER ADVERSE CLAIMS.

 

(II)                                  ALL MARKS THAT HAVE BEEN REGISTERED WITH
THE UNITED STATES PATENT AND TRADEMARK OFFICE ARE CURRENTLY IN COMPLIANCE WITH
ALL FORMAL LEGAL REQUIREMENTS (INCLUDING THE TIMELY POST-REGISTRATION FILING OF
AFFIDAVITS OF USE AND INCONTESTABILITY AND RENEWAL APPLICATIONS), ARE VALID AND
ENFORCEABLE, AND ARE NOT SUBJECT TO ANY MAINTENANCE FEES OR TAXES OR ACTIONS
FALLING DUE WITHIN NINETY DAYS AFTER THE CLOSING DATE.

 

(III)                               NO MARK HAS BEEN OR IS NOW INVOLVED IN ANY
OPPOSITION, INVALIDATION, OR CANCELLATION AND, TO THE KNOWLEDGE OF MAJORITY
OWNERS, NO SUCH ACTION IS THREATENED WITH THE RESPECT TO ANY OF THE MARKS.

 

56

--------------------------------------------------------------------------------


 

(IV)                              TO THE KNOWLEDGE OF MAJORITY OWNERS AND THE
COMPANY, THERE IS NO POTENTIALLY INTERFERING TRADEMARK OR TRADEMARK APPLICATION
OF ANY THIRD PARTY.

 

(V)                                 NO MARK IS INFRINGED OR, TO THE KNOWLEDGE OF
MAJORITY OWNERS AND THE COMPANY, HAS BEEN CHALLENGED OR THREATENED IN ANY WAY. 
NONE OF THE MARKS USED BY THE COMPANY INFRINGES OR IS ALLEGED TO INFRINGE ANY
TRADE NAME, TRADEMARK, OR SERVICE MARK OF ANY THIRD PARTY.

 

(VI)                              ALL PRODUCTS AND MATERIALS CONTAINING A MARK
BEAR THE PROPER FEDERAL REGISTRATION NOTICE WHERE PERMITTED BY LAW.

 


(F)                                    NEITHER PARENT NOR THE COMPANY HAS ANY
COPYRIGHTS.


 


(G)                                 (I)                                     WITH
RESPECT TO EACH TRADE SECRET, THE DOCUMENTATION RELATING TO SUCH TRADE SECRET IS
CURRENT, ACCURATE, AND SUFFICIENT IN DETAIL AND CONTENT TO IDENTIFY AND EXPLAIN
IT AND TO ALLOW ITS FULL AND PROPER USE WITHOUT RELIANCE ON THE KNOWLEDGE OR
MEMORY OF ANY INDIVIDUAL.


 

(II)                                  MAJORITY OWNERS AND THE COMPANY HAVE TAKEN
ALL COMMERCIALLY REASONABLE PRECAUTIONS TO PROTECT THE SECRECY, CONFIDENTIALITY,
AND VALUE OF THEIR TRADE SECRETS.

 

(III)                               THE COMPANY HAS GOOD TITLE AND AN ABSOLUTE
(BUT NOT NECESSARILY EXCLUSIVE) RIGHT TO USE THE TRADE SECRETS.  THE TRADE
SECRETS ARE NOT PART OF THE PUBLIC KNOWLEDGE OR LITERATURE, AND, TO THE
KNOWLEDGE OF MAJORITY OWNERS AND THE COMPANY, HAVE NOT BEEN USED, DIVULGED, OR
APPROPRIATED EITHER FOR THE BENEFIT OF ANY PERSON (OTHER THAN THE COMPANY) OR TO
THE DETRIMENT OF THE COMPANY.  NO TRADE SECRET IS SUBJECT TO ANY ADVERSE CLAIM
OR HAS BEEN CHALLENGED OR THREATENED IN ANY WAY.

 


(H)                                 NO INFRINGEMENT, MISAPPROPRIATION OR OTHER
VIOLATION OF ANY INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY HAS OCCURRED OR
RESULTED IN ANY WAY FROM THE CONDUCT OF THE BUSINESS OF PARENT OR THE COMPANY. 
NO PROCEEDINGS HAVE BEEN INSTITUTED AGAINST OR NOTICES RECEIVED BY PARENT, THE
COMPANY OR MAJORITY OWNERS ALLEGING THAT PARENT’S OR THE COMPANY’S USE OF ANY
INTELLECTUAL PROPERTY ASSETS INFRINGES UPON OR OTHERWISE VIOLATES ANY RIGHTS OF
A THIRD PARTY IN OR TO SUCH INTELLECTUAL PROPERTY ASSETS.


 


3.23                           INFORMATION TECHNOLOGY.


 


(A)                                  THE COMPANY HAS TAKEN COMMERCIALLY
REASONABLE STEPS CONSISTENT WITH INDUSTRY PRACTICE TO MAINTAIN THE MATERIAL
COMPANY IT SYSTEMS (AS DEFINED BELOW) IN GOOD WORKING CONDITION SO AS TO PERFORM
INFORMATION TECHNOLOGY OPERATIONS NECESSARY FOR THE CONDUCT OF THE BUSINESS OF
THE COMPANY AS CONDUCTED ON THE DATE HEREOF, INCLUDING AS NECESSARY FOR THE
CONDUCT OF SUCH BUSINESS AS A WHOLE, CAUSING THE MATERIAL COMPANY IT SYSTEMS TO
BE GENERALLY AVAILABLE FOR USE DURING NORMAL WORKING HOURS AND PERFORMING
REASONABLE BACK-UP PROCEDURES IN RESPECT OF THE DATA CRITICAL TO THE CONDUCT OF
ITS BUSINESS (INCLUDING SUCH DATA AND INFORMATION THAT IS STORED ON MAGNETIC OR
OPTICAL MEDIA IN THE


 


57

--------------------------------------------------------------------------------



 


ORDINARY COURSE OF BUSINESS, CONSISTENT WITH PAST PRACTICE) AS CONDUCTED ON THE
DATE HEREOF.


 


(B)                                 FOR PURPOSES OF THIS AGREEMENT, “COMPANY IT
SYSTEMS” SHALL MEAN ANY INFORMATION TECHNOLOGY AND COMPUTER SYSTEMS (INCLUDING
COMPUTERS, SOFTWARE, PROGRAMS, DATABASES, MIDDLEWARE, SERVERS, WORKSTATIONS,
ROUTERS, HUBS, SWITCHES, DATA COMMUNICATIONS LINES, AND HARDWARE) USED IN THE
TRANSMISSION, STORAGE, ORGANIZATION, PRESENTATION, GENERATION, PROCESSING OR
ANALYSIS OF DATA IN ELECTRONIC FORMAT, WHICH TECHNOLOGY AND SYSTEMS ARE
NECESSARY TO THE CONDUCT OF THE BUSINESS OF THE COMPANY AS CONDUCTED ON THE DATE
HEREOF.


 


3.24                           OFF BALANCE SHEET LIABILITIES.  THOSE
TRANSACTIONS, ARRANGEMENTS AND OTHER RELATIONSHIPS SPECIFICALLY IDENTIFIED IN
THE FINANCIAL STATEMENTS OR IN THE DISCLOSURE SCHEDULE, AS OF THE DATE HEREOF,
REPRESENT ALL TRANSACTIONS, ARRANGEMENTS AND OTHER RELATIONSHIPS BETWEEN AND/OR
AMONG PARENT, THE COMPANY, ANY OF THEIR AFFILIATES AND ANY SPECIAL PURPOSE OR
LIMITED PURPOSE ENTITY BENEFICIALLY OWNED BY OR FORMED AT THE DIRECTION OF
PARENT, THE COMPANY OR ANY OF THEIR AFFILIATES.


 


3.25                           CERTAIN PAYMENTS.  SINCE JANUARY 1, 2005, NEITHER
PARENT, THE COMPANY NOR ANY DIRECTOR, OFFICER, AGENT, OR EMPLOYEE OF PARENT OR
THE COMPANY, OR TO THE KNOWLEDGE OF MAJORITY OWNERS, PARENT AND THE COMPANY, ANY
OTHER PERSON ASSOCIATED WITH OR ACTING FOR OR ON BEHALF OF THE COMPANY, HAS
DIRECTLY OR INDIRECTLY (A) MADE ANY CONTRIBUTION, GIFT, BRIBE, REBATE, PAYOFF,
INFLUENCE PAYMENT, KICKBACK, OR OTHER PAYMENT TO ANY PERSON, PRIVATE OR PUBLIC,
REGARDLESS OF FORM, WHETHER IN MONEY, PROPERTY, OR SERVICES, (I) TO OBTAIN
FAVORABLE TREATMENT IN SECURING BUSINESS, (II) TO PAY FOR FAVORABLE TREATMENT
FOR BUSINESS SECURED, (III) TO OBTAIN SPECIAL CONCESSIONS, OR FOR SPECIAL
CONCESSIONS ALREADY OBTAINED, FOR OR IN RESPECT OF PARENT OR THE COMPANY OR ANY
AFFILIATE OF PARENT OR THE COMPANY, OR (IV) IN VIOLATION OF ANY LEGAL
REQUIREMENT; OR (B) ESTABLISHED OR MAINTAINED ANY FUND OR ASSET THAT HAS NOT
BEEN RECORDED IN THE BOOKS AND RECORDS OF PARENT OR THE COMPANY, AS APPLICABLE.


 


3.26                           CUSTOMER RELATIONS.  TO THE KNOWLEDGE OF MAJORITY
OWNERS AND THE COMPANY, THERE EXISTS NO CONDITION OR STATE OF FACTS OR
CIRCUMSTANCES INVOLVING THE COMPANY’S CUSTOMERS, SUPPLIERS, DISTRIBUTORS OR
SALES REPRESENTATIVES THAT THE COMPANY OR MAJORITY OWNERS CAN REASONABLY FORESEE
COULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY AFTER THE CLOSING DATE. 
EXCEPT AS SET FORTH IN SECTION 3.26 OF THE DISCLOSURE SCHEDULE, THE COMPANY HAS
COMPLIED WITH ALL TERMS AND CONDITIONS OF THE SALE OF PRODUCTS TO ITS CUSTOMERS
INCLUDING, WITHOUT LIMITATION, THE DELIVERY OF FINISHED GOODS FROM INVENTORY,
WHICH FINISHED GOODS, AT THE TIME OF DELIVERY TO THE CUSTOMER, HAVE NOT BEEN
CLASSIFIED AS INVENTORY ON THE COMPANY’S FINANCIAL STATEMENTS FOR A TIME PERIOD
IN EXCESS OF THE TIME PERIOD, IF ANY, PRESCRIBED BY THE APPLICABLE CUSTOMER OF
THE COMPANY.  TO THE KNOWLEDGE OF MAJORITY OWNERS, NO CUSTOMER OR DISTRIBUTOR
HAS DURING THE PAST YEAR INFORMED THE COMPANY OF AN INTENTION TO CEASE DOING
BUSINESS WITH THE COMPANY, REFUSED TO HONOR A PURCHASE COMMITMENT OR ADVISED THE
COMPANY THAT IT MAY CEASE DOING BUSINESS WITH THE COMPANY, OR THAT IT MAY REDUCE
THE VOLUME OF BUSINESS OR LEVEL OF SERVICES THAT IT DOES WITH THE COMPANY IF IT
IS ACQUIRED BY BUYER OR ANY OF ITS AFFILIATES.


 


58

--------------------------------------------------------------------------------



 


3.27                           PRODUCT WARRANTY.  EACH PRODUCT MANUFACTURED,
SOLD, LEASED, OR DELIVERED BY THE COMPANY HAS BEEN IN CONFORMITY WITH ALL
APPLICABLE CONTRACTUAL COMMITMENTS AND ALL EXPRESS AND IMPLIED WARRANTIES, AND
THE COMPANY HAS NO LIABILITY (AND THERE IS NO BASIS FOR ANY PRESENT OR FUTURE
ACTION, SUIT, PROCEEDING, HEARING, INVESTIGATION, CHARGE, COMPLAINT, CLAIM, OR
DEMAND AGAINST ANY OF THEM GIVING RISE TO ANY LIABILITY) FOR REPLACEMENT OR
REPAIR THEREOF OR OTHER DAMAGES IN CONNECTION THEREWITH, SUBJECT ONLY TO THE
RESERVE FOR PRODUCT WARRANTY CLAIMS SET FORTH ON THE FACE OF THE INTERIM COMPANY
BALANCE SHEET (RATHER THAN IN ANY NOTES THERETO) AS ADJUSTED FOR THE PASSAGE OF
TIME THROUGH THE CLOSING DATE IN ACCORDANCE WITH THE PAST CUSTOM AND PRACTICE OF
THE COMPANY AND IN ACCORDANCE WITH GAAP.


 


3.28                           PRODUCT LIABILITY.  THE COMPANY HAS NO LIABILITY
(AND THERE IS NO BASIS FOR ANY PRESENT OR FUTURE ACTION, SUIT, PROCEEDING,
HEARING, INVESTIGATION, CHARGE, COMPLAINT, CLAIM, OR DEMAND AGAINST ANY OF THEM
GIVING RISE TO ANY LIABILITY) ARISING OUT OF ANY INJURY TO INDIVIDUALS OR
PROPERTY AS A RESULT OF THE OWNERSHIP, POSSESSION, OR USE OF ANY PRODUCT
MANUFACTURED, SOLD, LEASED, OR DELIVERED BY THE COMPANY.


 


3.29                           EXPORT REGULATION.


 


(A)                                  EXCEPT AS SET FORTH IN SECTION 3.29(A) OF
THE DISCLOSURE SCHEDULE, THE COMPANY IS REGISTERED WITH THE U.S. DEPARTMENT OF
STATE OFFICE OF DEFENSE TRADE CONTROLS PURSUANT TO THE INTERNATIONAL TRAFFIC IN
ARMS REGULATIONS, TITLE 22, PARTS 120 THROUGH 130 OF THE CODE OF FEDERAL
REGULATIONS (“ITAR”) AND IS, AND AT ALL TIMES HAS BEEN, IN COMPLIANCE WITH SUCH
REGISTRATION AND THE ITAR.


 


(B)                                 SECTION 3.29(B) OF THE DISCLOSURE SCHEDULE
CONTAINS A LIST OF ALL OF THE LICENSES GRANTED TO OR FOR THE BENEFIT OF THE
COMPANY BY THE U.S. DEPARTMENT OF COMMERCE OR ANY OTHER AGENCY OF THE U.S.
GOVERNMENT OR OF ANY FOREIGN GOVERNMENTAL AUTHORITY TO AUTHORIZE THE EXPORT OR
RE-EXPORT OF PRODUCTS, TECHNOLOGY, SOFTWARE, SERVICES OR OTHER INFORMATION FROM
THE UNITED STATES OR ANY OTHER JURISDICTION.  OTHER THAN THE LICENSES LISTED ON
SECTION 3.29(B) OF THE DISCLOSURE SCHEDULE, THE BUSINESS, PRODUCTS OR ACTIVITIES
OF THE COMPANY DO NOT REQUIRE ANY OTHER SUCH LICENSE, AND NEITHER BUYER NOR THE
COMPANY WILL BE REQUIRED TO OBTAIN ANY OTHER SUCH LICENSE OR THE TRANSFER OF
SUCH A LICENSE OR ANY RELATED CONSENT OR APPROVAL OR BE REQUIRED TO PROVIDE ANY
RELATED NOTICE AS A RESULT OF THE COMPLETION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, THE CONTINUED PERFORMANCE OF CONTRACTS OR THE CONTINUED CONDUCT
OF THE BUSINESS OR OTHER ACTIVITIES OF THE COMPANY AFTER THE CLOSING DATE.


 


3.30                           DISCLOSURE.


 


(A)                                  NO REPRESENTATION OR WARRANTY OF MAJORITY
OWNERS IN THIS AGREEMENT AND NO STATEMENT IN THE DISCLOSURE SCHEDULE OMITS TO
STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS HEREIN OR THEREIN, IN
LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.


 


59

--------------------------------------------------------------------------------



 


(B)                                 NO NOTICE GIVEN PURSUANT TO SECTION 5.5 WILL
CONTAIN ANY UNTRUE STATEMENT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE
THE STATEMENTS THEREIN OR IN THIS AGREEMENT, IN LIGHT OF THE CIRCUMSTANCES IN
WHICH THEY WERE MADE, NOT MISLEADING.


 


(C)                                  THERE IS NO FACT KNOWN TO MAJORITY OWNERS,
PARENT OR THE COMPANY THAT HAS SPECIFIC APPLICATION TO PARENT OR THE COMPANY
(OTHER THAN GENERAL ECONOMIC OR INDUSTRY CONDITIONS) AND THAT MATERIALLY
ADVERSELY AFFECTS OR, MATERIALLY THREATENS, THE ASSETS, BUSINESS, PROSPECTS,
FINANCIAL CONDITION, OR RESULTS OF OPERATIONS OF THE COMPANY THAT HAS NOT BEEN
SET FORTH IN THIS AGREEMENT OR THE DISCLOSURE SCHEDULE.


 


3.31                           BROKERS OR FINDERS.  NEITHER MAJORITY OWNERS,
PARENT, THE COMPANY NOR THEIR AGENTS HAVE INCURRED ANY OBLIGATION OR LIABILITY,
CONTINGENT OR OTHERWISE, FOR BROKERAGE OR FINDERS’ FEES OR AGENTS’ COMMISSIONS
OR OTHER SIMILAR PAYMENT IN CONNECTION WITH THIS AGREEMENT.  AT THE CLOSING,
NEITHER PARENT NOR THE COMPANY SHALL HAVE ANY LIABILITY FOR ANY COSTS, FEES OR
EXPENSES INCURRED BY PARENT OR THE COMPANY OR TO WHICH EITHER PARENT OR THE
COMPANY IS OBLIGATED TO PAY IN CONNECTION WITH THE NEGOTIATION, EXECUTION,
DELIVERY OF AND PERFORMANCE UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO,
FEES AND COSTS OF PROFESSIONALS SUCH AS ATTORNEYS, BANKERS, CONSULTANTS,
ACCOUNTANTS AND FINANCIAL ADVISORS (THE “TRANSACTION COSTS”).


 


3.32                           SELLER REPRESENTATIONS.


 


(A)                                  SUCH SELLER OWNS BENEFICIALLY AND OF RECORD
ALL OF ITS CAPITAL EQUITY OF PARENT OR THE COMPANY, AS APPLICABLE.  EACH SELLER
HAS THE FULL AND UNRESTRICTED POWER TO SELL, ASSIGN, TRANSFER AND DELIVER ITS
CAPITAL EQUITY OF PARENT OR THE COMPANY, AS APPLICABLE, IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, FREE AND CLEAR OF ALL ENCUMBRANCES AND THERE ARE NO
CLAIMS OR ACTIONS PENDING WITH RESPECT TO THE TITLE OF SUCH SELLER’S CAPITAL
EQUITY OF PARENT OR THE COMPANY, AS APPLICABLE, EXCEPT FOR THOSE ARISING UNDER
THIS AGREEMENT IN FAVOR OF BUYER AND APPLICABLE SECURITIES LAW RESTRICTIONS. 
EXCEPT AS SET FORTH IN SECTION 3.3 OF THE DISCLOSURE SCHEDULE, SUCH SELLER IS
NOT A PARTY TO ANY VOTING TRUST, PROXY OR OTHER AGREEMENT OR UNDERSTANDING WITH
RESPECT TO THE VOTING OF ANY CAPITAL EQUITY OF PARENT OR THE COMPANY, AND ALL
SUCH AGREEMENTS WILL BE TERMINATED UPON THE CLOSING.


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
SUCH SELLER OF THIS AGREEMENT AND ALL RELATED DOCUMENTS TO WHICH HE OR IT IS A
PARTY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND SUCH DOCUMENTS DO NOT AND WILL NOT TO SUCH SELLER’S KNOWLEDGE VIOLATE ANY
STATUTE, RULE, REGULATION, ORDER OR DECREE OF ANY GOVERNMENTAL BODY BY WHICH
SUCH SELLER OR ANY OF ITS PROPERTIES OR ASSETS IS BOUND.  THERE IS NO DECREE,
JUDGMENT, ORDER INVESTIGATION OR LITIGATION AT LAW OR IN EQUITY, NO ARBITRATION
PROCEEDING, AND NO PROCEEDING BEFORE OR BY ANY GOVERNMENTAL BODY, PENDING OR TO
SUCH SELLER’S KNOWLEDGE, THREATENED, TO WHICH SUCH SELLER IS A PARTY RELATING TO
THE CONTEMPLATED TRANSACTIONS.


 


(C)                                  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY SUCH SELLER.  THIS AGREEMENT CONSTITUTES THE VALID AND BINDING
OBLIGATION OF SUCH SELLER ENFORCEABLE AGAINST SUCH SELLER IN ACCORDANCE WITH ITS
TERMS, EXCEPT TO THE EXTENT THAT ENFORCEABILITY


 


60

--------------------------------------------------------------------------------



 


MAY BE LIMITED BY (I) APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
RECEIVERSHIP, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING THE
RIGHTS AND REMEDIES OF CREDITORS GENERALLY AND (II) GENERAL PRINCIPLES OF
EQUITY.


 

ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF BUYER AND EMRISE

 

Buyer represents and warrants to Sellers as follows:

 


4.1                                 ORGANIZATION AND GOOD STANDING.  BUYER IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF NEW JERSEY.


 


4.2                                 AUTHORITY; NO CONFLICT.


 


(A)                                  THIS AGREEMENT CONSTITUTES THE LEGAL,
VALID, AND BINDING OBLIGATION OF BUYER, ENFORCEABLE AGAINST BUYER IN ACCORDANCE
WITH ITS TERMS.  BUYER HAS THE ABSOLUTE AND UNRESTRICTED RIGHT, POWER, AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT.


 


(B)                                 NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY BUYER NOR THE CONSUMMATION OR PERFORMANCE OF ANY OF THE
CONTEMPLATED TRANSACTIONS BY BUYER WILL GIVE ANY PERSON THE RIGHT TO PREVENT,
DELAY, OR OTHERWISE INTERFERE WITH ANY OF THE CONTEMPLATED TRANSACTIONS PURSUANT
TO:


 

(I)                                     ANY PROVISION OF BUYER’S ORGANIZATIONAL
DOCUMENTS;

 

(II)                                  ANY RESOLUTION ADOPTED BY THE BOARD OF
DIRECTORS OR THE STOCKHOLDERS OF BUYER;

 

(III)                               ANY LEGAL REQUIREMENT OR ORDER TO WHICH
BUYER MAY BE SUBJECT; OR

 

(IV)                              ANY CONTRACT TO WHICH BUYER IS A PARTY OR BY
WHICH BUYER MAY BE BOUND.

 

Except as set forth in Schedule 4.2, Buyer is not and will not be required to
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions.

 


4.3                                 INVESTMENT INTENT.  BUYER IS ACQUIRING THE
COMPANY SHARES AND PARENT SHARES FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO
THEIR DISTRIBUTION WITHIN THE MEANING OF SECTION 2(11) OF THE SECURITIES ACT.


 


4.4                                 CERTAIN PROCEEDINGS.  THERE IS NO PENDING
PROCEEDING THAT HAS BEEN COMMENCED AGAINST BUYER AND THAT CHALLENGES, OR MAY
HAVE THE EFFECT OF PREVENTING, DELAYING, MAKING ILLEGAL, OR OTHERWISE
INTERFERING WITH, ANY OF THE CONTEMPLATED TRANSACTIONS.  TO BUYER’S KNOWLEDGE,
NO SUCH PROCEEDING HAS BEEN THREATENED.


 


61

--------------------------------------------------------------------------------



 


4.5                                 BROKERS OR FINDERS.  EXCEPT AS SET FORTH IN
SCHEDULE 4.5, NEITHER BUYER NOR ANY OF ITS AFFILIATES NOR ANY OF THEIR
RESPECTIVE OFFICERS AND AGENTS HAVE INCURRED ANY OBLIGATION OR LIABILITY,
CONTINGENT OR OTHERWISE, FOR BROKERAGE OR FINDERS’ FEES OR AGENTS’ COMMISSIONS
OR OTHER SIMILAR PAYMENT IN CONNECTION WITH THIS AGREEMENT AND WILL INDEMNIFY
AND HOLD SELLERS HARMLESS FROM ANY SUCH PAYMENT ALLEGED TO BE DUE BY OR THROUGH
BUYER AS A RESULT OF THE ACTION OF BUYER OR ITS OFFICERS OR AGENTS.


 

EMRISE represents and warrants to Sellers as follows:

 


4.6                                 ORGANIZATION AND GOOD STANDING.  EMRISE IS A
CORPORATION DULY INCORPORATED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE.


 


4.7                                 AUTHORITY; NO CONFLICT.


 


(A)                                  THE GUARANTY SHALL CONSTITUTE THE LEGAL,
VALID, AND BINDING OBLIGATION OF EMRISE, ENFORCEABLE AGAINST EMRISE IN
ACCORDANCE WITH ITS TERMS.  EMRISE HAS THE ABSOLUTE AND UNRESTRICTED RIGHT,
POWER, AND AUTHORITY TO EXECUTE AND DELIVER THE GUARANTY.


 


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 4.7, NEITHER
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY BUYER NOR THE CONSUMMATION OR
PERFORMANCE OF ANY OF THE CONTEMPLATED TRANSACTIONS BY BUYER NOR THE EXECUTION
AND DELIVERY OF THE GUARANTY BY EMRISE WILL GIVE ANY PERSON THE RIGHT TO
PREVENT, DELAY, OR OTHERWISE INTERFERE WITH ANY OF THE CONTEMPLATED TRANSACTIONS
PURSUANT TO:


 

(I)                                     ANY PROVISION OF EMRISE’S ORGANIZATIONAL
DOCUMENTS;

 

(II)                                  ANY RESOLUTION ADOPTED BY THE BOARD OF
DIRECTORS OR THE STOCKHOLDERS OF EMRISE;

 

(III)                               ANY LEGAL REQUIREMENT OR ORDER TO WHICH
EMRISE MAY BE SUBJECT; OR

 

(IV)                              ANY CONTRACT TO WHICH EMRISE IS A PARTY OR BY
WHICH EMRISE MAY BE BOUND.

 

EXCEPT AS SET FORTH IN SCHEDULE 4.7, EMRISE IS NOT AND WILL NOT BE REQUIRED TO
OBTAIN ANY CONSENT FROM ANY PERSON IN CONNECTION WITH THE BUYER’S EXECUTION AND
DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OR PERFORMANCE OF ANY OF THE
CONTEMPLATED TRANSACTIONS OR THE EXECUTION AND DELIVERY OF THE GUARANTY BY
EMRISE.

 


4.8                                 CERTAIN PROCEEDINGS.  THERE IS NO PENDING
PROCEEDING THAT HAS BEEN COMMENCED AGAINST EMRISE AND THAT CHALLENGES, OR MAY
HAVE THE EFFECT OF PREVENTING, DELAYING, MAKING ILLEGAL, OR OTHERWISE
INTERFERING WITH, ANY OF THE CONTEMPLATED TRANSACTIONS.  TO THE KNOWLEDGE OF
EMRISE, NO SUCH PROCEEDING HAS BEEN THREATENED.


 


4.9                                 SEC DOCUMENTS; FINANCIAL STATEMENTS.  EXCEPT
AS SET FORTH IN SCHEDULE 4.9, EACH STATEMENT, REPORT, REGISTRATION STATEMENT,
DEFINITIVE PROXY STATEMENT, AND OTHER FILING FILED


 


62

--------------------------------------------------------------------------------



 


WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”) BY EMRISE SINCE
JANUARY 1, 2003 (COLLECTIVELY THE “EMRISE SEC DOCUMENTS”) COMPLIES IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”) AND THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND NONE OF THE EMRISE SEC DOCUMENTS CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING, EXCEPT TO THE EXTENT
CORRECTED BY A SUBSEQUENTLY FILED EMRISE SEC DOCUMENT.  THE FINANCIAL STATEMENTS
OF EMRISE, INCLUDING THE NOTES THERETO, INCLUDED IN THE EMRISE SEC DOCUMENTS
(THE “EMRISE FINANCIAL STATEMENTS”) ARE COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THEIR RESPECTIVE DATES, COMPLY AS TO FORM IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND WITH THE PUBLISHED
RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO AS OF THEIR RESPECTIVE
DATES, AND HAVE BEEN PREPARED IN ACCORDANCE WITH UNITED STATES GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A BASIS CONSISTENT THROUGHOUT THE
PERIODS INDICATED AND CONSISTENT WITH EACH OTHER (EXCEPT AS MAY BE INDICATED IN
THE NOTES THERETO, OR IN THE CASE OF UNAUDITED STATEMENTS INCLUDED IN QUARTERLY
REPORTS ON FORM 10-Q, AS PERMITTED BY FORM 10-Q OF THE SEC).  THE EMRISE
FINANCIAL STATEMENTS FAIRLY PRESENT THE CONSOLIDATED FINANCIAL CONDITION AND
OPERATING RESULTS OF EMRISE AT THE DATES AND DURING THE PERIODS INDICATED
THEREIN (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL, RECURRING
YEAR-END ADJUSTMENTS).


 


4.10                           ABSENCE OF UNDISCLOSED LIABILITIES.  EMRISE HAS
NO MATERIAL OBLIGATIONS OR LIABILITIES OF ANY NATURE (MATURED OR UNMATURED,
FIXED OR CONTINGENT) OTHER THAN (I) THOSE SET FORTH OR ADEQUATELY PROVIDED FOR
IN THE BALANCE SHEET INCLUDED IN EMRISE’S ANNUAL REPORT ON FORM 10-K FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2007 (THE “EMRISE BALANCE SHEET”), (II) THOSE
INCURRED IN THE ORDINARY COURSE OF BUSINESS AND NOT REQUIRED TO BE SET FORTH IN
THE EMRISE BALANCE SHEET UNDER UNITED STATES GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, AND (III) THOSE INCURRED IN THE ORDINARY COURSE OF BUSINESS SINCE
THE DATE OF THE EMRISE BALANCE SHEET AND CONSISTENT WITH PAST PRACTICE.


 


4.11                           APPROVAL OF SENIOR LENDER.  THE CONTEMPLATED
TRANSACTIONS HAVE BEEN APPROVED BY EMRISE’S SENIOR LENDER SUBJECT TO
SATISFACTION OF (I) THE CONDITIONS PRECEDENT SET FORTH IN ARTICLES VII AND
(II) CONDITIONS PRECEDENT TO EXTENSION OF CREDIT TO EMRISE SET FORTH IN THE
CREDIT AGREEMENT WITH THE SENIOR LENDER.


 

ARTICLE V

COVENANTS OF SELLERS AND THE COMPANY PRIOR TO CLOSING

 


5.1                                 ACCESS AND INVESTIGATION.  BETWEEN THE DATE
OF THIS AGREEMENT AND THE CLOSING, SELLERS AND THE COMPANY WILL, AND WILL CAUSE
THEIR REPRESENTATIVES TO, UPON REASONABLE NOTICE, PROVIDE BUYER AND ITS
REPRESENTATIVES FULL ACCESS DURING NORMAL BUSINESS HOURS TO EACH OF PARENT’S AND
THE COMPANY’S PREMISES AND FACILITIES AND ALL BOOKS, RECORDS, CONTRACTS,
FINANCIAL STATEMENTS AND OTHER DATA (FINANCIAL OR OTHERWISE) REGARDING THEIR
RESPECTIVE OPERATIONS, AND FURNISH COPIES OF ALL MATERIALS RELATING TO THE
BUSINESS, AFFAIRS, OPERATIONS, PROPERTIES, ASSETS OR LIABILITIES OF EACH OF
PARENT AND THE COMPANY; PROVIDED, HOWEVER, THAT BUYER SHALL NOT HAVE ACCESS TO
OR DISCUSSION WITH ANY OF THE COMPANY’S CUSTOMERS UNTIL IMMEDIATELY PRIOR TO THE
CLOSING.  UPON REASONABLE NOTICE TO THE COMPANY AND WITH THE COMPANY’S PRIOR
CONSENT AND


 


63

--------------------------------------------------------------------------------



 


AFTER CONSULTATION WITH THE COMPANY, BUYER AND ITS REPRESENTATIVES SHALL BE
ENTITLED TO CONTACT AND COMMUNICATE WITH SUCH OF THE COMPANY’S EMPLOYEES,
OFFICERS, DIRECTORS, AFFILIATES, REPRESENTATIVES, CREDITORS, CUSTOMERS
(IMMEDIATELY PRIOR TO THE CLOSING), CONTRACTORS AND OTHERS HAVING BUSINESS
RELATIONSHIPS WITH THE COMPANY AS BUYER SHALL REASONABLY DEEM NECESSARY IN
CONNECTION WITH BUYER’S DUE DILIGENCE INVESTIGATION, AND THE COMPANY WILL FULLY
COOPERATE WITH BUYER AND ITS REPRESENTATIVES IN SUCH ENDEAVORS.  ALL SUCH ACTS,
INVESTIGATIONS AND CONTACTS SHALL BE CONDUCTED IN A MANNER WHICH SHALL NOT
INTERFERE UNDULY WITH THE NORMAL CONDUCT OF THE BUSINESS OF THE COMPANY.


 


5.2                                 OPERATION OF THE BUSINESSES OF THE COMPANY. 
BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING DATE, MAJORITY OWNERS AND THE
COMPANY WILL:


 


(A)                                  CONDUCT THE BUSINESS OF THE COMPANY ONLY IN
THE ORDINARY COURSE OF BUSINESS;


 


(B)                                 USE COMMERCIALLY REASONABLE EFFORTS TO
PRESERVE INTACT THE CURRENT BUSINESS ORGANIZATION OF THE COMPANY, KEEP AVAILABLE
THE SERVICES OF THE CURRENT OFFICERS, KEY EMPLOYEES, AND AGENTS OF THE COMPANY,
AND MAINTAIN THE RELATIONS AND GOOD WILL WITH SUPPLIERS, CUSTOMERS, LANDLORDS,
CREDITORS, EMPLOYEES, AGENTS, AND OTHERS HAVING BUSINESS RELATIONSHIPS WITH THE
COMPANY;


 


(C)                                  CONFER WITH BUYER CONCERNING OPERATIONAL
MATTERS OF A MATERIAL NATURE; AND


 


(D)                                 OTHERWISE REPORT PERIODICALLY TO BUYER
CONCERNING THE STATUS OF THE BUSINESS, OPERATIONS, AND FINANCES OF THE COMPANY.


 


5.3                                 NEGATIVE COVENANT.  EXCEPT AS OTHERWISE
EXPRESSLY PERMITTED BY THIS AGREEMENT, BETWEEN THE DATE OF THIS AGREEMENT AND
THE CLOSING DATE, MAJORITY OWNERS AND THE COMPANY WILL NOT, WITHOUT THE PRIOR
CONSENT OF BUYER, TAKE ANY AFFIRMATIVE ACTION, OR FAIL TO TAKE ANY REASONABLE
ACTION WITHIN THEIR OR ITS CONTROL, AS A RESULT OF WHICH ANY OF THE CHANGES OR
EVENTS LISTED IN SECTION 3.16 OR SECTION 3.21 IS LIKELY TO OCCUR.


 


5.4                                 REQUIRED APPROVALS.  AS PROMPTLY AS
PRACTICABLE AFTER THE DATE OF THIS AGREEMENT, MAJORITY OWNERS, PARENT AND THE
COMPANY WILL MAKE ALL FILINGS REQUIRED BY LEGAL REQUIREMENTS TO BE MADE BY THEM
IN ORDER TO CONSUMMATE THE CONTEMPLATED TRANSACTIONS.  BETWEEN THE DATE OF THIS
AGREEMENT AND THE CLOSING DATE, MAJORITY OWNERS, PARENT AND THE COMPANY WILL,
(A) COOPERATE WITH BUYER WITH RESPECT TO ALL FILINGS THAT BUYER ELECTS TO MAKE
OR IS REQUIRED BY LEGAL REQUIREMENTS TO MAKE IN CONNECTION WITH THE CONTEMPLATED
TRANSACTIONS, (B) COOPERATE WITH BUYER IN OBTAINING ALL CONSENTS IDENTIFIED IN
SCHEDULE 4.2 AND (C) COOPERATE WITH BUYER WITH RESPECT TO ANY AMENDMENTS OR
OTHER DOCUMENTATION REQUIRED TO BE ENTERED INTO PURSUANT TO BUYER’S CURRENTLY
EXISTING CREDIT FACILITY.


 


64

--------------------------------------------------------------------------------



 


5.5                                 DISCLOSURE SCHEDULE.


 


(A)                                  REVISED DISCLOSURE SCHEDULE.


 

(I)                                     BUYER AND SELLERS (A) ACKNOWLEDGE THAT
THE DISCLOSURE SCHEDULE IS NOT ACCURATE AS OF THE DATE OF THIS AGREEMENT AND
(B) AGREE THAT ANY INACCURACIES IN THE DISCLOSURE SCHEDULE AS OF THE DATE OF
THIS AGREEMENT SHALL NOT CAUSE OR CONSTITUTE A BREACH OF THE MAJORITY OWNERS’
REPRESENTATIONS.

 

(II)                                  AS SOON AS POSSIBLE AFTER THE DATE OF THIS
AGREEMENT, SELLERS SHALL DELIVER TO BUYER A REVISED DISCLOSURE SCHEDULE WHICH IS
ACCURATE AS OF THE DATE OF DELIVERY.

 

(III)                               NO LATER THAN FIVE (5) BUSINESS DAYS AFTER
BUYER RECEIVES THE REVISED DISCLOSURE SCHEDULE, BUYER SHALL PROVIDE WRITTEN
NOTICE TO SELLERS INDICATING WHETHER BUYER ACCEPTS SUCH REVISED DISCLOSURE
SCHEDULE.  BUYER SHALL NOT BE OBLIGATED TO ACCEPT SUCH REVISED DISCLOSURE
SCHEDULE; PROVIDED, HOWEVER, THAT IF THE REVISED DISCLOSURE SCHEDULE IS NOT
ACCEPTABLE, BUYER’S SOLE REMEDY SHALL BE TO TERMINATE THIS AGREEMENT WITHOUT ANY
LIABILITY TO MAJORITY OWNERS, SELLERS OR THE COMPANY.  IF BUYER DOES NOT ACCEPT
THE REVISED DISCLOSURE SCHEDULE, SUCH NOTICE SHALL INDICATE BUYER’S OBJECTIONS
TO THE REVISED DISCLOSURE SCHEDULE.  BUYER AND SELLERS SHALL THEN USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO RESOLVE BUYER’S OBJECTIONS.  IF BUYER’S
OBJECTIONS ARE NOT RESOLVED WITHIN FIVE (5) BUSINESS DAYS, BUYER SHALL PROVIDE
WRITTEN NOTICE WHICH SHALL INDICATE WHETHER BUYER ELECTS TO (A) TERMINATE THIS
AGREEMENT WITHOUT ANY LIABILITY TO MAJORITY OWNERS, SELLERS OR THE COMPANY OR
(B) PROCEED TO CLOSING.  FOR THE AVOIDANCE OF DOUBT, IF BUYER DOES NOT ACCEPT
THE REVISED DISCLOSURE SCHEDULE AND THE CLOSING OCCURS, ANY INACCURACIES IN THE
DISCLOSURE SCHEDULE RELATED TO THE PARTICULAR FACTS DISCLOSED IN THE REVISED
DISCLOSURE SCHEDULES SHALL NOT CAUSE OR CONSTITUTE A BREACH OF THE MAJORITY
OWNERS’ REPRESENTATIONS AND BUYER SHALL NOT HAVE ANY RIGHT OR CLAIM AGAINST
MAJORITY OWNERS OR SELLERS FOR DAMAGES UNDER SECTIONS 10.2 OR 10.3 ON ACCOUNT OF
THE PARTICULAR FACTS DISCLOSED IN THE REVISED DISCLOSURE SCHEDULE WITH RESPECT
TO ANY REPRESENTATION OR WARRANTY AFFECTED BY THE REVISED DISCLOSURE SCHEDULE.

 


(B)                                 NOTIFICATION.  BETWEEN THE DATE OF THIS
AGREEMENT AND THE CLOSING DATE, MAJORITY OWNERS, PARENT AND THE COMPANY WILL
PROMPTLY NOTIFY BUYER IN WRITING IF (I) MAJORITY OWNERS, PARENT OR THE COMPANY
BECOMES AWARE OF ANY FACT OR CONDITION THAT CAUSES OR CONSTITUTES A BREACH OF
ANY OF THE MAJORITY OWNERS’ REPRESENTATIONS AS OF THE DATE OF THIS AGREEMENT, OR
(II) ANY MAJORITY OWNER BECOMES AWARE OF ANY FACT OR CONDITION THAT CAUSES OR
CONSTITUTES A BREACH OF ANY OF THE SELLER FUNDAMENTAL REPRESENTATIONS AS OF THE
DATE OF THIS AGREEMENT, OR IF MAJORITY OWNERS OR THE COMPANY BECOMES AWARE OF
THE OCCURRENCE AFTER THE DATE OF THIS AGREEMENT OF ANY FACT OR CONDITION THAT
WOULD (EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT) CAUSE OR CONSTITUTE A
BREACH OF ANY SUCH REPRESENTATION OR WARRANTY HAD SUCH REPRESENTATION OR
WARRANTY BEEN MADE AS OF THE TIME OF OCCURRENCE OR DISCOVERY OF SUCH FACT OR
CONDITION.  DURING THE SAME PERIOD, MAJORITY OWNERS WILL PROMPTLY NOTIFY BUYER
OF THE OCCURRENCE OF ANY BREACH OF ANY COVENANT IN THIS ARTICLE V OR OF THE
OCCURRENCE OF ANY EVENT THAT MAY MAKE THE SATISFACTION OF THE CONDITIONS IN
ARTICLE VII IMPOSSIBLE OR UNLIKELY.  NO SUCH NOTIFICATION OR DISCLOSURE BY THE
MAJORITY OWNERS OR BY A SELLER TO THE BUYER SHALL IN ANY MANNER BE


 


65

--------------------------------------------------------------------------------



 


DEEMED TO BE A WAIVER BY THE BUYER OF THE CONDITION OF THE MAJORITY OWNERS OR A
SELLER TO SATISFY THE APPLICABLE REPRESENTATION OR WARRANTY AS ORIGINALLY MADE
IN THIS AGREEMENT AT THE CLOSING.


 


(C)                                  EFFECT OF NOTICE.


 

(I)                                     FOR PURPOSES OF DETERMINING THE ACCURACY
OF THE REPRESENTATIONS AND WARRANTIES OF MAJORITY OWNERS AND SELLERS CONTAINED
IN ARTICLE III AND THE DISCLOSURE SCHEDULE AND THE FULFILLMENT OF THE CONDITION
PRECEDENT SET FORTH IN SECTION 7.1, THE DISCLOSURE SCHEDULE DELIVERED WITH
RESPECT TO SUCH REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED TO INCLUDE ONLY
THAT INFORMATION CONTAINED THEREIN ON THE DATE OF DELIVERY OF THE REVISED
DISCLOSURE SCHEDULE PURSUANT TO SECTION 5.5(A) AND AS THE SAME MAY BE AMENDED OR
SUPPLEMENTED BY THE MAJORITY OWNERS OR SELLERS WITH BUYER’S WRITTEN CONSENT
PRIOR TO THE CLOSING DATE.  IF BUYER CONSENTS IN WRITING TO ANY AMENDMENT OR
SUPPLEMENT TO THE DISCLOSURE SCHEDULE DELIVERED BY MAJORITY OWNERS OR SELLERS
WITH RESPECT TO THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III AND
THE DISCLOSURE SCHEDULE AND THE CLOSING OCCURS, THEN BUYER SHALL NOT HAVE ANY
RIGHT OR CLAIM AGAINST MAJORITY OWNERS OR SELLERS FOR DAMAGES UNDER
SECTIONS 10.2 OR 10.3 ON ACCOUNT OF THE PARTICULAR FACTS DISCLOSED IN SUCH
AMENDMENT OR SUPPLEMENT WITH RESPECT TO THE REPRESENTATION OR WARRANTY AS TO
WHICH SUCH AMENDMENT OR SUPPLEMENT IS APPLICABLE.

 

(II)                                  IF (W) MAJORITY OWNERS OR SELLERS PROVIDE
BUYER WITH ANY WRITTEN NOTIFICATION UNDER THIS SECTION 5.5 OF ANY FACT, EVENT,
CIRCUMSTANCE OR CONDITION THAT CAUSES ANY REPRESENTATION OR WARRANTY MADE BY
MAJORITY OWNERS OR A SELLER TO BUYER IN THIS AGREEMENT OR THE DISCLOSURE
SCHEDULE TO BECOME UNTRUE OR INACCURATE AT ANY TIME AFTER THE DATE OF THIS
AGREEMENT, (X) THE APPLICABLE REPRESENTATION AND WARRANTY WAS TRUE AND CORRECT
AS OF THE DATE OF DELIVERY OF THE REVISED DISCLOSURE SCHEDULE PURSUANT TO
SECTION 5.5(A), (Y) THE APPLICABLE FACT, EVENT, CIRCUMSTANCE OR CONDITION IS NOT
THE RESULT OF MAJORITY OWNERS’ OR A SELLER’S BREACH OF ANY OF ITS COVENANTS OR
AGREEMENTS CONTAINED IN THIS AGREEMENT, AND (Z) BUYER DOES NOT CONSENT TO THE
AMENDMENT OF THE DISCLOSURE SCHEDULE AS PROVIDED FOR IN SECTION 5.5(C)(I) TO
INCLUDE THE DISCLOSURE OF SUCH FACT, EVENT, CIRCUMSTANCE OR CONDITION, THEN
BUYER’S SOLE REMEDY SHALL BE TO TERMINATE THIS AGREEMENT WITHOUT ANY LIABILITY
TO MAJORITY OWNERS, SELLERS OR THE COMPANY.

 


(D)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 5.5, SELLERS SHALL HAVE THE RIGHT TO AMEND SECTION 3.20(F) OF THE
DISCLOSURE SCHEDULE WITHOUT THE CONSENT OF BUYER (WHICH SHALL NOT CONSTITUTE A
BREACH OF ANY PROVISION OF THIS AGREEMENT); PROVIDED, THAT THE AGGREGATE AMOUNT
OF THE EMPLOYEE RETENTION BONUSES IS NOT GREATER THAN $400,000 AND THE EMPLOYEE
RETENTION BONUS FOR ANY SINGLE EMPLOYEE IS NOT GREATER THAN ONE YEAR’S ANNUAL
SALARY FOR SUCH EMPLOYEE.


 


5.6                                 PAYMENT OF INDEBTEDNESS.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, MAJORITY OWNERS WILL CAUSE ALL
INDEBTEDNESS OWED TO PARENT OR THE COMPANY BY ANY MAJORITY


 


66

--------------------------------------------------------------------------------



 


OWNER OR ANY RELATED PERSON OF ANY MAJORITY OWNER TO BE PAID IN FULL PRIOR TO
CLOSING.  PRIOR TO CLOSING, THE COMPANY SHALL HAVE REPAID THE AMOUNT OF THE
COMPANY’S DEBT TO ITS OFFICERS, WHICH AMOUNT EQUALS APPROXIMATELY $238,000.


 


5.7                                 AUDITED FINANCIAL STATEMENTS.  ON OR PRIOR
TO THE LATER OF (I) THE CLOSING DATE AND (II) THE DATE NINETY (90) DAYS AFTER
THE DATE OF THIS AGREEMENT, MAJORITY OWNERS SHALL DELIVER TO BUYER,
(A) CONSOLIDATED AUDITED FINANCIAL STATEMENTS OF PARENT AND (B) AUDITED
FINANCIAL STATEMENTS OF THE COMPANY, EACH OF WHICH SHALL COVER THE NINE MONTH
PERIOD ENDED MARCH 31, 2008 (COLLECTIVELY THE “POST-EXECUTION AUDITED FINANCIAL
STATEMENTS”). ALL EXPENSES OF ANY AND ALL AUDITS OF PARENT’S AND THE COMPANY’S
FINANCIAL STATEMENTS AS DESCRIBED ABOVE SHALL BE BORNE BY THE COMPANY.  MAJORITY
OWNERS SHALL SEEK AND OBTAIN THE CONSENT OF THE COMPANY’S AUDITORS TO THE
INCLUSION OF ALL CONSOLIDATED AUDITED FINANCIAL STATEMENTS OF PARENT, TOGETHER
WITH THE AUDITORS’ REPORTS THEREON, IN ANY AND ALL REPORTS FILED BY EMRISE WITH
THE SECURITIES AND EXCHANGE COMMISSION.


 


5.8                                 NO NEGOTIATION.  NEITHER SELLERS, PARENT,
THE COMPANY NOR ANY OF THEIR RESPECTIVE AFFILIATES, REPRESENTATIVES, OFFICERS,
EMPLOYEES, DIRECTORS OR AGENTS SHALL, DIRECTLY OR INDIRECTLY, (I) SOLICIT,
INITIATE OR ENCOURAGE THE SUBMISSION OF ANY PROPOSAL OR OFFER (AN “ACQUISITION
PROPOSAL”) FROM ANY PERSON (INCLUDING ANY OF THEIR OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES) RELATING TO ANY LIQUIDATION,
DISSOLUTION, RECAPITALIZATION OF, OR ACQUISITION OR PURCHASE OF, ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF, OR ANY AMOUNT OF CAPITAL EQUITY OF, PARENT
OR THE COMPANY OR RELATING TO ANY OTHER SIMILAR TRANSACTION OR COMBINATION
INVOLVING PARENT OR THE COMPANY, (B) PARTICIPATE IN ANY DISCUSSIONS OR
NEGOTIATIONS REGARDING, OR FURNISH TO ANY OTHER PERSON ANY INFORMATION WITH
RESPECT TO, ANY OF THE FOREGOING, OR (C) OTHERWISE ENTER INTO AN AGREEMENT WITH
ANY OTHER PERSON TO DO OR SEEK TO DO ANY OF THE FOREGOING.  IN FURTHERANCE OF
THE FORGOING, SELLERS, PARENT THE COMPANY AND THEIR RESPECTIVE AFFILIATES,
REPRESENTATIVES, OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS SHALL IMMEDIATELY
CEASE, AND CAUSE THEIR DIRECTORS AND OFFICERS TO CEASE, AND CAUSE TO BE
TERMINATED, ANY AND ALL DISCUSSIONS AND NEGOTIATIONS WITH THIRD PARTIES (OTHER
THAN BUYER AND ITS REPRESENTATIVES) REGARDING ANY ACQUISITION PROPOSAL OTHER
THAN THE TRANSACTION PROPOSED IN THIS AGREEMENT OR ANY SIMILAR TRANSACTION WITH
BUYER.  MAJORITY OWNERS WILL NOTIFY THE BUYER IMMEDIATELY IF ANY PERSON MAKES
ANY PROPOSAL, OFFER, INQUIRY, OR CONTACT WITH RESPECT TO ANY OF THE FOREGOING.


 


5.9                                 COMMERCIALLY REASONABLE EFFORTS.  BETWEEN
THE DATE OF THIS AGREEMENT AND THE CLOSING DATE, MAJORITY OWNERS, PARENT AND THE
COMPANY WILL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE CONDITIONS IN
ARTICLES VII AND VIII TO BE SATISFIED.


 

ARTICLE VI

COVENANTS OF BUYER PRIOR TO CLOSING DATE

 


6.1                                 REQUIRED APPROVALS.  AS PROMPTLY AS
PRACTICABLE AFTER THE DATE OF THIS AGREEMENT, BUYER WILL, AND WILL CAUSE EACH OF
ITS RELATED PERSONS TO, MAKE ALL FILINGS REQUIRED BY LEGAL REQUIREMENTS TO BE
MADE BY THEM TO CONSUMMATE THE CONTEMPLATED TRANSACTIONS.  BETWEEN THE DATE OF
THIS AGREEMENT AND THE CLOSING DATE, BUYER WILL, AND WILL CAUSE EACH RELATED
PERSON TO, (I) COOPERATE WITH SELLERS WITH RESPECT TO ALL FILINGS THAT SELLERS
ARE REQUIRED BY LEGAL REQUIREMENTS TO MAKE IN CONNECTION WITH THE CONTEMPLATED
TRANSACTIONS, AND


 


67

--------------------------------------------------------------------------------



 


(II) COOPERATE WITH MAJORITY OWNERS AND THE COMPANY IN OBTAINING ALL CONSENTS
IDENTIFIED IN SECTION 3.2 OF THE DISCLOSURE SCHEDULE; PROVIDED, HOWEVER, THAT
THIS AGREEMENT WILL NOT REQUIRE BUYER TO DISPOSE OF OR MAKE ANY CHANGE IN ANY
PORTION OF ITS BUSINESS.  AS PROMPTLY AS PRACTICABLE AFTER THE DATE OF THIS
AGREEMENT, BUYER WILL, AND WILL CAUSE ITS AFFILIATES TO, USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN ALL CONSENTS IDENTIFIED IN SCHEDULE 4.2 AND TO
AMEND EMRISE’S EXISTING CREDIT FACILITY TO THE EXTENT NECESSARY IN ORDER TO
CONSUMMATE THE CONTEMPLATED TRANSACTIONS.


 


6.2                                 COMMERCIALLY REASONABLE EFFORTS.  EXCEPT AS
SET FORTH IN THE PROVISO TO SECTION 6.1, BETWEEN THE DATE OF THIS AGREEMENT AND
THE CLOSING DATE, BUYER WILL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
CONDITIONS IN ARTICLES VII AND VIII TO BE SATISFIED.


 

ARTICLE VII

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

 

Buyer’s obligation to purchase the Parent Shares and Company Shares and to take
the other actions required to be taken by Buyer at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived in writing by Buyer, in whole or in part):

 


7.1                                 ACCURACY OF REPRESENTATIONS.  SUBJECT TO
SECTION 5.5, ALL OF THE SELLERS’ REPRESENTATIONS AND WARRANTIES IN THIS
AGREEMENT (CONSIDERED COLLECTIVELY) AND EACH OF THESE REPRESENTATIONS AND
WARRANTIES (CONSIDERED INDIVIDUALLY) MUST HAVE BEEN ACCURATE IN ALL RESPECTS AS
OF THE DATE OF THIS AGREEMENT, AND MUST BE ACCURATE IN ALL MATERIAL RESPECTS AS
OF THE CLOSING DATE AS IF MADE ON THE CLOSING DATE.


 


7.2                                 SELLERS’, PARENT’S AND THE COMPANY’S
PERFORMANCE.


 


(A)                                  ALL OF THE COVENANTS AND OBLIGATIONS THAT
THE SELLERS, PARENT OR THE COMPANY ARE REQUIRED TO PERFORM OR TO COMPLY WITH
PURSUANT TO THIS AGREEMENT AT OR PRIOR TO THE CLOSING (CONSIDERED COLLECTIVELY)
AND EACH OF THESE COVENANTS AND OBLIGATIONS (CONSIDERED INDIVIDUALLY) MUST HAVE
BEEN DULY PERFORMED AND COMPLIED WITH IN ALL MATERIAL RESPECTS.


 


(B)                                 EACH DOCUMENT REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 2.4(A) MUST HAVE BEEN DELIVERED, AND EACH OF THE OTHER
COVENANTS AND OBLIGATIONS IN ARTICLE V MUST HAVE BEEN PERFORMED AND COMPLIED
WITH IN ALL RESPECTS.


 


7.3                                 CUSTOMER INTERVIEWS.  SUBJECT TO
SECTION 5.1, BUYER SHALL HAVE OBTAINED REASONABLE COMFORT FROM A LIMITED NUMBER
OF THE COMPANY’S MAJOR CUSTOMERS WHO ARE ANTICIPATED BY THE COMPANY TO BE
PURCHASERS OF THE COMPANY’S PRODUCTS DURING THE TWO (2) YEAR PERIOD AFTER THE
CLOSING, THAT SUCH CUSTOMERS INTEND TO PURCHASE SUCH PRODUCTS APPROXIMATELY IN
AMOUNTS ANTICIPATED BY THE COMPANY DURING SUCH PERIOD.


 


7.4                                 APPROVALS.  THE CONTEMPLATED TRANSACTIONS
SHALL HAVE BEEN APPROVED BY EMRISE’S SENIOR LENDER.


 


68

--------------------------------------------------------------------------------



 


7.5                                 CONSENTS.  EACH OF THE CONSENTS IDENTIFIED
IN SECTION 3.2(C) OF THE DISCLOSURE SCHEDULE AND EACH CONSENT IDENTIFIED IN
SCHEDULE 4.2 MUST HAVE BEEN OBTAINED AND MUST BE IN FULL FORCE AND EFFECT.


 


7.6                                 ENVIRONMENTAL MATTERS.  THE COMPANY SHALL
COMPLY WITH THE INDUSTRIAL SITE RECOVERY ACT, NJSA 13:1K-1 ET. SEQ., IN
CONNECTION WITH SALE OF THE COMPANY SHARES PURSUANT TO THIS AGREEMENT.


 


7.7                                 ADDITIONAL DOCUMENTS.  EACH OF THE FOLLOWING
DOCUMENTS MUST HAVE BEEN DELIVERED TO BUYER:


 


(A)                                  AN OPINION OF GIORDANO HALLERAN & CIESLA,
P.C., DATED AS OF THE CLOSING DATE, IN THE FORM SET FORTH ON EXHIBIT 7.7(A); AND


 


(B)                                 SUCH OTHER DOCUMENTS AS BUYER MAY REASONABLY
REQUEST FOR THE PURPOSE OF (I) EVIDENCING THE ACCURACY OF ANY OF THE SELLERS’
REPRESENTATIONS AND WARRANTIES, (II) EVIDENCING THE PERFORMANCE BY THE SELLERS,
PARENT AND THE COMPANY OF, OR THE COMPLIANCE BY THE SELLERS, PARENT AND THE
COMPANY WITH, ANY COVENANT OR OBLIGATION REQUIRED TO BE PERFORMED OR COMPLIED
WITH BY THE SELLERS AND THE COMPANY, AS APPLICABLE, (IV) EVIDENCING THE
SATISFACTION OF ANY CONDITION REFERRED TO IN THIS ARTICLE VII, OR (V) OTHERWISE
FACILITATING THE CONSUMMATION OR PERFORMANCE OF ANY OF THE CONTEMPLATED
TRANSACTIONS.


 


7.8                                 NO PROCEEDINGS.  SINCE THE DATE OF THIS
AGREEMENT, THERE MUST NOT HAVE BEEN COMMENCED OR THREATENED AGAINST BUYER, OR
AGAINST ANY PERSON AFFILIATED WITH BUYER, ANY PROCEEDING (A) INVOLVING ANY
CHALLENGE TO, OR SEEKING DAMAGES OR OTHER RELIEF IN CONNECTION WITH, ANY OF THE
CONTEMPLATED TRANSACTIONS, OR (B) THAT MAY HAVE THE EFFECT OF PREVENTING,
DELAYING, MAKING ILLEGAL, OR OTHERWISE INTERFERING WITH ANY OF THE CONTEMPLATED
TRANSACTIONS.


 


7.9                                 NO CLAIM REGARDING STOCK OWNERSHIP OR SALE
PROCEEDS.  THERE MUST NOT HAVE BEEN MADE OR THREATENED BY ANY PERSON ANY CLAIM
ASSERTING THAT SUCH PERSON (A) IS THE HOLDER OR THE BENEFICIAL OWNER OF, OR HAS
THE RIGHT TO ACQUIRE OR TO OBTAIN BENEFICIAL OWNERSHIP OF, ANY STOCK OF, OR ANY
OTHER VOTING, EQUITY, OR OWNERSHIP INTEREST IN, PARENT OR THE COMPANY, OR (B) IS
ENTITLED TO ALL OR ANY PORTION OF THE PURCHASE PRICE PAYABLE FOR THE PARENT
SHARES OR COMPANY SHARES.


 


7.10                           FORECASTS.  BUYER AND SELLERS SHALL HAVE MUTUALLY
AGREED UPON FORECASTS OF WORKING CAPITAL, CAPITAL EXPENDITURES AND LEASED VERSUS
PURCHASED ASSETS WHICH ARE CONSISTENT WITH THE FORECASTS.


 


7.11                           EMPLOYEE RETENTION BONUS AGREEMENTS.  BUYER SHALL
HAVE RECEIVED A CONFIDENTIAL EMPLOYEE RETENTION BONUS AGREEMENT IN THE FORM OF
EXHIBIT 7.11 (A “CONFIDENTIAL EMPLOYEE RETENTION BONUS AGREEMENT”), EXECUTED BY
EACH EMPLOYEE WHO HAS AGREED TO RECEIVE AN EMPLOYEE RETENTION BONUS (BUT ONLY
THOSE EMPLOYEES WHO HAVE AGREED TO RECEIVE AN EMPLOYEE RETENTION BONUS). FOR THE
AVOIDANCE OF DOUBT, THE COMPANY SHALL ONLY BE OBLIGATED TO PAY EMPLOYEE
RETENTION BONUSES TO EMPLOYEES OF THE COMPANY WHO HAVE EXECUTED AN EMPLOYEE
RETENTION BONUS AGREEMENT.


 


69

--------------------------------------------------------------------------------



 


7.12                           NO PROHIBITION.  NEITHER THE CONSUMMATION NOR THE
PERFORMANCE OF ANY OF THE CONTEMPLATED TRANSACTIONS WILL, DIRECTLY OR INDIRECTLY
(WITH OR WITHOUT NOTICE OR LAPSE OF TIME), MATERIALLY CONTRAVENE, OR CONFLICT
WITH, OR RESULT IN A MATERIAL VIOLATION OF, OR CAUSE BUYER OR ANY PERSON
AFFILIATED WITH BUYER TO SUFFER ANY MATERIAL ADVERSE CONSEQUENCE UNDER (A) ANY
APPLICABLE LEGAL REQUIREMENT OR ORDER, OR (B) ANY LEGAL REQUIREMENT OR ORDER
THAT HAS BEEN PUBLISHED, INTRODUCED, OR OTHERWISE FORMALLY PROPOSED BY OR BEFORE
ANY GOVERNMENTAL BODY.


 

ARTICLE VIII

CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE

 

Sellers’ obligation to sell the Parent Shares and Company Shares, as applicable,
and to take the other actions required to be taken by Sellers at the Closing is
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived only by Majority Owners in
whole or in part):

 


8.1                                 ACCURACY OF REPRESENTATIONS.  ALL OF BUYER’S
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT (CONSIDERED COLLECTIVELY) AND
EACH OF THESE REPRESENTATIONS AND WARRANTIES (CONSIDERED INDIVIDUALLY) MUST HAVE
BEEN ACCURATE IN ALL RESPECTS AS OF THE DATE OF THIS AGREEMENT AND MUST BE
ACCURATE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE AS IF MADE ON THE
CLOSING DATE.


 


8.2                                 BUYER’S PERFORMANCE.


 


(A)                                  ALL OF THE COVENANTS AND OBLIGATIONS THAT
BUYER IS REQUIRED TO PERFORM OR TO COMPLY WITH PURSUANT TO THIS AGREEMENT AT OR
PRIOR TO THE CLOSING (CONSIDERED COLLECTIVELY) AND EACH OF THESE COVENANTS AND
OBLIGATIONS (CONSIDERED INDIVIDUALLY) MUST HAVE BEEN PERFORMED AND COMPLIED WITH
IN ALL MATERIAL RESPECTS.


 


(B)                                 BUYER MUST HAVE DELIVERED EACH OF THE
DOCUMENTS REQUIRED TO BE DELIVERED BY, AND MUST HAVE MADE THE CASH PAYMENTS
REQUIRE TO BE MADE, PURSUANT TO SECTION 2.4(B).


 


8.3                                 APPROVAL.  THE CONTEMPLATED TRANSACTIONS
SHALL HAVE BEEN APPROVED BY EMRISE’S SENIOR LENDER.


 


8.4                                 CONSENTS.  EACH OF THE CONSENTS IDENTIFIED
IN OF SECTION 3.2(C) OF THE DISCLOSURE SCHEDULE AND SCHEDULE 4.2 MUST HAVE BEEN
OBTAINED AND MUST BE IN FULL FORCE AND EFFECT.


 


8.5                                 ENVIRONMENTAL MATTERS.  THE COMPANY SHALL
COMPLY WITH THE INDUSTRIAL SITE RECOVERY ACT, NJSA 13:1K-1 ET. SEQ., IN
CONNECTION WITH SALE OF THE COMPANY SHARES PURSUANT TO THIS AGREEMENT.


 


8.6                                 NO INJUNCTION.  THERE MUST NOT BE IN EFFECT
ANY LEGAL REQUIREMENT OR ANY INJUNCTION OR OTHER ORDER THAT (A) PROHIBITS THE
SALE OF THE PARENT SHARES OR COMPANY SHARES BY SELLERS TO BUYER, AND (B) HAS
BEEN ADOPTED OR ISSUED, OR HAS OTHERWISE BECOME EFFECTIVE, SINCE THE DATE OF
THIS AGREEMENT.


 


70

--------------------------------------------------------------------------------



 


8.7                                 NO PROCEEDINGS.  SINCE THE DATE OF THIS
AGREEMENT, THERE MUST NOT HAVE BEEN COMMENCED OR THREATENED AGAINST ANY OF THE
SELLERS, OR AGAINST ANY PERSON AFFILIATED WITH A SELLER, ANY PROCEEDING
(A) INVOLVING ANY CHALLENGE TO, OR SEEKING DAMAGES OR OTHER RELIEF IN CONNECTION
WITH, ANY OF THE CONTEMPLATED TRANSACTIONS, OR (B) THAT MAY HAVE THE EFFECT OF
PREVENTING, DELAYING, MAKING ILLEGAL, OR OTHERWISE INTERFERING WITH ANY OF THE
CONTEMPLATED TRANSACTIONS.


 


8.8                                 ADDITIONAL DOCUMENTS.  EACH OF THE FOLLOWING
DOCUMENTS MUST HAVE BEEN DELIVERED TO SELLERS:


 


(A)                                  AN OPINION OF RUTAN & TUCKER, LLP, DATED AS
OF THE CLOSING DATE, IN THE FORM SET FORTH ON EXHIBIT 8.8(A); AND


 


(B)                                 SUCH OTHER DOCUMENTS AS SELLERS MAY
REASONABLY REQUEST FOR THE PURPOSE OF (I) EVIDENCING THE ACCURACY OF ANY OF
BUYER’S REPRESENTATIONS AND WARRANTIES, (II) EVIDENCING THE PERFORMANCE BY BUYER
OF, OR THE COMPLIANCE BY BUYER, WITH ANY COVENANT OR OBLIGATION REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY BUYER, AS APPLICABLE, (IV) EVIDENCING THE
SATISFACTION OF ANY CONDITION REFERRED TO IN THIS ARTICLE VIII, OR (V) OTHERWISE
FACILITATING THE CONSUMMATION OR PERFORMANCE OF ANY OF THE CONTEMPLATED
TRANSACTIONS.


 


8.9                                 FORECASTS.  BUYER AND SELLERS SHALL HAVE
MUTUALLY AGREED UPON FORECASTS OF WORKING CAPITAL, CAPITAL EXPENDITURES AND
LEASED VERSUS PURCHASED ASSETS WHICH ARE CONSISTENT WITH THE FORECASTS.  SELLERS
MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY NATURE WHATSOEVER REGARDING THE
FORECASTS AND SHALL NOT BE LIABLE TO BUYERS FOR ANY VARIANCE FROM THE FORECASTS.


 


8.10                           EMPLOYEE RETENTION BONUS AGREEMENTS.  SELLERS
SHALL HAVE RECEIVED AN EMPLOYEE RETENTION BONUS AGREEMENT, EXECUTED BY EACH
EMPLOYEE WHO HAS AGREED TO RECEIVE AN EMPLOYEE RETENTION BONUS (BUT ONLY THOSE
EMPLOYEES WHO HAVE AGREED TO RECEIVE AN EMPLOYEE RETENTION BONUS).


 


8.11                           NO MATERIAL ADVERSE CHANGE.  SINCE THE DATE OF
THIS AGREEMENT, THERE MUST NOT BEEN ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS,
OPERATIONS, PROPERTIES, PROSPECTS, ASSETS, OR CONDITION OF EMRISE.


 

ARTICLE IX

TERMINATION

 


9.1                                 TERMINATION EVENTS.  THIS AGREEMENT MAY BE
TERMINATED AT ANY TIME PRIOR TO THE CLOSING ONLY AS FOLLOWS:


 


(A)                                  BY THE MUTUAL WRITTEN CONSENT OF BUYER AND
MAJORITY OWNERS;


 


(B)                                 BY BUYER IF THERE HAS BEEN A
MISREPRESENTATION OR A BREACH OF WARRANTY OR A BREACH OF A COVENANT IN ANY CASE
BY THE SELLERS OR THE COMPANY IN THE REPRESENTATIONS AND WARRANTIES OR COVENANTS
OF ANY OF THEM SET FORTH IN THIS AGREEMENT, WHICH IN THE CASE OF


 


71

--------------------------------------------------------------------------------



 


ANY BREACH OF COVENANT HAS NOT BEEN CURED, IF CURABLE, WITHIN FIFTEEN (15)
BUSINESS DAYS AFTER WRITTEN NOTIFICATION OF SUCH BREACH BY BUYER TO SELLERS;


 


(C)                                  BY SELLERS IF THERE HAS BEEN A
MISREPRESENTATION OR A BREACH OF WARRANTY OR A BREACH OF A COVENANT BY BUYER IN
THE REPRESENTATIONS AND WARRANTIES OR COVENANTS OF BUYER SET FORTH IN THIS
AGREEMENT, WHICH IN THE CASE OF ANY BREACH OF COVENANT HAS NOT BEEN CURED, IF
CURABLE, WITHIN FIFTEEN (15) BUSINESS DAYS AFTER WRITTEN NOTIFICATION OF SUCH
BREACH BY SELLERS TO BUYER; OR


 


(D)                                 BY EITHER BUYER OR SELLERS IF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAVE NOT BEEN CONSUMMATED BY
AUGUST 15, 2008;


 

provided, however, that the party electing termination pursuant to this
Section 9.1 is not in breach of any of its representations, warranties,
covenants or agreements contained in this Agreement.  In the event of the
termination of this Agreement pursuant to this Section 9.1, written notice of
such termination (describing in reasonable detail the basis for such
termination) shall immediately be delivered to the other Parties.

 


9.2                                 EFFECT OF TERMINATION.  EACH OF BUYER’S AND
SELLERS’ RIGHT OF TERMINATION UNDER SECTION 9.1 IS IN ADDITION TO ANY OTHER
RIGHTS ANY PARTY MAY HAVE UNDER THIS AGREEMENT OR OTHERWISE, AND THE EXERCISE OF
A RIGHT OF TERMINATION WILL NOT BE AN ELECTION OF REMEDIES.  IF THIS AGREEMENT
IS TERMINATED PURSUANT TO SECTION 9.1, ALL FURTHER OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT WILL TERMINATE, EXCEPT THAT THE OBLIGATIONS IN
SECTIONS 13.1 AND 13.3 WILL SURVIVE; PROVIDED, HOWEVER, THAT IF THIS AGREEMENT
IS TERMINATED BY A PARTY BECAUSE OF THE BREACH OF THE AGREEMENT BY THE OTHER
PARTY OR BECAUSE ONE OR MORE OF THE CONDITIONS TO THE TERMINATING PARTY’S
OBLIGATIONS UNDER THIS AGREEMENT IS NOT SATISFIED AS A RESULT OF THE OTHER
PARTY’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, THE
TERMINATING PARTY’S RIGHT TO PURSUE ALL LEGAL REMEDIES WILL SURVIVE SUCH
TERMINATION UNIMPAIRED.


 

ARTICLE X

INDEMNIFICATION; REMEDIES

 


10.1                           SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED
BY KNOWLEDGE.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS, AND OBLIGATIONS IN
THIS AGREEMENT, THE DISCLOSURE SCHEDULE, AND ANY OTHER CERTIFICATE OR DOCUMENT
DELIVERED PURSUANT TO THIS AGREEMENT SHALL SURVIVE THE CLOSING.  THE RIGHT TO
INDEMNIFICATION, PAYMENT OF DAMAGES OR OTHER REMEDY BASED ON SUCH
REPRESENTATIONS, WARRANTIES, COVENANTS, AND OBLIGATIONS SHALL NOT BE AFFECTED BY
ANY INVESTIGATION CONDUCTED WITH RESPECT TO THE ACCURACY OR INACCURACY OF OR
COMPLIANCE WITH, ANY SUCH REPRESENTATION, WARRANTY, COVENANT, OR OBLIGATION;
PROVIDED, THAT NO INDEMNIFIED PERSON OR SELLER SHALL HAVE ANY RIGHT TO
INDEMNIFICATION, PAYMENT OF DAMAGES OR OTHER REMEDY BASED ON SUCH
REPRESENTATIONS, WARRANTIES, COVENANTS AND LIABILITIES IF BUYER OR SELLER
(I) HAS KNOWLEDGE OF ANY SUCH BREACH AS OF THE DATE OF THIS AGREEMENT OR
(II) OBTAINS KNOWLEDGE OF ANY SUCH BREACH DURING THE PERIOD BETWEEN THE DATE OF
THIS AGREEMENT AND THE CLOSING DATE AND THE CLOSING OCCURS.


 


72

--------------------------------------------------------------------------------



 


10.2                           INDEMNIFICATION AND PAYMENT OF DAMAGES BY
MAJORITY OWNERS.  MAJORITY OWNERS SHALL JOINTLY AND SEVERALLY INDEMNIFY AND HOLD
HARMLESS BUYER, PARENT, THE COMPANY, AND THEIR RESPECTIVE REPRESENTATIVES,
STOCKHOLDERS, CONTROLLING PERSONS, AND AFFILIATES (COLLECTIVELY, THE
“INDEMNIFIED PERSONS”) FOR, AND SHALL PAY TO THE INDEMNIFIED PERSONS THE AMOUNT
OF, ANY LOSS, LIABILITY, CLAIM, DAMAGE (INCLUDING INCIDENTAL AND CONSEQUENTIAL
DAMAGES), EXPENSE (INCLUDING COSTS OF INVESTIGATION AND DEFENSE AND REASONABLE
ATTORNEYS’ FEES) OR DIMINUTION OF VALUE, WHETHER OR NOT INVOLVING A THIRD-PARTY
CLAIM (COLLECTIVELY, “DAMAGES”), ARISING, DIRECTLY OR INDIRECTLY, FROM OR IN
CONNECTION WITH:


 


(A)                                  SUBJECT TO SECTION 5.5, ANY BREACH OF ANY
OF THE MAJORITY OWNERS’ REPRESENTATIONS MADE IN THIS AGREEMENT, THE DISCLOSURE
SCHEDULE OR ANY OTHER CERTIFICATE OR DOCUMENT DELIVERED BY MAJORITY OWNERS
PURSUANT TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT MAJORITY OWNERS’
INDEMNIFICATION OBLIGATION PURSUANT TO THIS SECTION 10.2 WITH RESPECT TO
SECTION 3.22(H) SHALL BE LIMITED TO ONE-HALF (1/2) OF ANY DAMAGES OF THE
INDEMNIFIED PERSONS;


 


(B)                                 ANY BREACH OF ANY OF THE MAJORITY OWNERS’
REPRESENTATIONS MADE BY MAJORITY OWNERS IN THIS AGREEMENT AS IF SUCH MAJORITY
OWNERS’ REPRESENTATIONS WERE MADE ON AND AS OF THE CLOSING DATE;


 


(C)                                  ANY BREACH BY MAJORITY OWNERS OF ANY
COVENANT OR OBLIGATION OF MAJORITY OWNERS IN THIS AGREEMENT;


 


(D)                                 ANY LIABILITY RELATED TO THE EMPLOYEE
RETENTION BONUSES (EXCEPT FOR PAYMENT OF THE EMPLOYMENT RETENTION BONUSES
PURSUANT TO THE TERMS OF THE EMPLOYEE RETENTION BONUS AGREEMENTS); AND


 


(E)                                  ANY LIABILITY RELATED TO COMPLIANCE WITH
THE REQUIRED FOLLOW UP ACTIONS SET FORTH IN THAT CERTAIN LETTER FROM THE OFFICE
OF DEFENSE TRADE CONTROLS COMPLIANCE DATED MARCH 29, 2007.


 


10.3                           INDEMNIFICATION AND PAYMENT OF DAMAGES BY
SELLERS.  SELLERS SHALL SEVERALLY INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED
PERSONS FOR, AND SHALL PAY TO THE INDEMNIFIED PERSONS THE AMOUNT OF, ANY
DAMAGES, ARISING, DIRECTLY OR INDIRECTLY, FROM OR IN CONNECTION WITH ANY BREACH
OF ANY SELLER FUNDAMENTAL REPRESENTATION MADE BY SUCH SELLER IN THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THE TIME LIMITATIONS SET FORTH IN SECTION 10.5 AND THE
AMOUNT LIMITATIONS SET FORTH IN SECTION 10.6 DO NOT APPLY TO THIS SECTION 10.3,
EXCEPT WITH RESPECT TO SECTION 3.32(B).


 


10.4                           INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER. 
BUYER WILL INDEMNIFY AND HOLD HARMLESS SELLERS, AND SHALL PAY TO SELLERS THE
AMOUNT OF ANY DAMAGES ARISING, DIRECTLY OR INDIRECTLY, FROM OR IN CONNECTION
WITH (A) ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY BUYER IN THIS
AGREEMENT OR IN ANY CERTIFICATE DELIVERED BY BUYER PURSUANT TO THIS AGREEMENT,
(B) ANY BREACH BY BUYER OF ANY COVENANT OR OBLIGATION OF BUYER IN THIS
AGREEMENT, OR (C) ANY CLAIM BY ANY PERSON FOR BROKERAGE OR FINDER’S FEES OR
COMMISSIONS OR SIMILAR PAYMENTS BASED UPON ANY AGREEMENT OR UNDERSTANDING
ALLEGED TO HAVE BEEN MADE BY SUCH PERSON WITH BUYER (OR ANY PERSON ACTING ON ITS
BEHALF) IN CONNECTION WITH ANY OF THE CONTEMPLATED TRANSACTIONS.


 


73

--------------------------------------------------------------------------------



 


10.5                           TIME LIMITATIONS.  MAJORITY OWNERS SHALL HAVE NO
LIABILITY (FOR INDEMNIFICATION OR OTHERWISE) WITH RESPECT TO ANY CLAIM FOR
INDEMNIFICATION PURSUANT TO SECTION 10.2(A), (B) OR (C), UNLESS ON OR BEFORE THE
SECOND ANNIVERSARY OF THE CLOSING DATE, BUYER NOTIFIES MAJORITY OWNERS OF A
CLAIM SPECIFYING THE FACTUAL BASIS OF THAT CLAIM IN REASONABLE DETAIL TO THE
EXTENT THEN KNOWN BY BUYER; PROVIDED, HOWEVER, THAT ANY CLAIM WITH RESPECT TO
SECTION 3.3 (CAPITALIZATION), 3.6(A), (B) AND (C) (TITLE TO ASSETS),
SECTION 3.11 (TAXES), SECTION 3.13 (EMPLOYEE BENEFITS), SECTION 3.19
(ENVIRONMENTAL) OR SECTION 3.29 (EXPORT REGULATION), ANY SELLER FUNDAMENTAL
REPRESENTATION (EXCLUDING SECTION 3.32(B)), OR ANY CLAIM OF FRAUD OR INTENTIONAL
MISREPRESENTATION, MAY BE MADE AT ANY TIME UP TO THE EXPIRATION OF ALL
APPLICABLE STATUTES OF LIMITATION.  BUYER SHALL HAVE NO LIABILITY (FOR
INDEMNIFICATION OR OTHERWISE) WITH RESPECT TO ANY CLAIM FOR INDEMNIFICATION
PURSUANT TO SECTION 10.4, UNLESS ON OR BEFORE SECOND ANNIVERSARY OF THE CLOSING
DATE MAJORITY OWNERS NOTIFY BUYER OF A CLAIM SPECIFYING THE FACTUAL BASIS OF
THAT CLAIM IN REASONABLE DETAIL TO THE EXTENT THEN KNOWN BY MAJORITY OWNERS.


 


10.6                           LIMITATIONS ON AMOUNT.  NOTWITHSTANDING ANYTHING
IN THIS AGREEMENT TO THE CONTRARY, MAJORITY OWNERS AND SELLERS WITH RESPECT TO
SECTION 3.32(B) SHALL HAVE NO LIABILITY FOR INDEMNIFICATION UNDER SECTION 10.2
UNTIL ALL CLAIMS FOR INDEMNIFICATION AGAINST MAJORITY OWNERS AND SELLERS WITH
RESPECT TO SECTION 3.32(B) EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000) (THE
“AGGREGATE BASKET”).  ONCE THE AGGREGATE CLAIMS FOR INDEMNIFICATION AGAINST
MAJORITY OWNERS AND SELLERS WITH RESPECT TO SECTION 3.32(B) EXCEED THE AGGREGATE
BASKET, THEN BUYER SHALL BE ENTITLED TO RECOVER THE AMOUNT OF SUCH AGGREGATE
CLAIMS UNDER SECTION 10.2 (SUBJECT TO THE LIMITATIONS CONTAINED IN SECTION 10.5)
IN EXCESS OF THE AGGREGATE BASKET; PROVIDED, HOWEVER, THAT EXCEPT AS PROVIDED IN
THE FOLLOWING SENTENCE, THE AGGREGATE LIABILITY FOR INDEMNITY CLAIMS UNDER
SECTION 10.2 SHALL NOT EXCEED FIVE MILLION DOLLARS ($5,000,000) (THE “LIABILITY
CAP”).  NOTWITHSTANDING THE FOREGOING, ANY CLAIMS FOR INDEMNITY BY BUYER UNDER
THIS AGREEMENT RELATING TO FRAUD OR THE COMPANY’S FEDERAL AND STATE TAX
DEDUCTION RELATING TO THE COMPANY’S 2007 INVENTORY RESERVE DEDUCTION SHALL NOT
BE SUBJECT TO THE AGGREGATE BASKET, BUT SHALL BE PAID IN FULL IMMEDIATELY AND
SHALL NOT BE SUBJECT TO THE LIABILITY CAP.


 


10.7                           LIMITATIONS ON AMOUNT—BUYER.  BUYER SHALL HAVE NO
LIABILITY FOR INDEMNIFICATION WITH RESPECT TO THE MATTERS DESCRIBED IN CLAUSE
(A) OR (B) OF SECTION 10.4 UNTIL ALL CLAIMS FOR INDEMNIFICATION AGAINST THE
BUYER EXCEED THE AGGREGATE BASKET.  ONCE THE AGGREGATE CLAIMS FOR
INDEMNIFICATION AGAINST THE BUYER EXCEED THE AGGREGATE BASKET, THEN SELLERS
SHALL BE ENTITLED TO RECOVER THE ENTIRE AMOUNT OF SUCH AGGREGATE CLAIMS UNDER
THE APPLICABLE PROVISION OF SECTION 10.4; PROVIDED, HOWEVER, THAT EXCEPT AS
PROVIDED IN THE FOLLOWING SENTENCE, THE AGGREGATE LIABILITY FOR INDEMNITY CLAIMS
UNDER SECTION 10.4 SHALL NOT EXCEED THE LIABILITY CAP.  THE AMOUNT LIMITATIONS
WITH RESPECT TO THE AGGREGATE BASKET AND LIABILITY CAP SHALL NOT APPLY TO ANY
DAMAGES RELATING TO (I) A BREACH BY BUYER OF ANY COVENANT OR OBLIGATION IN
CONNECTION WITH THE DETERMINATION AND CALCULATION OF AND PAYMENT OF THE PURCHASE
PRICE, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE SUBORDINATED
CONTINGENT NOTES, THE DEFERRED PURCHASE PRICE, AND THE OPERATION OF THE COMPANY
IN ACCORDANCE WITH THE STANDARDS SET FORTH IN EXHIBIT 2.6(F) ATTACHED HERETO,
(II) ANY CLAIMS FOR INDEMNITY BY SELLERS UNDER THIS AGREEMENT RELATING TO FRAUD,
AND (III) ANY TAXES INCURRED AND PAYABLE BY THE COMPANY OR THE PARENT FROM AND
AFTER THE CLOSING.


 


74

--------------------------------------------------------------------------------



 


10.8                           RIGHT OF SET-OFF.  UPON NOTICE TO SELLERS
SPECIFYING IN REASONABLE DETAIL THE BASIS FOR SUCH SET-OFF, BUYER MAY SET-OFF
ANY AMOUNT TO WHICH IT MAY BE ENTITLED UNDER THIS ARTICLE X AGAINST AMOUNTS
OTHERWISE PAYABLE TO SELLERS UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO,
THE DEFERRED PURCHASE PRICE AND THE SUBORDINATED CONTINGENT NOTES; PROVIDED,
HOWEVER, THAT BUYER SHALL NOT EXERCISE SUCH RIGHT OF SET-OFF UNTIL THERE SHALL
HAVE BEEN A FINAL AND BINDING DETERMINATION BY A COURT OF COMPETENT JURISDICTION
WHICH IS NOT SUBJECT TO APPEAL AS TO THE VALIDITY OF ANY CLAIM OF SET-OFF BEFORE
BUYER EXERCISES ITS RIGHT OF SET-OFF.  NEITHER THE EXERCISE OF NOR THE FAILURE
TO EXERCISE SUCH RIGHT OF SET-OFF SHALL CONSTITUTE AN ELECTION OF REMEDIES OR
LIMIT BUYER IN ANY MANNER IN THE ENFORCEMENT OF ANY OTHER REMEDIES THAT MAY BE
AVAILABLE TO IT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, BUYER’S RIGHT
TO INDEMNIFICATION UNDER THIS ARTICLE X SHALL NOT BE LIMITED TO THE FUNDS
UTILIZED PURSUANT TO AND IN ACCORDANCE WITH THIS SECTION 10.8.  IF ANY PORTION
OF THIS SECTION 10.8 IS HELD TO BE INVALID OR UNENFORCEABLE BY ANY COURT OF
COMPETENT JURISDICTION, THEN THE PARTIES HERETO AGREE TO TAKE ALL REASONABLE
STEPS SO AS TO CAUSE THIS SECTION 10.8 TO BE HELD AS A VALID AND ENFORCEABLE
PROVISION.


 


10.9                           PROCEDURE FOR INDEMNIFICATION—THIRD-PARTY CLAIMS.


 


(A)                                  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PARTY UNDER ARTICLE X OF NOTICE OF THE COMMENCEMENT OF ANY PROCEEDING AGAINST
IT, SUCH INDEMNIFIED PARTY SHALL, IF A CLAIM IS TO BE MADE AGAINST AN
INDEMNIFYING PARTY UNDER SUCH SECTION, GIVE NOTICE TO THE INDEMNIFYING PARTY OF
THE COMMENCEMENT OF SUCH CLAIM, BUT THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY
SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ANY LIABILITY THAT IT MAY HAVE TO
ANY INDEMNIFIED PARTY, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY
DEMONSTRATES THAT THE DEFENSE OF SUCH ACTION IS PREJUDICED BY THE INDEMNIFYING
PARTY’S FAILURE TO GIVE SUCH NOTICE.


 


(B)                                 IF ANY PROCEEDING REFERRED TO IN
SECTION 10.9(A) IS BROUGHT AGAINST AN INDEMNIFIED PARTY AND IT GIVES NOTICE TO
THE INDEMNIFYING PARTY OF THE COMMENCEMENT OF SUCH PROCEEDING, THE INDEMNIFYING
PARTY SHALL, UNLESS THE CLAIM INVOLVES TAXES, BE ENTITLED TO PARTICIPATE IN SUCH
PROCEEDING AND, TO THE EXTENT THAT IT WISHES (UNLESS (I) THE INDEMNIFYING PARTY
IS ALSO A PARTY TO SUCH PROCEEDING AND THE INDEMNIFIED PARTY DETERMINES IN GOOD
FAITH THAT JOINT REPRESENTATION WOULD BE INAPPROPRIATE, OR (II) THE INDEMNIFYING
PARTY FAILS TO PROVIDE REASONABLE ASSURANCE TO THE INDEMNIFIED PARTY OF ITS
FINANCIAL CAPACITY TO DEFEND SUCH PROCEEDING AND PROVIDE INDEMNIFICATION WITH
RESPECT TO SUCH PROCEEDING), TO ASSUME THE DEFENSE OF SUCH PROCEEDING WITH
COUNSEL SATISFACTORY TO THE INDEMNIFIED PARTY AND, AFTER NOTICE FROM THE
INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE
DEFENSE OF SUCH PROCEEDING, THE INDEMNIFYING PARTY WILL NOT, AS LONG AS IT
DILIGENTLY CONDUCTS SUCH DEFENSE, BE LIABLE TO THE INDEMNIFIED PARTY UNDER THIS
ARTICLE X FOR ANY FEES OF OTHER COUNSEL OR ANY OTHER EXPENSES WITH RESPECT TO
THE DEFENSE OF SUCH PROCEEDING, IN EACH CASE SUBSEQUENTLY INCURRED BY THE
INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE OF SUCH PROCEEDING, OTHER THAN
REASONABLE COSTS OF INVESTIGATION.  IF THE INDEMNIFYING PARTY ASSUMES THE
DEFENSE OF A PROCEEDING, (I) IT SHALL BE CONCLUSIVELY ESTABLISHED FOR PURPOSES
OF THIS AGREEMENT THAT THE CLAIMS MADE IN THAT PROCEEDING ARE WITHIN THE SCOPE
OF AND SUBJECT TO INDEMNIFICATION; (II) NO COMPROMISE OR SETTLEMENT OF SUCH
CLAIMS MAY BE EFFECTED BY THE INDEMNIFYING PARTY WITHOUT THE INDEMNIFIED PARTY’S
CONSENT UNLESS (A) THERE IS NO FINDING OR ADMISSION OF ANY VIOLATION


 


75

--------------------------------------------------------------------------------



 


OF LEGAL REQUIREMENTS OR ANY VIOLATION OF THE RIGHTS OF ANY PERSON AND NO EFFECT
ON ANY OTHER CLAIMS THAT MAY BE MADE AGAINST THE INDEMNIFIED PARTY, AND (B) THE
SOLE RELIEF PROVIDED IS MONETARY DAMAGES THAT ARE PAID IN FULL BY THE
INDEMNIFYING PARTY; AND (III) THE INDEMNIFIED PARTY SHALL HAVE NO LIABILITY WITH
RESPECT TO ANY COMPROMISE OR SETTLEMENT OF SUCH CLAIMS EFFECTED WITHOUT ITS
CONSENT.  IF NOTICE IS GIVEN TO AN INDEMNIFYING PARTY OF THE COMMENCEMENT OF ANY
PROCEEDING AND THE INDEMNIFYING PARTY DOES NOT, WITHIN TEN BUSINESS DAYS AFTER
THE INDEMNIFIED PARTY’S NOTICE IS GIVEN, GIVE NOTICE TO THE INDEMNIFIED PARTY OF
ITS ELECTION TO ASSUME THE DEFENSE OF SUCH PROCEEDING, THE INDEMNIFYING PARTY
SHALL BE BOUND BY ANY DETERMINATION MADE IN SUCH PROCEEDING OR ANY COMPROMISE OR
SETTLEMENT EFFECTED BY THE INDEMNIFIED PARTY.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IF AN
INDEMNIFIED PARTY DETERMINES IN GOOD FAITH THAT THERE IS A REASONABLE
PROBABILITY THAT A PROCEEDING MAY ADVERSELY AFFECT IT OR ITS AFFILIATES OTHER
THAN AS A RESULT OF MONETARY DAMAGES FOR WHICH IT WOULD BE ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT, THE INDEMNIFIED PARTY MAY, BY NOTICE TO
THE INDEMNIFYING PARTY, ASSUME THE EXCLUSIVE RIGHT TO DEFEND, COMPROMISE, OR
SETTLE SUCH PROCEEDING, BUT THE INDEMNIFYING PARTY SHALL NOT BE BOUND BY ANY
DETERMINATION OF A PROCEEDING SO DEFENDED OR ANY COMPROMISE OR SETTLEMENT
EFFECTED WITHOUT ITS CONSENT (WHICH MAY NOT BE UNREASONABLY WITHHELD).


 


10.10                     PROCEDURE FOR INDEMNIFICATION—OTHER CLAIMS.  A CLAIM
FOR INDEMNIFICATION FOR ANY MATTER NOT INVOLVING A THIRD-PARTY CLAIM MAY BE
ASSERTED BY NOTICE TO THE PARTY FROM WHOM INDEMNIFICATION IS SOUGHT.


 


10.11                     SOLE REMEDY.  FROM AND AFTER THE CLOSING, THE REMEDIES
PROVIDED IN THIS ARTICLE X SHALL BE THE SOLE REMEDY OF THE INDEMNIFIED PERSONS
AND SELLERS FOR ANY CLAIM ARISING OUT OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY LAW OR LEGAL THEORY APPLICABLE THERETO, INCLUDING THE
BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT CONTAINED IN THIS AGREEMENT
AND SCHEDULES TO THIS AGREEMENT; PROVIDED, THAT NOTHING CONTAINED IN THIS
AGREEMENT SHALL LIMIT OR IMPAIR ANY RIGHT THAT ANY INDEMNIFIED PERSON OR SELLER
MAY HAVE TO SUE AND OBTAIN EQUITABLE RELIEF, INCLUDING SPECIFIC PERFORMANCE AND
OTHER INJUNCTIVE RELIEF OR ANY RIGHT OR REMEDY THAT ANY INDEMNIFIED PERSON OR
SELLER MAY HAVE AGAINST MAJORITY OWNERS, SELLERS OR BUYER ON ACCOUNT OF FRAUD.


 


10.12                     INSURANCE AND THIRD PARTY RECOVERIES.  ANY DAMAGES FOR
WHICH INDEMNIFICATION IS PROVIDED TO ANY INDEMNIFIED PERSON OR SELLER UNDER THIS
ARTICLE X SHALL BE NET OF ANY AMOUNTS ACTUALLY RECOVERED BY AN INDEMNIFIED
PERSON OR SELLER FROM THIRD PARTIES (INCLUDING AMOUNTS ACTUALLY RECOVERED UNDER
INSURANCE POLICIES) WITH RESPECT TO SUCH DAMAGES AFTER HAVING SUBTRACTED FROM
THE AMOUNTS SO RECOVERED THE COSTS INCURRED BY AN INDEMNIFIED PERSON OR SELLER
IN PURSUING SUCH RECOVERY.


 


10.13                     TAX BENEFIT.  THE PARTIES AGREE TO TREAT ANY PAYMENT
MADE PURSUANT TO THIS ARTICLE X AS AN ADJUSTMENT TO THE PURCHASE PRICE FOR
FEDERAL, STATE AND LOCAL INCOME TAX PURPOSES.  IN THE EVENT THAT AN INDEMNIFIED
PERSON OR SELLER RECEIVES A TAX BENEFIT IN RESPECT TO ANY DAMAGES FOR WHICH AN
INDEMNIFICATION PAYMENT WOULD BE MADE HEREUNDER, SUCH

 

76

--------------------------------------------------------------------------------


 


INDEMNIFICATION PAYMENT SHALL BE CALCULATED NET OF ANY SUCH TAX BENEFIT (AFTER
CONSIDERING ANY TAX DETRIMENT FROM RECEIPT OF SUCH INDEMNIFICATION PAYMENT.


 


10.14                     CONTINUATION OF DIRECTOR AND OFFICER INDEMNITY.


 


(A)                                  FROM AND AFTER THE CLOSING AND UNTIL THE
SIXTH (6TH) ANNIVERSARY OF THE CLOSING, THE COMPANY AND PARENT SHALL MAINTAIN
ALL RIGHTS OF INDEMNIFICATION (INCLUDING RIGHTS TO ADVANCEMENT OF EXPENSES AND
EXCULPATION FROM LIABILITY) EXISTING IN FAVOR OF THE PRESENT AND FORMER
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF THE COMPANY AND PARENT ON TERMS NO
LESS FAVORABLE THAN THOSE PROVIDED IN THE CERTIFICATE OF INCORPORATION OR
BY-LAWS OF THE COMPANY AS IN EFFECT ON THE DATE OF THIS AGREEMENT WITH RESPECT
TO MATTERS OCCURRING PRIOR TO THE CLOSING.


 


(B)                                 IN THE EVENT THAT THE COMPANY, PARENT, BUYER
OR EMRISE OR ANY OF THEIR SUCCESSORS OR ASSIGNS CONSOLIDATES WITH OR MERGES INTO
ANY OTHER PERSON AND SHALL NOT BE THE CONTINUING OR SURVIVING CORPORATION OR
ENTITY IN SUCH CONSOLIDATION OR MERGER, PROPER PROVISION SHALL BE MADE SO THAT
ANY SUCH SUCCESSOR AND ASSIGN HONORS THE INDEMNIFICATION AND INSURANCE
OBLIGATIONS SET FORTH IN THIS SECTION 10.14.


 

ARTICLE XI

TAX MATTERS

 


11.1                           TAX RETURNS.


 


(A)                                  BUYER SHALL CAUSE PARENT AND THE COMPANY TO
PREPARE AND FILE OR CAUSE TO BE PREPARED AND FILED ALL TAX RETURNS FOR EACH OF
PARENT AND THE COMPANY FOR ALL PERIODS ENDING ON OR PRIOR TO THE CLOSING DATE
WHICH ARE FILED AFTER THE CLOSING DATE.  BUYER SHALL PERMIT MAJORITY OWNERS TO
REVIEW AND APPROVE EACH SUCH TAX RETURN DESCRIBED IN THE PRECEDING SENTENCE A
REASONABLE PERIOD OF TIME PRIOR TO FILING, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD.


 


(B)                                 BUYER SHALL CAUSE PARENT AND THE COMPANY TO
PREPARE AND FILE OR CAUSE TO BE PREPARED AND FILED ALL TAX RETURNS OF EACH OF
PARENT AND THE COMPANY FOR STRADDLE PERIODS.  BUYER SHALL PERMIT MAJORITY OWNERS
TO REVIEW AND APPROVE EACH SUCH TAX RETURN DESCRIBED IN THE PRECEDING SENTENCE A
REASONABLE PERIOD OF TIME PRIOR TO FILING, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD.


 


(C)                                  BUYER AND MAJORITY OWNERS SHALL COOPERATE
WITH EACH OTHER IN CONNECTION WITH THE FILING OF ANY TAX RETURNS AND ANY AUDIT,
LITIGATION OR OTHER PROCEEDING WITH RESPECT TO TAXES.  BUYER AND MAJORITY OWNERS
AGREE (I) TO RETAIN ALL BOOKS AND RECORDS WITH RESPECT TO TAX MATTERS PERTINENT
TO EACH OF PARENT AND THE COMPANY RELATING TO ANY TAXABLE PERIOD BEGINNING
BEFORE THE CLOSING DATE UNTIL THE EXPIRATION OF THE STATUTE OF LIMITATIONS (AND,
TO THE EXTENT NOTIFIED BY PARENT, THE COMPANY, BUYER OR MAJORITY OWNERS, ANY
EXTENSIONS OF THE STATUTE OF LIMITATIONS) OF THE RESPECTIVE TAXABLE PERIODS, AND
TO ABIDE BY ALL RECORD RETENTION AGREEMENTS ENTERED INTO WITH ANY TAXING
AUTHORITY, AND (II) TO GIVE THE OTHER PARTIES REASONABLE WRITTEN NOTICE PRIOR TO
TRANSFERRING, DESTROYING OR

 

77

--------------------------------------------------------------------------------


 


DISCARDING ANY SUCH BOOKS AND RECORDS AND, IF ANY OF THE OTHER PARTIES SO
REQUESTS, BUYER OR MAJORITY OWNERS, AS THE CASE MAY BE, SHALL ALLOW THE OTHER
PARTY TO TAKE POSSESSION OF SUCH BOOKS AND RECORDS.


 


(D)                                 BUYER AND MAJORITY OWNERS SHALL, UPON
REQUEST, PROVIDE THE OTHER PARTY WITH ALL INFORMATION THAT EITHER PARTY MAY BE
REQUIRED TO REPORT PURSUANT TO § 6043 OF THE CODE AND ALL TREASURY REGULATIONS
PROMULGATED THEREUNDER.


 


(E)                                  TO THE EXTENT BUYER DOES NOT APPROVE A TAX
RETURN PURSUANT TO SECTION 11.1(A) OR 11.1(B) AND MAJORITY OWNERS DO NOT AGREE
TO THE CHANGES SUGGESTED BY BUYER, THE DISPUTE SHALL BE SUBMITTED TO BDO
SEIDMAN, LLP (THE “ARBITRATOR”), WITHIN FIVE (5) BUSINESS DAYS OF THE DATE ON
WHICH MAJORITY OWNERS DO NOT AGREE TO MAKE SUCH CHANGES.  THE ARBITRATOR SHALL
RESOLVE ANY DISPUTED ITEMS WITHIN FIFTEEN (15) BUSINESS DAYS OF HAVING THE ITEM
REFERRED TO IT (AND IN ANY CASE AT LEAST THREE BUSINESS DAYS PRIOR TO THE TIME
IN WHICH SUCH TAX RETURN MUST BE FILED (TAKING INTO ACCOUNTS ALL EXTENSIONS THAT
ARE AVAILABLE WITHOUT INCURRING PENALTIES OR ADDITIONAL TAXES)) PURSUANT TO SUCH
PROCEDURES AS IT MAY REQUIRE.  THE PARTIES SHALL PROMPTLY ACT TO IMPLEMENT THE
DECISION OF THE ARBITRATOR.  THE COSTS, FEES AND EXPENSES OF THE ARBITRATOR
SHALL BE BORNE EQUALLY BY MAJORITY OWNERS AND BUYER UNLESS THE ARBITRATOR
DETERMINES THAT A PARTY’S POSITION WAS UNREASONABLE OR NOT IN GOOD FAITH.


 


11.2                           TRANSFER TAXES.  ALL EXCISE, SALES, USE, VALUE
ADDED, TRANSFER (INCLUDING REAL PROPERTY TRANSFER), STAMP, DOCUMENTARY, FILING,
RECORDATION, REGISTRATION AND OTHER SIMILAR TAXES, TOGETHER WITH ANY INTEREST,
ADDITIONS, FINES, COSTS OR PENALTIES THEREON AND ANY INTEREST IN RESPECT OF ANY
ADDITIONS, FINES, COSTS OR PENALTIES, RESULTING DIRECTLY FROM THE ACQUISITION OR
IMPOSED IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTION CONTEMPLATED
HEREBY (THE “TRANSFER TAXES”) SHALL BE PAID BY MAJORITY OWNERS.


 


11.3                           TAX-SHARING AGREEMENTS.  ALL TAX-SHARING
AGREEMENTS OR SIMILAR AGREEMENTS WITH RESPECT TO OR INVOLVING THE COMPANY SHALL
BE TERMINATED AS OF THE CLOSING DATE AND, AFTER THE CLOSING DATE, THE COMPANY
SHALL NOT BE BOUND THEREBY OR HAVE ANY LIABILITY THEREUNDER.


 

ARTICLE XII


GENERAL PROVISIONS

 


12.1                           EXPENSES.  BUYER AND THE COMPANY (FOR ITSELF AND
SELLERS) SHALL BEAR AND PAY ALL COSTS AND EXPENSES (INCLUDING LEGAL AND
ACCOUNTANTS’ FEES AND EXPENSES AND BROKER FEES) INCURRED BY SUCH PARTY IN
CONNECTION WITH THIS AGREEMENT AND THE CONTEMPLATED TRANSACTIONS.  IN THE EVENT
OF TERMINATION OF THIS AGREEMENT, THE OBLIGATION OF EACH PARTY TO PAY ITS OWN
EXPENSES WILL BE SUBJECT TO ANY RIGHTS OF SUCH PARTY ARISING FROM A BREACH OF
THIS AGREEMENT BY ANOTHER PARTY.


 


12.2                           PUBLIC ANNOUNCEMENTS.  NEITHER BUYER, PARENT NOR
THE COMPANY NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES, AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR SHAREHOLDERS SHALL, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER, MAKE ANY PUBLIC STATEMENT OR ANNOUNCEMENT OR ANY RELEASE
TO TRADE PUBLICATIONS OR THROUGH THE PRESS OR OTHERWISE, OR (EXCEPT AS
CONTEMPLATED BY SECTION 5.1) MAKE ANY STATEMENT TO ANY THIRD PARTY WITH RESPECT
TO THE CONTEMPLATED TRANSACTIONS

 

78

--------------------------------------------------------------------------------


 


(INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE ENTERING INTO OF THIS
AGREEMENT AND THE TERMS HEREOF) EXCEPT AS MAY BE NECESSARY TO COMPLY WITH THE
REQUIREMENTS OF ANY LAW, GOVERNMENTAL ORDER OR REGULATION, STOCK EXCHANGE
RULE OR REGULATION OR LEGAL PROCEEDING, AND THEN ONLY AFTER NOTICE TO THE OTHER
PARTY.


 


12.3                           CONFIDENTIALITY.  BETWEEN THE DATE OF THIS
AGREEMENT AND THE CLOSING DATE, BUYER AND MAJORITY OWNERS WILL MAINTAIN IN
CONFIDENCE, AND WILL CAUSE THE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, AND
ADVISORS OF BUYER, MAJORITY OWNERS AND THE COMPANY TO MAINTAIN IN CONFIDENCE,
ANY WRITTEN, ORAL, OR OTHER INFORMATION FURNISHED BY ANOTHER PARTY, IN
CONNECTION WITH THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.  IF THE
CONTEMPLATED TRANSACTIONS ARE NOT CONSUMMATED, EACH PARTY WILL RETURN OR DESTROY
AS MUCH OF SUCH WRITTEN INFORMATION AS THE OTHER PARTY MAY REASONABLY REQUEST. 
FURTHER, BETWEEN THE DATE OF THIS AGREEMENT AND CLOSING, EACH MAJORITY OWNER
AGREES THAT HE SHALL NOT, AND SHALL USE HIS BEST EFFORTS TO ENSURE THAT ANY
MAJORITY OWNER RELATED PERSON DOES NOT, PURCHASE, SELL OR OTHERWISE TRADE IN
BUYER’S STOCK, WHICH IS PUBLICLY TRADED ON NYSE ARCA.


 


12.4                           NOTICES.  ALL NOTICES, CONSENTS, WAIVERS, AND
OTHER COMMUNICATIONS UNDER THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED
TO HAVE BEEN DULY GIVEN WHEN (A) DELIVERED BY HAND (WITH WRITTEN CONFIRMATION OF
RECEIPT), (B) SENT BY TELECOPIER (WITH WRITTEN CONFIRMATION OF RECEIPT),
PROVIDED THAT A COPY IS MAILED BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, OR
(C) WHEN RECEIVED BY THE ADDRESSEE, IF SENT BY A NATIONALLY RECOGNIZED OVERNIGHT
DELIVERY SERVICE (RECEIPT REQUESTED), IN EACH CASE TO THE APPROPRIATE ADDRESSES
AND TELECOPIER NUMBERS SET FORTH BELOW (OR TO SUCH OTHER ADDRESSES AND
TELECOPIER NUMBERS AS A PARTY MAY DESIGNATE BY NOTICE TO THE OTHER PARTIES):


 

Couse or J. Couse:

 

Thomas P. M. Couse or Joanne Couse
1 Waltham Way
Jackson, NJ 08527
Telephone: (732) 928-0654
Facsimile: (732) 928-0654

 

 

 

with a copy to (which does not constitute notice):

 

 

 

 

 

Giordano Halleran & Ciesla, P.C.
125 Half Mile Road
P.O. Box 190
Middletown, NJ  07748
Attention: John A. Aiello, Esq.
Telephone:  (732) 741-3900
Telecopy: (732) 224-6599

 

 

 

Brand:

 

Charles S. Brand
175 Boundary Road
Colts Neck, NJ  07722
Telephone:  (732) 431-4175

 

79

--------------------------------------------------------------------------------


 

Gaffney:

 

Michael Gaffney
20 Cedarview Avenue
Jackson, NJ  08527
Telephone:  (732) 833-7887

 

 

 

The Company (prior to Closing):

 

Advanced Control Components, Inc.
611 Industrial Way
Eatontown, NJ  07724
Attention:  Charles S. Brand
Telephone:  (732) 460-0212
Facsimile:  (732) 460-0214

 

 

 

Parent (prior to Closing):

 

Custom Components, Inc.
611 Industrial Way
Eatontown, NJ  07724
Attention:  Charles S. Brand
Telephone:  (732) 460-0212
Facsimile:  (732) 460-0214

 

 

 

Buyer:

 

EMRISE Electronics Corporation
9485 Haven Avenue, Suite 100
Rancho Cucamonga, CA  91730
Attention:  Carmine T. Oliva
Telephone:  (909) 987-9220
Facsimile:  (909) 354-3568

 

 

 

with a copy to (which does not constitute notice):

 

 

 

 

 

Rutan & Tucker, LLP
611 Anton Boulevard, Suite 1400
Costa Mesa, CA 926126
Attention: Larry A. Cerutti, Esq.
Telephone:  (714) 641-3450
Telecopy: (714) 556-9035

 


12.5                           JURISDICTION; SERVICE OF PROCESS.  ANY ACTION OR
PROCEEDING SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY RIGHT ARISING
OUT OF, THIS AGREEMENT MAY BE BROUGHT AGAINST ANY OF THE PARTIES IN THE DELAWARE
COURT OF CHANCERY LOCATED IN NEW CASTLE COUNTY, OR, IF IT HAS OR CAN ACQUIRE
JURISDICTION, IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE,
AND EACH OF THE PARTIES CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE
APPROPRIATE APPELLATE COURTS) IN ANY SUCH ACTION OR PROCEEDING AND WAIVES ANY
OBJECTION TO VENUE LAID THEREIN.  PROCESS IN ANY ACTION OR PROCEEDING REFERRED
TO IN THE PRECEDING SENTENCE MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD.


 


12.6                           FURTHER ASSURANCES.  THE PARTIES AGREE (A) TO
FURNISH UPON REQUEST TO EACH OTHER SUCH FURTHER INFORMATION, (B) TO EXECUTE AND
DELIVER TO EACH OTHER SUCH OTHER DOCUMENTS, AND

 

80

--------------------------------------------------------------------------------


 


(C) TO DO SUCH OTHER ACTS AND THINGS, ALL AS THE OTHER PARTY MAY REASONABLY
REQUEST FOR THE PURPOSE OF CARRYING OUT THE INTENT OF THIS AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT.


 


12.7                           WAIVER.  THE RIGHTS AND REMEDIES OF THE PARTIES
ARE CUMULATIVE AND NOT ALTERNATIVE.  NEITHER THE FAILURE NOR ANY DELAY BY ANY
PARTY IN EXERCISING ANY RIGHT, POWER, OR PRIVILEGE UNDER THIS AGREEMENT OR THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT WILL OPERATE AS A WAIVER OF SUCH RIGHT,
POWER, OR PRIVILEGE, AND NO SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER,
OR PRIVILEGE WILL PRECLUDE ANY OTHER OR FURTHER EXERCISE OF SUCH RIGHT, POWER,
OR PRIVILEGE OR THE EXERCISE OF ANY OTHER RIGHT, POWER, OR PRIVILEGE.  TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, (A) NO CLAIM OR RIGHT ARISING OUT OF
THIS AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT CAN BE DISCHARGED
BY ONE PARTY, IN WHOLE OR IN PART, BY A WAIVER OR RENUNCIATION OF THE CLAIM OR
RIGHT UNLESS IN WRITING SIGNED BY THE OTHER PARTY; (B) NO WAIVER THAT MAY BE
GIVEN BY A PARTY WILL BE APPLICABLE EXCEPT IN THE SPECIFIC INSTANCE FOR WHICH IT
IS GIVEN; AND (C) NO NOTICE TO OR DEMAND ON ONE PARTY WILL BE DEEMED TO BE A
WAIVER OF ANY OBLIGATION OF SUCH PARTY OR OF THE RIGHT OF THE PARTY GIVING SUCH
NOTICE OR DEMAND TO TAKE FURTHER ACTION WITHOUT NOTICE OR DEMAND AS PROVIDED IN
THIS AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT.


 


12.8                           ENTIRE AGREEMENT AND MODIFICATION.  THIS
AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO
ITS SUBJECT MATTER (INCLUDING THE NONBINDING AGREEMENT IN PRINCIPLE AMONG BUYER,
PARENT, THE COMPANY, AND MAJORITY OWNERS DATED FEBRUARY 8, 2008) AND CONSTITUTES
(ALONG WITH THE DOCUMENTS REFERRED TO IN THIS AGREEMENT) A COMPLETE AND
EXCLUSIVE STATEMENT OF THE TERMS OF THE AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO ITS SUBJECT MATTER.  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY A
WRITTEN AGREEMENT EXECUTED BY THE PARTY TO BE CHARGED WITH THE AMENDMENT.


 


12.9                           DISCLOSURE SCHEDULE.


 


(A)                                  THE DISCLOSURES IN THE DISCLOSURE SCHEDULE,
AND THOSE IN ANY SUPPLEMENT THERETO, MUST RELATE ONLY TO THE REPRESENTATIONS AND
WARRANTIES IN THE SECTION OF THE AGREEMENT TO WHICH THEY EXPRESSLY RELATE AND
NOT TO ANY OTHER REPRESENTATION OR WARRANTY IN THIS AGREEMENT.


 


(B)                                 IN THE EVENT OF ANY INCONSISTENCY BETWEEN
THE STATEMENTS IN THE BODY OF THIS AGREEMENT AND THOSE IN THE DISCLOSURE
SCHEDULE (OTHER THAN AN EXCEPTION EXPRESSLY SET FORTH AS SUCH IN THE DISCLOSURE
SCHEDULE WITH RESPECT TO A SPECIFICALLY IDENTIFIED REPRESENTATION OR WARRANTY),
THE STATEMENTS IN THE BODY OF THIS AGREEMENT WILL CONTROL.


 


12.10                     ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS. 
NEITHER PARTY MAY ASSIGN ANY OF ITS RIGHTS UNDER THIS AGREEMENT WITHOUT THE
PRIOR CONSENT OF THE OTHER PARTIES, WHICH WILL NOT BE UNREASONABLY WITHHELD,
EXCEPT THAT BUYER MAY ASSIGN ANY OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY
SUBSIDIARY OF BUYER.  SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT WILL
APPLY TO, BE BINDING IN ALL RESPECTS UPON, AND INURE TO THE BENEFIT OF THE
SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES.  NOTHING EXPRESSED OR REFERRED
TO IN THIS AGREEMENT WILL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE PARTIES
TO THIS AGREEMENT ANY LEGAL OR EQUITABLE RIGHT, REMEDY, OR CLAIM UNDER OR WITH
RESPECT TO THIS AGREEMENT OR ANY PROVISION OF THIS AGREEMENT.  THIS

 

81

--------------------------------------------------------------------------------


 


AGREEMENT AND ALL OF ITS PROVISIONS AND CONDITIONS ARE FOR THE SOLE AND
EXCLUSIVE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR SUCCESSORS AND
ASSIGNS.


 


12.11                     SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS
HELD INVALID OR UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION, THE OTHER
PROVISIONS OF THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.  ANY
PROVISION OF THIS AGREEMENT HELD INVALID OR UNENFORCEABLE ONLY IN PART OR DEGREE
WILL REMAIN IN FULL FORCE AND EFFECT TO THE EXTENT NOT HELD INVALID OR
UNENFORCEABLE.


 


12.12                     SECTION HEADINGS, CONSTRUCTION.  THE HEADINGS OF
ARTICLES AND SECTIONS IN THIS AGREEMENT ARE PROVIDED FOR CONVENIENCE ONLY AND
WILL NOT AFFECT ITS CONSTRUCTION OR INTERPRETATION.  ALL REFERENCES TO “ARTICLE”
OR “ARTICLES” AND “SECTION” OR “SECTIONS” REFER TO THE CORRESPONDING ARTICLE OR
ARTICLES AND SECTION OR SECTIONS OF THIS AGREEMENT.  ALL WORDS USED IN THIS
AGREEMENT WILL BE CONSTRUED TO BE OF SUCH GENDER OR NUMBER AS THE CIRCUMSTANCES
REQUIRE.  UNLESS OTHERWISE EXPRESSLY PROVIDED, THE WORD “INCLUDING” DOES NOT
LIMIT THE PRECEDING WORDS OR TERMS.


 


12.13                     TIME OF ESSENCE.  WITH REGARD TO ALL DATES AND TIME
PERIODS SET FORTH OR REFERRED TO IN THIS AGREEMENT, TIME IS OF THE ESSENCE.


 


12.14                     GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY THE
LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


 


12.15                     SPECIFIC PERFORMANCE.  ALL OF THE PARTIES ACKNOWLEDGE
AND AGREE THAT THE OTHER PARTY WOULD BE DAMAGED IRREPARABLY IN THE EVENT ANY OF
THE PROVISIONS OF THIS AGREEMENT ARE NOT PERFORMED IN ACCORDANCE WITH THEIR
SPECIFIC TERMS OR OTHERWISE ARE BREACHED.  ACCORDINGLY, ALL OF THE PARTIES AGREE
THAT THE OTHER PARTY SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO
PREVENT BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY
THIS AGREEMENT AND THE TERMS AND PROVISIONS HEREOF IN ANY ACTION INSTITUTED IN
ANY COURT OF THE UNITED STATES OR ANY STATE THEREOF HAVING JURISDICTION OVER THE
PARTIES AND THE MATTER IN ADDITION TO ANY OTHER REMEDY.


 


12.16                     WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, MAJORITY OWNERS HEREBY WAIVE, AND
COVENANT THAT THEY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR PASSED UPON THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.


 


12.17                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL COPY OF
THIS AGREEMENT AND ALL OF WHICH, WHEN TAKEN TOGETHER, WILL BE DEEMED TO
CONSTITUTE ONE AND THE SAME AGREEMENT.


 

[Signature page follows.]

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

BUYER:

EMRISE ELECTRONICS

 

CORPORATION, a New Jersey corporation

 

 

 

 

 

By:

 

 

 

Carmine T. Oliva,

 

 

President and Chief Executive Officer

 

 

 

 

 

 

EMRISE:

EMRISE CORPORATION, a Delaware
corporation

 

 

 

 

 

 

 

By:

 

 

 

Carmine T. Oliva,

 

 

President and Chief Executive Officer

 

 

 

 

 

 

COUSE:

 

 

THOMAS P. M. COUSE

 

 

 

 

 

 

J. COUSE:

 

 

JOANNE COUSE

 

 

 

 

 

 

GAFFNEY:

 

 

MICHAEL GAFFNEY

 

 

 

 

 

 

THE COMPANY:

ADVANCED CONTROL COMPONENTS,

 

INC., a New Jersey corporation

 

 

 

 

 

By:

 

 

 

Charles S. Brand,

 

 

Chief Executive Officer

 

[Signatures continued on the following page.]

 

83

--------------------------------------------------------------------------------


 

BRAND:

 

 

CHARLES S. BRAND

 

 

 

 

 

 

PARENT:

CUSTOM COMPONENTS, INC.,

 

a New Jersey corporation

 

 

 

 

 

By:

 

 

 

Charles S. Brand, President

 

84

--------------------------------------------------------------------------------